Exhibit 10.1


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
August 5, 2016
among
PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P.,
as Borrower,
PREFERRED APARTMENT COMMUNITIES, INC.,
as a Credit Party,
THE LENDING INSTITUTIONS NAMED HEREIN,
as Lenders,
and
KEYBANK NATIONAL ASSOCIATION,
as the Administrative Agent,
and
ROYAL BANK OF CANADA,
as the Documentation Agent,




$135,000,000 Senior Secured Revolving Credit Facility







--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




Article I.
DEFINITIONS AND TERMS    1

Section 1.01
Certain Defined Terms    1

Section 1.02
Computation of Time Periods    33

Section 1.03
Accounting Terms    33

Section 1.04
Terms Generally    34

Article II.
THE TERMS OF THE CREDIT FACILITY    34

Section 2.01
Establishment of the Credit Facility    34

Section 2.02
Revolving Facility    34

Section 2.03
Swing Line Loans    34

Section 2.04
Notice of Borrowing    36

Section 2.05
Funding Obligations; Disbursement of Funds    37

Section 2.06
Evidence of Obligations    38

Section 2.07
Interest; Default Rate    39

Section 2.08
Conversion and Continuation of Loans    40

Section 2.09
Fees    40

Section 2.10
Termination and Reduction of Revolving Commitments    41

Section 2.11
Voluntary and Mandatory Prepayments of Loans    41

Section 2.12
Method and Place of Payment    42

Section 2.13
Defaulting Lenders    43

Section 2.14
Increase in Revolving Commitments    45

Section 2.15
Extension of Revolving Facility Termination Date    46

Section 2.16
Reallocation    46

Article III.
INCREASED COSTS, ILLEGALITY AND TAXES    47

Section 3.01
Increased Costs, Illegality, etc    47

Section 3.02
Breakage Compensation    49

Section 3.03
Net Payments    50

Section 3.04
Change of Lending Office; Replacement of Lenders    53

Article IV.
CONDITIONS PRECEDENT    54

Section 4.01
Conditions Precedent at Closing Date    54

Section 4.02
Conditions Precedent to All Credit Events    58

Article V.
REPRESENTATIONS AND WARRANTIES    58

Section 5.01
Corporate Status    58

Section 5.02
Corporate Power and Authority    58

Section 5.03
No Violation    59



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 5.04
Governmental Approvals    59

Section 5.05
Litigation    59

Section 5.06
Use of Proceeds; Margin Regulations    59

Section 5.07
Financial Statements    60

Section 5.08
Solvency    60

Section 5.09
No Material Adverse Change    61

Section 5.10
Tax Returns and Payments    61

Section 5.11
Title to Properties, etc    61

Section 5.12
Lawful Operations, etc    61

Section 5.13
Environmental Matters    61

Section 5.14
Compliance with ERISA    62

Section 5.15
Intellectual Property, etc    63

Section 5.16
Investment Company Act, etc    63

Section 5.17
Insurance    63

Section 5.18
Burdensome Contracts; Labor Relations    63

Section 5.19
Security Interests    64

Section 5.20
True and Complete Disclosure    64

Section 5.21
Defaults    64

Section 5.22
Capitalization    64

Section 5.23
Anti-Corruption Laws and Sanctions    65

Section 5.24
Location of Bank Accounts    65

Section 5.25
Material Contracts    65

Section 5.26
Affiliate Transactions    65

Section 5.27
Common Enterprise    66

Section 5.28
REIT Status    66

Section 5.29
Conduct of Business    66

Section 5.30
Compliance with Law; Governmental Approvals    66

Article VI.
AFFIRMATIVE COVENANTS    66

Section 6.01
Reporting Requirements    66

Section 6.02
Books, Records and Inspections    70

Section 6.03
Insurance    71

Section 6.04
Payment of Taxes and Claims    71

Section 6.05
Corporate Franchises    71

Section 6.06
Good Repair    72



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 6.07
Compliance with Statutes, etc    72

Section 6.08
Compliance with Environmental Laws    72

Section 6.09
Certain Subsidiaries to Join in Guaranty and Agreement    73

Section 6.10
Additional Security; Further Assurances    73

Section 6.11
Control Agreements    74

Section 6.12
Material Contracts    74

Section 6.13
Senior Debt    74

Section 6.14
Subordination    75

Section 6.15
Lender Meetings    75

Section 6.16
REIT Status    75

Section 6.17
Compliance with Anti-Corruption Laws and Sanctions    75

Section 6.18
Exchange Listing    75

Section 6.19
Post Closing Deliverable    75

Article VII.
NEGATIVE COVENANTS    75

Section 7.01
Changes in Business    75

Section 7.02
Consolidation, Merger, Asset Sales, etc    75

Section 7.03
Liens    76

Section 7.04
Indebtedness    77

Section 7.05
Reserved    77

Section 7.06
Permitted Investments    77

Section 7.07
Restricted Payments    78

Section 7.08
Financial Covenants    79

Section 7.09
Limitation on Certain Restrictive Agreements    79

Section 7.10
Transactions with Affiliates    79

Section 7.11
Plan Terminations, Minimum Funding, etc    80

Section 7.12
PAC REIT Covenant    80

Section 7.13
New Mezzanine Loan Documentation; Modification of Certain Agreements    80

Section 7.14
Bank Accounts    80

Section 7.15
Anti-Corruption Laws and Sanctions    80

Section 7.16
Fiscal Year    81

Section 7.17
Reserved    81

Section 7.18
Hedge Agreements    81

Section 7.19
Dissolution of Certain Subsidiaries    81



iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Article VIII.
EVENTS OF DEFAULT    81

Section 8.01
Events of Default    81

Section 8.02
Remedies    83

Section 8.03
Application of Certain Payments and Proceeds    84

Article IX.
THE ADMINISTRATIVE AGENT    85

Section 9.01
Appointment    85

Section 9.02
Delegation of Duties    86

Section 9.03
Exculpatory Provisions    86

Section 9.04
Reliance by Administrative Agent    87

Section 9.05
Notice of Default    87

Section 9.06
Non-Reliance    87

Section 9.07
No Reliance on Administrative Agent’s Customer Identification Program    88

Section 9.08
USA Patriot Act    88

Section 9.09
Indemnification    88

Section 9.10
The Administrative Agent in Individual Capacity    89

Section 9.11
Successor Administrative Agent    89

Section 9.12
Other Agents    89

Section 9.13
Collateral Matters    89

Section 9.14
Agency for Perfection    90

Section 9.15
Proof of Claim    90

Section 9.16
Posting of Approved Electronic Communications    91

Section 9.17
Credit Bidding    92

Article X.
GUARANTY    92

Section 10.01
Guaranty by the Borrower    92

Section 10.02
Additional Undertaking    92

Section 10.03
Guaranty Unconditional    93

Section 10.04
Borrower Obligations to Remain in Effect; Restoration    93

Section 10.05
Waiver of Acceptance, etc    94

Section 10.06
Subrogation    94

Section 10.07
Effect of Stay    94

Article XI.
MISCELLANEOUS    94

Section 11.01
Payment of Expenses etc    94

Section 11.02
Indemnification    95

Section 11.03
Right of Setoff    95



iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 11.04
Equalization    96

Section 11.05
Notices    96

Section 11.06
Successors and Assigns    97

Section 11.07
No Waiver; Remedies Cumulative    101

Section 11.08
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial    101

Section 11.09
Counterparts    102

Section 11.10
Integration    102

Section 11.11
Headings Descriptive    102

Section 11.12
Amendment or Waiver; Acceleration by Required Lenders    103

Section 11.13
Survival of Indemnities    105

Section 11.14
Domicile of Loans    106

Section 11.15
Confidentiality    106

Section 11.16
General Limitation of Liability    106

Section 11.17
No Duty    107

Section 11.18
Lenders and Agent Not Fiduciary to Borrower, etc    107

Section 11.19
Survival of Representations and Warranties    107

Section 11.20
Severability    107

Section 11.21
Independence of Covenants    107

Section 11.22
Interest Rate Limitation    107

Section 11.23
USA Patriot Act    108

Section 11.24
Advertising and Publicity    108

Section 11.25
Release of Guarantees and Liens    108

Section 11.26
Payments Set Aside    108

Section 11.27
Amendment and Restatement    108

Section 11.28
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    109





v

--------------------------------------------------------------------------------





EXHIBITS
Exhibit A-1    Form of Revolving Facility Note
Exhibit A-2    Form of Swing Line Note
Exhibit B-1    Form of Notice of Borrowing
Exhibit B-2    Form of Notice of Continuation or Conversion
Exhibit C-1    Form of Guaranty
Exhibit C-2    Pledge and Security Agreement
Exhibit D    Form of Solvency Certificate
Exhibit E    Form of Compliance Certificate
Exhibit F    Form of Closing Certificate
Exhibit G    Form of Assignment Agreement
Exhibit H    Form of Management Subordination Agreement




vi

--------------------------------------------------------------------------------


        


This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
August 5, 2016, among the following: (i) PREFERRED APARTMENT COMMUNITIES
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”);
(ii) PREFERRED APARTMENT COMMUNITIES, INC., a Maryland corporation (the “PAC
REIT”), as a Credit Party (as hereinafter defined); (iii)  the lenders from time
to time party hereto (each a “Lender” and collectively, the “Lenders”); and (iv)
KEYBANK NATIONAL ASSOCIATION, as the administrative agent (the “Administrative
Agent”) and as the Swing Line Lender (as hereinafter defined), with Royal Bank
of Canada, as Documentation Agent ( in such capacity, the “Documentation
Agent”).
PRELIMINARY STATEMENTS:
(1)    Pursuant to the terms of that certain Third Amended and Restated Credit
Agreement, dated as of August 28, 2015, by and among the Borrower, the PAC REIT,
the Administrative Agent and the Lenders, (as amended, restated, supplemented or
otherwise modified and in effect as of the date hereof, the “Existing Credit
Agreement”), certain of the Lenders agreed to make revolving loans available to
the Borrower in the maximum principal amount of Seventy Million Dollars
($70,000,000) (the “Existing Revolving Commitment”).
(2)    Borrower has requested an increase to the Existing Revolving Commitment
in an amount equal to Sixty-Five Million Dollars ($65,000,000), increasing the
maximum principal amount of revolving loans to One Hundred Thirty-Five Million
Dollars ($135,000,000).
(3)    Subject to and upon the terms and conditions set forth herein, the
Lenders and the Swing Line Lender are willing to extend credit and make
available to the Borrower the credit facility provided for herein for the
foregoing purposes.
(4)    This Agreement amends, restates and replaces the Existing Credit
Agreement in its entirety.
AGREEMENT:
In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:
Article I.
DEFINITIONS AND TERMS
Section 1.01    Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:
“Additional Security Documents” has the meaning provided in Section 6.10(a).
“Adjusted EBITDA” means, for any given period, (a) EBITDA, minus (b) Capital
Reserves.
“Adjusted Eurodollar Rate” means with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the offered rate appearing on
Reuters Screen LIBOR01 Page (or on the appropriate page of any successor to or
substitute for such service, or, if such rate is not available, on the
appropriate page of any generally recognized financial information service, as
selected by the Administrative Agent from time to time) that displays an average
ICE Benchmark Administration (or any successor thereto) Interest Settlement Rate
at approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars with a maturity
comparable to such Interest Period, divided





--------------------------------------------------------------------------------




(and rounded to the nearest 1/16th of 1%) by (ii) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including any
marginal, emergency, supplemental, special or other reserves and without benefit
of credits for proration, exceptions or offsets that may be available from time
to time) applicable to any member bank of the Federal Reserve System in respect
of Eurocurrency liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided, however, that if the rate
referred to in clause (i) above is not available at any such time for any
reason, then the rate referred to in clause (i) shall instead be the interest
rate per annum, as determined by the Administrative Agent, to be the average
(rounded to the nearest 1/16th of 1%) of the rates per annum at which deposits
in Dollars in an amount equal to the amount of such Eurodollar Loan are offered
to major banks in the London interbank market at approximately 11:00 A.M.
(London time), two Business Days prior to the commencement of such Interest
Period, for contracts that would be entered into at the commencement of such
Interest Period for the same duration as such Interest Period. If the Adjusted
Eurodollar Rate determined as provided above would be less than zero, Adjusted
Eurodollar Rate shall be deemed to be zero.
“Adjusted Funds From Operations” means, with respect to a Person and for a given
period, (a) net income (loss) of such Person, plus (b) (i) depreciation with
respect to such Person’s real estate assets, (ii) amortization of acquired
intangible assets, (iii) acquisition costs, (iv) organization costs, (v)
non-cash equity compensation to directors and executives, (vi) amortization of
any loan closing costs, (vii) REIT establishment costs, (viii) depreciation and
amortization of non-real estate assets, (ix) fees received in connection with
Mezzanine Loan Investments, and (x) cash payments received on deferred loan
interest to the extent not previously included in Adjusted Funds from
Operations, minus (c) (i) non-cash interest income on Mezzanine Loan
Investments, and (ii) normally recurring capital expenditures, and (d) plus or
minus, as applicable, similar adjustments related to Unconsolidated Entities.
“Adjusted Net Operating Income” means, with respect to any Real Property and for
any given period, (a) the Net Operating Income for such Real Property, minus
(b) Capital Reserves for such Real Property.
“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.
“Advisor” means Preferred Apartment Advisors, LLC, a Delaware limited liability
company.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of the PAC REIT or any of its Subsidiaries.
“Agent Advances” has the meaning provided in Section 9.13.
“Aggregate Credit Facility Exposure” means, at any time, the sum of
(i) aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the principal amount of the Swing Line Loans
outstanding at such time.
“Agreement” means this Fourth Amended and Restated Credit Agreement, including
any exhibits or schedules, as the same may from time to time be amended,
restated, amended and restated,


2



--------------------------------------------------------------------------------




“Anderson Interim Loan Agreement” means that certain Credit Agreement, entered
into as of May 26, 2016 among Borrower, as a borrower, New Market-Anderson, as a
borrower, PAC REIT, as a credit party, the lenders from time to time party
thereto and Administrative Agent, as administrative agent.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the United States
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder.
“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes of this Agreement. A Lender may have a different
Applicable Lending Office for Base Rate Loans and Eurodollar Loans.
“Applicable Revolving Loan Margin” means:
(i)    On the Closing Date and thereafter, until changed in accordance with the
following provisions, the Applicable Revolving Loan Margin shall be (A) 250
basis points for Revolving Loans that are Base Rate Loans, and (B) 350 basis
points for Revolving Loans that are Eurodollar Loans;
(ii)    Commencing with the fiscal quarter of the Borrower ended on September
30, 2016, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Revolving Loan Margin in accordance with
the following matrix, based on the Leverage Ratio:
Leverage Ratio
Applicable Revolving Loan Margin for Base Rate Loans
Applicable Revolving Loan Margin for Eurodollar Loans
Greater than 60.0%
250 bps
350 bps
Greater than or equal to 50.0% but less than or equal to 60.0%
225 bps
325 bps
Less than 50.0%
200 bps
300 bps



(iii)    Changes in the Applicable Revolving Loan Margin based upon changes in
the Leverage Ratio shall become effective on the first Business Day of the
calendar month immediately following the month of the receipt by the
Administrative Agent, pursuant to Section 6.01(a) or Section 6.01(b), as the
case may be, of the financial statements of the PAC REIT for the Testing Period
most recently ended, accompanied by a Compliance Certificate in accordance with
Section 6.01(c), demonstrating the computation of the Leverage Ratio.
Notwithstanding the foregoing provisions, during any period when (A) the
Borrower has failed to timely deliver its consolidated financial statements
referred to in Section 6.01(a) or Section 6.01(b), accompanied by a Compliance
Certificate in accordance with Section 6.01(c), or (B) an Event of Default has
occurred and is continuing, the Applicable Revolving Loan Margin shall be the
highest number of basis points indicated therefor in the above matrix,
regardless of the Leverage Ratio at such time. The above matrix does not modify
or waive, in any respect, the rights of the Administrative Agent and the Lenders
to charge any default rate of interest or any of the other rights and remedies
of the Administrative Agent and the Lenders hereunder.
(iv)    In the event that any financial statement or certificate, as applicable,
delivered pursuant to Section 6.01(a), (b) or (c) is shown to be inaccurate
(regardless of whether this Agreement or the Revolving Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of (A) a higher Applicable Revolving Loan Margin for
any period (any such


3



--------------------------------------------------------------------------------




period, an “Applicable Period”) than the Applicable Revolving Loan Margin
actually applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected certificate for such
Applicable Period, (ii) the Applicable Revolving Loan Margin shall be determined
as if such corrected, higher Applicable Revolving Loan Margin were applicable
for such period, and (iii) the Borrower shall immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
higher Applicable Revolving Loan Margin for such Applicable Period or (B) a
lower Applicable Revolving Loan Margin for an Applicable Period than the
Applicable Revolving Loan Margin actually applied for such Applicable Period,
then (i) the Borrower shall immediately deliver to the Administrative Agent a
corrected certificate for such Applicable Period and (ii) the Applicable
Revolving Loan Margin shall be determined as if such corrected, lower Applicable
Revolving Loan Margin were applicable from the date of delivery of such
corrected certificate.
“Applicable Unused Fee Rate” means 35 basis points.
“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”
“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit and
that is administered or managed by a Lender or an Affiliate of a Lender or its
investment advisor. With respect to any Lender, an Approved Fund shall also
include any swap, special purpose vehicle purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
such Lender may leverage its investments from time to time.
“Asset Sale” means, with respect to any Person, the sale, lease, transfer or
other disposition (including by means of Sale and Lease-Back Transactions, and
by means of mergers, consolidations, amalgamations and liquidations of a
corporation, partnership or limited liability company of the interests therein
of such Person) by such Person to any other Person of any of such Person’s
assets, provided that the term Asset Sale specifically excludes (i) any sales,
transfers or other dispositions of inventory, or obsolete, worn-out or excess
furniture, fixtures, equipment or other property, real or personal, tangible or
intangible, in each case in the ordinary course of business, and (ii) the actual
or constructive total loss of any property or the use thereof resulting from any
Event of Loss.
“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.
“Authorized Officer” means, with respect to any Person, any of the following
officers: the President, the Chief Executive Officer, the Chief Financial
Officer, the Treasurer, the Assistant Treasurer or the Controller, or such other
Person as is authorized in writing to act on behalf of such Person and is
acceptable to the Administrative Agent. Unless otherwise qualified, all
references herein to an Authorized Officer shall refer to an Authorized Officer
of the PAC REIT or to an Authorized Officer of the Advisor in its capacity as
manager of the Borrower or the PAC REIT, as applicable.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


4



--------------------------------------------------------------------------------




“Banking Services Obligations” means all obligations of the Credit Parties,
whether absolute or contingent, and howsoever and whensoever created, arising,
evidenced or acquired in connection with the provision of commercial credit
cards, stored value cards, or treasury management services (including controlled
disbursement automated clearinghouse transactions, return items, overdrafts,
netting and interstate depository network services) by any Lender to any Credit
Party.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the greatest of: (i) the rate of interest established by KeyBank National
Association, from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum; and (iii) the Adjusted Eurodollar Rate for a
one-month Interest Period on such day plus 1.00%.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.
“Benefited Creditors” means, with respect to the Borrower Guaranteed Obligations
pursuant to Article X, each of the Administrative Agent, the Lenders, the Swing
Line Lender, each Designated Hedge Creditor, each Secured Hedge Provider, and
the respective successors and assigns of each of the foregoing.
“Borrower” has the meaning provided in the first paragraph of this Agreement.
“Borrower Guaranteed Obligations” has the meaning provided in Section 10.01.
“Borrowing” means a Revolving Borrowing or the incurrence of a Swing Line Loan.
“Borrower’s Stabilized Owned Real Estate Portfolio” means all Real Property
owned in fee simple by any Real Estate Subsidiary with respect to which
construction is completed and tenants are in occupancy.
“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to close and (ii) with respect to any matters relating to Eurodollar Loans, any
day on which dealings in U.S. Dollars are carried on in the London interbank
market.
“Buy-Sell Agreements” means, collectively, each Buy-Sell Agreement among the
Borrower, the Administrative Agent, and each Real Estate Subsidiary with respect
to the membership interests of any Real Estate Subsidiary, each in form and
substance reasonably satisfactory to the Administrative Agent.
“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Equity Interest of such Person or as
a dividend, return of capital or other distribution in respect of any of such
Person’s Equity Interests.
“Capital Expenditures” means, without duplication, (a) any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
including capitalized leasehold improvements, which would be classified as a
fixed or capital asset on a consolidated balance sheet of the PAC REIT and


5



--------------------------------------------------------------------------------




its Subsidiaries prepared in accordance with GAAP, and (b) Capitalized Lease
Obligations and Synthetic Lease Obligations, but excluding the purchase price of
equipment that is purchased substantially contemporaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time.
“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.
“Capital Reserves” means (i) $275 per unit for Real Property for multi-family
use on an annual basis, and (ii) $0.15 per square foot for Real Property for
retail use on an annual basis.
“Capitalization Rate” means (a) with respect to Real Property for retail use,
7.0% and (b) with respect to Real Property for multi-family use, 6.50%.
“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capital Leases of such Person, without duplication, in each
case taken at the amount thereof accounted for as liabilities identified as
“capital lease obligations” (or any similar words) on a consolidated balance
sheet of such Person prepared in accordance with GAAP.
“Capitalized Value” means, for any owned Real Property as of any date of
determination, an amount equal to (a) the Adjusted Net Operating Income for such
owned Real Property for the Testing Period divided by (b) the Capitalization
Rate.
“Cash Dividend” means a Capital Distribution by a Person payable in cash to the
holders of Equity Interests of such Person with respect to any class or series
of Equity Interest of such Person.
“Cash Equivalents” means any of the following:
(i)    securities issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition;
(ii)    U.S. dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any commercial bank of recognized
standing organized under the laws of the United States (or any state thereof or
the District of Columbia) and having capital and surplus in excess of
$500,000,000 or (z) any commercial bank (or the parent company of such bank) of
recognized standing organized under the laws of the United States (or any state
thereof or the District of Columbia) and whose short-term commercial paper
rating from S&P is at least A-1, A-2 or the equivalent thereof or from Moody’s
is at least P-1, P-2 or the equivalent thereof (any such bank, an “Approved
Bank”), in each case with maturities of not more than 180 days from the date of
acquisition;
(iii)    commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 180 days after the date of acquisition;


6



--------------------------------------------------------------------------------




(iv)    fully collateralized repurchase agreements entered into with any Lender
or Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;
(v)    investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (i) through (iv)
above;
(vi)    investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;
(vii)    investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and (C)
are supported by a direct pay letter of credit covering principal and accrued
interest that is issued by an Approved Bank; and
(viii)    investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii).
“Cash Proceeds” means, with respect to the issuance or incurrence of any
Indebtedness, the aggregate cash proceeds received by the PAC REIT or any
Subsidiary in connection with the issuance or incurrence of such Indebtedness.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.
“Change of Control” means:
(i)    the acquisition of, or, if earlier, the shareholder or director approval
of the acquisition of, ownership or voting control, directly or indirectly,
beneficially or of record, on or after the Closing Date, by any Person or group
(within the meaning of Rule 13d-3 of the SEC under the 1934 Act, as then in
effect), of more than 33% of the Equity Interests of the PAC REIT;
(ii)    (a) the PAC REIT shall fail to own and control directly 100% of the
general partnership Equity Interests of the Borrower and 67% of the Class A
limited partnership Equity Interests of the Borrower; or (b) the Borrower shall
fail to own and control, directly or indirectly, 100% of the Equity Interests of
each Subsidiary (or, in the case of any Subsidiary that is a Non-Wholly Owned
Subsidiary as of the Closing Date, not less than the percentage of the Equity
Interests of such Subsidiary owned and controlled, directly or indirectly, by
the Borrower as of the Closing Date), except pursuant to a transaction not
otherwise prohibited by this Agreement;
(iii)    (a) The Advisor shall fail to be engaged as advisor to, as to actively
advise, the PAC REIT and the Borrower; (b) the percentage of the Equity
Interests of the Advisor owned and controlled, directly or indirectly, by the
equityholders of the Advisor as of the Closing Date shall change, or (c) Messrs.
John A. Williams, Leonard A. Silverstein and Daniel M. DuPree, collectively,
shall fail to own and/or control, on a fully diluted basis, directly or
indirectly, 100% of the economic and voting interest in the Equity Interests of
the Advisor, free and clear of all Liens;
(iv)    the occupation of a majority of the seats (other than vacant seats) on
the board of directors (or similar governing body) of the PAC REIT by Persons
who were neither (A) whose election or nomination was not approved by the Board
of Directors of the PAC REIT, as applicable, nor (B) whose election or
nomination was approved by directors whose election or nomination was so
previously approved; or


7



--------------------------------------------------------------------------------




(v)    The Borrower shall fail to own and control directly 90% of the membership
interests of New Market Properties, LLC.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Charges” has the meaning provided in Section 11.22.
“CIP Regulations” has the meaning provided in Section 9.07.
“Claims” has the meaning set forth in the definition of “Environmental Claims.”
“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.
“Closing Date” means August 5, 2016.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.
“Collateral” means the “Collateral” as defined in the Security Agreement,
together with any other collateral (whether Real Property or personal property)
covered by any Security Document; provided, that so long as the Anderson Interim
Loan Agreement is in effect, Collateral shall not include (a) any Equity
Interests in New Market Anderson owned by the PAC REIT or any of its
Subsidiaries and (b) any Real Property and personal property and assets of New
Market-Anderson.
“Collateral Assignment of Loan Documents” means collectively, each Collateral
Assignment of Loan Documents and each Allonge to Note (executed in blank), each
in form and substance reasonably satisfactory to the Administrative Agent,
pursuant to which the applicable Credit Party, among other things, collaterally
assigns its rights and benefits under the applicable Mezzanine Loan
Documentation or Note Receivable Documentation to the Administrative Agent.
“Collateral Assignment Agreement” has the meaning specified in the Security
Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning provided in Section 9.16(a).
“Compliance Certificate” has the meaning provided in Section 6.01(c).


8



--------------------------------------------------------------------------------




“Confidential Information” has the meaning provided in Section 11.15(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Entities” means the PAC REIT and all of its Subsidiaries that are
consolidated in accordance with GAAP.
“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the net income of the Consolidated Entities (including any
additions to such taxes, and any penalties and interest with respect thereto),
all as determined for the Consolidated Entities on a consolidated basis in
accordance with GAAP.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that which is capitalized and that which is attributable to Capital
Leases or Synthetic Leases) of the Consolidated Entities on a consolidated basis
with respect to all outstanding Indebtedness of the Consolidated Entities.
“Consolidated Net Worth” means at any date of determination, the all amounts
that, in conformity with GAAP, would be included under the caption “total
stockholders’ equity” (or any like caption) on a consolidated balance sheet of
the PAC REIT and its Subsidiaries on that date.
“Consolidated Total Debt” means, as of any date of determination, the sum
(without duplication) of all Indebtedness of the Consolidated Entities on such
date, all as determined on a consolidated basis.
“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.08.
“Control Agreements” has the meaning set forth in the Security Agreement.
“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.
“Credit Event” means the making of any Borrowing or any Conversion or
Continuation.
“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrower
under the Revolving Facility pursuant to the Revolving Commitment of each such
Lender and (ii) the Swing Line Lender shall make Swing Line Loans to the
Borrower pursuant to the Swing Line Commitment as provided in Section 2.03.
“Credit Party” means the PAC REIT, the Borrower or any Subsidiary Guarantor.
“Debt Service Coverage Ratio” means, for any Testing Period, the ratio of (a)
Adjusted EBITDA for such period to (b) the sum of (i) Consolidated Interest
Expense for such period and (ii) all amounts paid or payable by the Consolidated
Entities during such period on account of principal of Indebtedness for money
borrowed (including the Loans, loans, bond indebtedness required to be
optionally redeemed, tender advances and the principal components of Capitalized
Lease Obligations), but only to the extent that such amounts constituted
scheduled principal payments of Indebtedness on the date when paid or required
to be paid.
“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.


9



--------------------------------------------------------------------------------




“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Swing Line Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swing Line Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable Default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under the Bankruptcy Code or
any other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect, (ii) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender pursuant to this clause (d) solely by virtue of
the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.13(b)) upon delivery of written notice of such determination to the Borrower,
the Swing Line Lender and each Lender.
“Default Rate” means, for any day, (a) with respect to any Loan, a rate per
annum equal to 4% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.07(a) and (b)
with respect to any other amount, a rate per annum equal to 4% per annum above
the rate that would be applicable to Revolving Loans that are Base Rate Loans
pursuant to Section 2.07(a).
“Deposit Account” has the meaning set forth in the Security Agreement.
“Designated Hedge Agreement” means any Hedge Agreement to which the PAC REIT or
any of its Subsidiaries is a party and as to which a Lender or any of its
Affiliates is a counterparty that, pursuant to a written instrument signed by
the Administrative Agent, has been designated as a Designated Hedge Agreement so
that the Borrower’s or such Subsidiary’s counterparty’s credit exposure
thereunder will be entitled to share in the benefits of the Guaranty and the
Security Documents to the extent the Guaranty and such Security Documents
provide guarantees or security for creditors of the PAC REIT or any Subsidiary
under Designated Hedge Agreements.


10



--------------------------------------------------------------------------------




“Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.
“Development Property” means a Real Property currently under development that
has not achieved an Occupancy Rate of 85% or more or, subject to the last
sentence of this definition, on which the improvements (other than tenant
improvements on unoccupied space) related to the development have not been
completed. The term “Development Property” shall include real property of the
type described in the immediately preceding sentence that satisfies both of the
following conditions: (i) it is to be (but has not yet been) acquired by the PAC
REIT or any of its Subsidiaries upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition and (ii) a
third party is developing such property using the proceeds of a loan that is
guaranteed by, or is otherwise recourse to, the PAC REIT or any of its
Subsidiaries, but, for the avoidance of doubt, in the case of each of clause (i)
and clause (ii), “Development Property” does not include any Real Property with
respect to which a Mezzanine Loan Investment exists. A Development Property on
which all improvements (other than tenant improvements on unoccupied space)
related to the development of such property have been completed for at least 12
months shall cease to constitute a Development Property notwithstanding the fact
that such property has not achieved an Occupancy Rate of at least 85%.
“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Disqualified Equity Interests, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c), on or prior to the Revolving Facility Termination Date; provided that
(x) any Equity Interest that may by its terms be put upon the death of the
holder thereof, (y) any Equity Interest constituting Series A Redeemable
Preferred Stock issued by the PAC REIT, or (z) any Equity Interest having terms
substantially the same as the terms of the Series A Redeemable Stock issued by
the PAC REIT (and in any event, including the option of the PAC REIT to redeem
any such Equity Interest, which are redeemable at the option of the holder
thereof, in either cash or common Equity Interests) shall not constitute a
“Disqualified Equity Interest” for the purposes of this definition.
“Documentation Agent” has the meaning provided in the first paragraph of this
Agreement
“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.
“EBITDA” means, for any period, without duplication, the consolidated net income
or loss of the Consolidated Entities for such period (before deduction for
minority interests in any of the Consolidated Entities and excluding any
adjustments for “straight-line rent accounting”); plus (A) the following items
to the extent deducted in computing such consolidated net income for such
period: (i) Consolidated Interest Expense of the Consolidated Entities for such
period, (ii) Consolidated Income Tax Expense of the Consolidated Entities for
such period, (iii) consolidated expenses associated with the upfront costs of
acquisitions and not otherwise capitalized, and (iv) consolidated real estate
depreciation, amortization, and other extraordinary and non-cash items of the
Consolidated Entities for such period (except, in the case of


11



--------------------------------------------------------------------------------




such other non-cash items, to the extent that a cash payment will be required to
be made in respect thereof in a future period); minus (B) the following items to
the extent included in computing such consolidated net income for such period:
(i) all consolidated gains (or plus all consolidated losses) attributable to any
sales or other dispositions of assets, debt restructurings or early retirement
of debt of the Consolidated Entities in such period, (ii) all income (or plus
all losses) from all Unconsolidated Entities and (iii) all income from
extraordinary and non-cash items of the Consolidated Entities for such period
(including any accruals on Mezzanine Loan Investments, but not including any
non-cash item to the extent it represents the reversal of an accrual or reserve
for a potential cash item that reduced net income in any prior period); plus (or
minus, as applicable) (C) the Unconsolidated Allocation Percentage of any of the
items described above in this definition that are attributable to any
Unconsolidated Entity for such period.
“ECP” has the meaning given to that term in the definition of “Excluded Swap
Obligation”.
“EDGAR” means the SEC’s Electronic Data Gathering Analysis and Retrieval System
or, if applicable, the Interactive Data Electronic Applications System.
“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent and (B) ) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed (and the Borrower shall be deemed to have
consented if it fails to object to any assignment within five Business Days
after it received written notice thereof)); provided, however, that
notwithstanding the foregoing, “Eligible Assignee” shall not include (w) the
Advisor, the PAC REIT, the Borrower or any of their respective Affiliates or
Subsidiaries, (x) any holder of any Subordinated Indebtedness or any of such
holder’s Affiliates, (y) any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (y), or (z) prior to the occurrence
and during the continuance of an Event of Default, any competitor of the PAC
REIT, the Borrower or any of their Subsidiaries or Affiliates.
“Environmental Claims” means any and all global, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of non-compliance or
violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued under any such law (hereafter “Claims”),
including (i) any and all Claims by any Governmental Authority for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the storage, treatment or Release (as defined
in CERCLA) of any Hazardous Materials or arising from alleged injury or threat
of injury to health, safety or the environment.
“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or global interpretation thereof, including any judicial or global
order, consent, decree or judgment issued to or rendered against the PAC REIT or
any of its Subsidiaries relating to the environment, employee health and safety
or Hazardous Materials, including CERCLA; RCRA; the Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the Hazardous Material
Transportation Act, 49 U.S.C. § 5101 et seq. and the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.


12



--------------------------------------------------------------------------------




“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any Environmental Claim which relate to any
environmental condition or a release, use, handling, storage or treatment of
Hazardous Materials by any Credit Party or any of its Subsidiaries or a
predecessor in interest from or on to (i) any property presently or formerly
owned by any Credit Party or any of its Subsidiaries or (ii) any facility which
received Hazardous Materials generated by any Credit Party or any of its
Subsidiaries.
“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the PAC REIT or any of its Subsidiaries, would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a result of
the PAC REIT or any Subsidiary being or having been a general partner of such
Person.
“ERISA Event” means: (i) that a Reportable Event has occurred with respect to
any Plan; (ii) the institution of any steps by the PAC REIT or any Subsidiary,
any ERISA Affiliate, the PBGC or any other Person to terminate any Plan or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan or the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (iii) a complete or partial withdrawal by the
PAC REIT or any Subsidiary or any ERISA Affiliate from any Multi-Employer Plan
or Multiple Employer Plan or the institution of any steps by the PAC REIT or any
Subsidiary or any ERISA Affiliate to withdraw from any Multi-Employer Plan or
Multiple Employer Plan, if such withdrawal could result in withdrawal liability
(as described in Part 1 of Subtitle E of Title IV of ERISA or in Section 4063 of
ERISA) in excess of $500,000; (iv) a non-exempt “prohibited transaction” within
the meaning of Section 406 of ERISA in connection with any Plan; (v) that a Plan
has Unfunded Benefit Liabilities exceeding $500,000; (vi) the cessation of
operations at a facility of the PAC REIT or any Subsidiary or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (vii) the
conditions for imposition of a Lien under Section 303(a) of ERISA or the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA upon the PAC REIT or
any Subsidiary or ERISA Affiliate, shall have been met with respect to a Plan;
(viii) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 206(g) of ERISA; (ix) the insolvency
of or commencement of reorganization proceedings with respect to a
Multi-Employer Plan; (x) the determination that any Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA; (xi)
any material increase in the contingent liability of the PAC REIT or any
Subsidiary with respect to any post-retirement welfare liability; or (xii) the
taking of any action by, or the threatening of the taking of any action by, the
Internal Revenue Service, the Department of Labor or the PBGC with respect to
any of the foregoing.


13



--------------------------------------------------------------------------------




“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.
“Event of Default” has the meaning provided in Section 8.01.
“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a portion of such property from any casualty or
similar occurrence whatsoever, (iii) the condemnation, confiscation or seizure
of, or requisition of title to or use of, any property, or (iv) in the case of
any property located upon a leasehold, the termination or expiration of such
leasehold.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for the guarantee of such Credit Party of, or the grant by such
Credit Party of a Lien to secure, such Swap Obligation (or any liability or
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order with respect thereto of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (an “ECP”) and
the regulations thereunder at the time the liability for the guarantee of such
Credit Party or the grant of such Lien becomes effective with respect to such
Swap Obligation (such determination being made after giving effect to any
applicable keepwell, support or other agreement for the benefit of the
applicable Credit Party, including under Section 33 of the Guaranty. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or Lien is or becomes illegal for
the reasons identified in the immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal


14



--------------------------------------------------------------------------------




withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Borrower under Section 3.04) or (ii) such Lender
changes its Applicable Lending Office, except in each case to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.03(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Revolving Commitment” has the meaning specified in the Preliminary
Statements.
“Extension Request” has the meaning specified in Section 2.15.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any intergovernmental agreement
entered into between the United States and the government of another country in
order to implement the requirements of Sections 1471 through 1474 of the Code.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
“Fee Letter” means the Fee Letter, dated as of August 1, 2016, among the
Borrower, the PAC REIT and the Administrative Agent.
“Fees” means all amounts payable pursuant to, or referred to in, Section 2.09.
“Financial Officer” means the principal executive officer, the principal
financial officer or chief accounting officer of the PAC REIT.
“Financial Projections” has the meaning provided in Section 5.07(b).
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swing Line Lender, such Defaulting Lender’s Revolving Facility
Percentage of outstanding Swing Line Loans made by the Swing Line Lender other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.


15



--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantors” shall mean, collectively, the PAC REIT and the Subsidiary
Guarantors.
“Guaranty” has the meaning provided in Section 4.01(iii).
“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent:
(i) to purchase any such primary Indebtedness or any property constituting
direct or indirect security therefor; (ii) to advance or supply funds for the
purchase or payment of any such primary Indebtedness or to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary Indebtedness of the ability of the primary obligor to make payment
of such primary Indebtedness; or (iv) otherwise to assure or hold harmless the
owner of such primary Indebtedness against loss in respect thereof, provided,
however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).
“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.
“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, or (ii) any currency swap or option
agreement, foreign exchange contract, forward currency purchase agreement or
similar currency management agreement or arrangement.
“Hedging Obligations” means all obligations of any Credit Party under and in
respect of (i) any Hedge Agreements entered into with any Secured Hedge Provider
or (ii) any Designated Hedge Agreement entered into with any Designated Hedge
Creditor.
“Indebtedness” of any Person means without duplication:


16



--------------------------------------------------------------------------------




(i)    all indebtedness of such Person for borrowed money;
(ii)    all obligations of such Person, whether or not for money borrowed (a)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit; (b) evidenced by bonds, notes, debentures and similar debt
securities of such Person; or (c) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered;
(iii)    all Capitalized Lease Obligations of such Person;
(iv)    all reimbursement obligations of such Person under any outstanding
letters of credit or acceptances (whether or not the same have been presented
for payment);
(v)    all obligations of such Person in respect of any purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a binding agreement (excluding (i) any such obligation to the
extent the obligation can be solely satisfied by the issuance of Equity
Interests, (ii) any obligations with respect to the Series A Redeemable
Preferred Stock of the PAC REIT, and (iii) any Equity Interest having terms
substantially the same as the terms of the Series A Redeemable Stock issued by
the PAC REIT (and in any event, including the option of the PAC REIT to redeem
any such Equity Interest, which are redeemable at the option of the holder
thereof, in either cash or common Equity Interests));
(vi)    all obligations of such Person in respect of accrued but unpaid
dividends in respect of Equity Interests of such Person;
(vii)    all Guaranty Obligations of such Person, and, without duplication of
the foregoing, all indebtedness of such Person guaranteed or otherwise recourse
(except for guaranties of customary exceptions for fraud, misapplication of
funds, environmental indemnities, violation of “special purpose entity” and
other similar exceptions to nonrecourse liability until a claim is made with
respect thereto and then shall be included only to the extent of the amount of
such claim), all obligation to supply funds to or in any manner to invest
directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including through an agreement to purchase
property, securities, goods, supplies, or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise;
(viii)    the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;
(ix)    the face amount of all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder;
(x)    all indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed;
(xi)    the present value, determined on the basis of the implicit interest
rate, of all basic rental obligations under all Synthetic Leases of such Person;
(xii)    all obligations of such Person with respect to asset securitization
financing;


17



--------------------------------------------------------------------------------




(xiii)    all net obligations of such Person under Hedge Agreements;
(xiv)    all Disqualified Equity Interests of such Person; and
(xv)    the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts;
provided, however, that (y) neither trade payables (other than trade payables
outstanding for more than 180 days after the date such trade payables were
created), deferred revenue, taxes nor other similar accrued expenses, in each
case arising in the ordinary course of business, shall constitute Indebtedness;
and (z) the Indebtedness of any Person shall in any event include (without
duplication) the Indebtedness of any other entity (including any general
partnership in which such Person is a general partner) to the extent such Person
is liable thereon as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitees” has the meaning provided in Section 11.02.
“Insolvency Event” means, with respect to any Person:
(i)    the commencement of a voluntary case by such Person under the Bankruptcy
Code or the seeking of relief by such Person under any bankruptcy or insolvency
or analogous law in any jurisdiction outside of the United States;
(ii)    the commencement of an involuntary case against such Person under the
Bankruptcy Code or any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States and the petition is not controverted
within 10 days, or is not dismissed within 45 days, after commencement of the
case;
(iii)    a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of such Person;
(iv)    such Person commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (collectively, a “conservator”) of
such Person or all or any substantial portion of its property) any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency, liquidation, rehabilitation, conservatorship
or similar law of any jurisdiction whether now or hereafter in effect relating
to such Person;
(v)    any such proceeding of the type set forth in clause (iv) above is
commenced against such Person to the extent such proceeding is consented to by
such Person or remains undismissed for a period of 45 days;
(vi)    such Person is adjudicated insolvent or bankrupt;


18



--------------------------------------------------------------------------------




(vii)    any order of relief or other order approving any such case or
proceeding is entered;
(viii)    such Person suffers any appointment of any conservator or the like for
it or any substantial part of its property that continues undischarged or
unstayed for a period of 45 days;
(ix)    such Person makes a general assignment for the benefit of creditors or
generally does not pay its debts as such debts become due; or
(x)    any corporate (or similar organizational) action is taken by such Person
for the purpose of effecting any of the foregoing.
“Intellectual Property” means (i) all trademarks, together with the
registrations and right to all renewals thereof, and the good will symbolized by
the trademarks; (ii) all patents; (iii) all copyrights; (iv) all computer
programs and software applications and source codes and all intellectual
property rights therein and all other information and know-how worldwide,
including technical data; manufacturing data; research and development data;
data relating to compositions, processes and formulations, manufacturing and
production know-how and experience; management know-how; training programs;
manufacturing, engineering and other drawings; specifications; performance
criteria; operating instructions; maintenance manuals; technology; technical
information; software; computer programs; engineering and computer data and
databases; design and engineering specifications; catalogs; promotional
literature; financial, business and marketing plans; and inventions and
invention disclosures, including, but not limited to, trade secrets; and (v) all
licenses, permits, rights, orders, variances, franchises or authorizations of or
from any Governmental Authority.
“Interest Period” means, with respect to each Eurodollar Loan, a period of one
or three months as selected by the Borrower; provided, however, that (i) the
initial Interest Period for any Borrowing of such Eurodollar Loan shall commence
on the date of such Borrowing (the date of a Borrowing resulting from a
Conversion or Continuation shall be the date of such Conversion or Continuation)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires; (ii) if
any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month; (iii)
if any Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided, however, that if any Interest Period would otherwise expire on a day
that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; (iv) no Interest Period for any Eurodollar Loan may be
selected that would end after the Revolving Facility Termination Date; and (v)
if, upon the expiration of any Interest Period, the Borrower has failed to (or
may not) elect a new Interest Period to be applicable to the respective
Borrowing of Eurodollar Loans as provided above, the Borrower shall be deemed to
have elected to Convert such Borrowing to Base Rate Loans effective as of the
expiration date of such current Interest Period.
“Investment” means: (i) any direct or indirect purchase or other acquisition by
a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand), capital contribution or extension of credit to, guarantee or assumption
of debt or purchase or other acquisition of any other Indebtedness of, any
Person by any other Person, including any Mezzanine Loan Investment or Note
Receivable Investment; or (iii) the purchase, acquisition or investment of or in
any stocks, bonds, mutual funds, notes, debentures or other securities, or any
deposit account, certificate of deposit or other investment of any kind.
“IRS” means the United States Internal Revenue Service.


19



--------------------------------------------------------------------------------




“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement. Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender. In addition to the
foregoing, solely for the purpose of identifying the Persons entitled to share
in payments and collections from the Collateral and the benefit of any
guarantees of the Obligations, as more fully set forth in this Agreement and the
other Loan Documents, the term “Lender” shall include Designated Hedge Creditors
and Secured Hedge Providers. For the avoidance of doubt, any Designated Hedge
Creditor or Secured Hedge Provider to whom any Hedging Obligations are owed and
which does not hold any Loans or commitments hereunder shall not be entitled to
any other rights as a “Lender” under this Agreement or the other Loan Documents.
“Lender Register” has the meaning provided in Section 2.06(b).
“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).
“Loan” means any Revolving Loan or Swing Line Loan.
“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents, the Management Subordination Agreement and the Fee Letter.
“Management Agreement” means the Sixth Amended and Restated Management Agreement
dated as of June 3, 2016 by and among the Advisor, the PAC REIT and the
Borrower, as in effect on the Closing Date.
“Management Subordination Agreement” means the Fourth Amended and Restated
Management Fee Subordination Agreement, dated as of the Closing Date, between
the Advisor and the Administrative Agent and substantially in the form of
Exhibit H hereto.
“Margin Stock” has the meaning provided in Regulation U.
“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities,
financial or other condition of the Borrower, of the PAC REIT, or of the PAC
REIT and its Subsidiaries, taken as a whole; (ii) any material adverse effect on
the ability of the Borrower or any other Credit Party to perform its obligations
under any of the Loan Documents to which it is a party, or any material adverse
effect on the ability of the Borrower and the other Credit Parties, taken as a
whole, to perform their obligations under any of the Loan Documents to which
they are party; (iii) any material adverse effect on the validity, effectiveness
or enforceability, as against any Credit Party, of any of the Loan Documents to
which it is a party; (iv) any material adverse effect on the rights and remedies
of the Administrative Agent or any Lender under any Loan Document; or (v) any
material adverse effect on the validity, perfection or priority of any Lien in
favor of the Administrative Agent on any of the Collateral.
“Material Contract” means (i) the Management Agreement, and (ii) any contract or
other arrangement (other than the Loan Documents, Hedge Agreements to which any
Secured Hedge Party is a party, any Designated Hedge Agreement or any agreement
giving rise to Banking Obligations) whether written or oral,


20



--------------------------------------------------------------------------------




to which the Borrower or any Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.
“Material Indebtedness” means, as to the PAC REIT or any of its Subsidiaries,
(i) in the case of Nonrecourse Indebtedness, Nonrecourse Indebtedness of any one
or more of the PAC REIT and its Subsidiaries (including any Guaranty
Obligations) in an aggregate principal amount exceeding $40,000,000 and (ii) in
the case of Recourse Indebtedness, any and all Recourse Indebtedness of the PAC
REIT or any of its Subsidiaries (including any Guaranty Obligations).
“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.
“Maximum Rate” has the meaning provided in Section 11.22.
“Mezzanine Loan Documentation” means, collectively, each agreement, document, or
instrument executed and delivered in connection with, or evidencing, a Mezzanine
Loan Investment by a Mezzanine Loan Subsidiary, including each loan or credit
agreement, note, security or pledge agreement, guarantee, and each agreement or
document evidencing or constituting any supporting obligation in respect of such
Mezzanine Loan Investment, together with all schedules, exhibits and annexes
thereto and all side letters and agreements affecting the terms thereof or
entered into in connection therewith, in each case as amended, supplemented or
otherwise modified from time to time.
“Mezzanine Loan Investment” means any mezzanine loan or advance made by a
Mezzanine Loan Subsidiary to a Person other than a Credit Party for the
acquisition, construction, development and/or operation of Real Property.
“Mezzanine Loan Subsidiary” means each now and hereafter formed, acquired or
existing Credit Party which (a) is a special purpose entity, (b) is a Subsidiary
of the Borrower organized under the laws of the United States, any State
thereof, or the District of Columbia, and (c) was formed or acquired for the
sole purposes of, and conducts no substantive business other than, the financing
of Real Property. As of the Effective Date, the Mezzanine Loan Subsidiaries are
set forth on Schedule 1.01(A).
“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$1,000,000, with minimum increments thereafter of $250,000, (ii) with respect to
any Eurodollar Loan, $1,000,000, with minimum increments thereafter of $250,000,
and (iii) with respect to Swing Line Loans, $500,000.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means a Mortgage, Deed of Trust or other instrument in form and
substance reasonably satisfactory to the Administrative Agent, executed by a
Credit Party with respect to a Mortgaged Real Property, as the same may from
time to time be amended, restated or otherwise modified.
“Mortgaged Real Property” means any parcel of Real Property that shall become
subject to a Mortgage after the Closing Date, in each case together with all of
such Credit Party’s right, title and interest in the improvements and buildings
thereon and all appurtenances, easements or other rights belonging thereto.
“Multi-Employer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA to which the PAC REIT or any Subsidiary of the PAC REIT or
any ERISA Affiliate is making or accruing an obligation to make contributions or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.


21



--------------------------------------------------------------------------------




“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which the PAC REIT or any Subsidiary of the PAC REIT or
any ERISA Affiliate, and one or more employers other than the Borrower or a
Subsidiary of the Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.
“Net Cash Proceeds” means, with respect to the incurrence or issuance of any
Indebtedness, the Cash Proceeds resulting therefrom net of reasonable and
customary fees and expenses incurred in connection therewith and net of the
repayment or payment of any Indebtedness or obligation intended to be repaid or
paid with the proceeds of such Indebtedness, to the extent, but only to the
extent, that the amounts so deducted are (x) actually paid to a Person that,
except in the case of reasonable out-of-pocket expenses, is not an Affiliate of
such Person or any of its Subsidiaries (other than fees paid to the Advisor
pursuant to the Management Agreement prior to an Event of Default) and (y)
properly attributable to such transaction.
“Net Operating Income” means, for any Real Property and for a given period, the
sum of the following (without duplication): (a) gross revenues (including
interest income) received in the ordinary course from such Real Property minus
(b) all expenses paid or accrued related to the ownership, operation or
maintenance of such Real Property, including but not limited to taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Real Property, but specifically excluding general overhead expenses of
the PAC REIT, the Borrower or any Subsidiary, any property management fees, debt
service charges, income taxes, depreciation, amortization, other non cash
expenses, and any extraordinary, non-recurring expense associated with any
financing, merger, acquisition, divestiture or other capital transaction) minus
(c) a management fee of the greater of actual or three percent (3.0%) of the
gross revenues for such Real Property for such period. Notwithstanding the
foregoing, Net Operating Income attributed to Real Property that was acquired
during any Testing Period shall be included within the calculation of Net
Operating Income on a proforma basis as approved by the Administrative Agent;
provided, that if the Real Property was owned for a portion of the Testing
Period, Net Operating Income shall be determined based on Borrower’s financial
statements delivered pursuant to Section 6.01 hereof for the period of such
ownership and proforma statements as described above for the balance of such
Testing Period.
“New Market-Anderson” means New Market-Anderson LLC, a Delaware limited
liability company.
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“Non-Consenting Lender” has the meaning provided in Section 11.12(e).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for exceptions
for fraud, misapplication of funds, environmental indemnities, bankruptcy,
transfer of collateral in violation of the applicable loan documents, failure to
obtain consent for subordinate financing in violation of the applicable loan
documents and other exceptions to nonrecourse liability which are customary for
nonrecourse financings at the time as determined by Administrative Agent) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.


22



--------------------------------------------------------------------------------




“Non-Wholly Owned Subsidiary” means any Subsidiary of a Person not all of the
equity securities or other ownership interests (not taking into consideration,
in the case of a corporation, any directors’ qualifying shares) of which are at
the time directly or indirectly owned or controlled by such Person or by such
Person and one or more Subsidiaries of such Person or by such Person and one or
more other Subsidiaries of such Person.
“Note” means a Revolving Facility Note or a Swing Line Note, as applicable.
“Note Receivable Documentation” means, collectively, each agreement, document,
or instrument executed and delivered in connection with, or evidencing, a Note
Receivable Investment, including each loan or credit agreement, note, security
or pledge agreement, guarantee, and each agreement or document evidencing or
constituting any supporting obligation in respect of such Note Receivable
Investment, together with all schedules, exhibits and annexes thereto and all
side letters and agreements affecting the terms thereof or entered into in
connection therewith, in each case as amended, supplemented or otherwise
modified from time to time.
“Note Receivable Investment” means any loan or advance made by a Credit Party
(other than the PAC REIT) to any Person other than a Credit Party for the
acquisition, construction, development and/or operation of Real Property.
“Notice of Borrowing” has the meaning provided in Section 2.04(b).
“Notice of Continuation or Conversion” has the meaning provided in Section
2.08(b).
“Notice Office” means the office of the Administrative Agent at 1200 Abernathy
Road NE, Suite 1550, Atlanta, Georgia 30328, Attention: James Komperda
(facsimile: 770-510-2195), or such other office as the Administrative Agent may
designate in writing to the Borrower from time to time.
“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, any Affiliate of an Lender, the Swing Line
Lender, any Designated Hedge Creditor, or any Secured Hedge Provider pursuant to
the terms of this Agreement, any other Loan Document, any Designated Hedge
Agreement or any other Hedge Agreement (including, but not limited to, interest
and fees that accrue after the commencement by or against any Credit Party of
any insolvency proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code). Without limiting the generality of the foregoing description
of Obligations, the Obligations include (a) the obligation to pay principal,
interest, charges, expenses, fees, reasonable attorneys’ fees and disbursements,
indemnities and other amounts payable by the Credit Parties under any Loan
Document to the extent the Borrower or any other Credit Party is required to
reimburse such Person therefor under any Loan Document, (b) Banking Services
Obligations, (c) Hedging Obligations and (d) the obligation to reimburse any
amount in respect of any of the foregoing that any Agent, any Lender or any
Affiliate or any Secured Hedge Provider of any of them, in connection with the
terms of any Loan Document, may elect to pay or advance on behalf of the Credit
Parties. Notwithstanding anything to the contrary in this definition,
“Obligations” shall not include any Excluded Swap Obligations.
“Occupancy Rate” means, with respect to a Real Property at any time, the ratio,
expressed as a percentage, of (a) in the case of any Real Property (other than
Real Property for multi-family use), (i) the net rentable square footage of such
Real Property actually occupied by non-Affiliate tenants paying rent at rates
not materially less than rates generally prevailing at the time the applicable
lease was entered into, pursuant to binding leases as to which no monetary
default has occurred and has continued unremedied for


23



--------------------------------------------------------------------------------




30 or more days to (ii) the aggregate net rentable square footage of such Real
Property and (b) in the case of any Real Property for multi-family use, (i) the
number of units of such Real Property actually occupied by non-Affiliate tenants
paying rent at rates not materially less than rates generally prevailing at the
time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 30 or
more days to (ii) the aggregate number of units of such Real Property. For the
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Real Property notwithstanding a temporary cessation of
operations for renovation, repairs or other temporary reason.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s articles (certificate) of incorporation, or
equivalent formation documents, and bylaws, or equivalent governing documents,
and, in the case of any partnership, includes any partnership agreement and any
amendments to any of the foregoing.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.04).
“Participant Register” has the meaning provided in Section 11.06(b).
“Payment Office” means the office of the Administrative Agent at 1200 Abernathy
Road NE, Suite 1550, Atlanta, Georgia 30328, Attention: Tiffanie Grayson
(facsimile: 216-370-6206), or such other office(s), as the Administrative Agent
may designate to the Borrower in writing from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
“Perfection Certificate” has the meaning provided in the Security Agreement.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.
“Permitted Lien” means any Lien permitted by Section 7.03.


24



--------------------------------------------------------------------------------




“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.
“Plan” means any Multi-Employer Plan, Multiple Employer Plan or Single-Employer
Plan.
“Platform” has the meaning provided in Section 9.16(b).
“Preferred Equity Interests” means, with respect to a Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of payment of dividends or
distribution of assets upon liquidation or both.
“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”
“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”
“Prohibited Transaction” means a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.
“Property Debt Yield” means (i) the Stabilized Property NOI for any Testing
Period, divided by (ii) Consolidated Total Debt on the last day of such Testing
Period.
“Property Senior Loan Documentation” means, collectively, each agreement,
document or instrument executed and delivered in connection with any
non-recourse mortgage financing to a Real Estate Subsidiary, including each loan
or credit agreement, note, security or pledge agreement, together with all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith, in each
case as amended, supplemented or otherwise modified from time to time.
“Purchase Date” has the meaning provided in Section 2.03(c).
“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.
“Real Estate Subsidiary” means each Subsidiary of the Borrower set forth on
Schedule 1.01(B) hereto and any hereafter formed, acquired or existing
Subsidiary of the Borrower which (a) is a special purpose entity, (b) is a
Subsidiary organized under the laws of the United States, any State thereof, or
the District of Columbia, (c) owns, or is intended to own, Real Property, and
(d) was formed or acquired for the sole purposes of, and conducts no substantive
business other than, the ownership, construction, development and operation, but
specifically excluding the financing, of such Real Property.
“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.
“Recourse Indebtedness” with respect to a Person, Indebtedness that is not
Nonrecourse Indebtedness.


25



--------------------------------------------------------------------------------




“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Remedial Action” means all actions any Environmental Law requires any Credit
Party or any of its Subsidiaries to: (i) clean up, remove, remediate, contain,
treat, monitor, assess, evaluate or in any other way address Hazardous Materials
in the environment; (ii) prevent or minimize a release or threatened release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the environment; (iii) perform pre-remedial studies
and investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.
“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection .22, .23, .25, .27, .28,
.29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.
“Required Collateral Delivery Date” has the meaning provided in Section 6.10.
“Required Lenders” means Lenders whose Revolving Facility Exposure and Unused
Revolving Commitments constitute more than 50% of the sum of the Aggregate
Credit Facility Exposure and the Unused Total Revolving Commitment, provided
that if there are two or more unaffiliated Lenders (excluding any Defaulting
Lenders), Required Lenders must include at least two unaffiliated Lenders. The
Revolving Facility Exposure and Unused Revolving Commitments of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
“Restricted Payment” means (i) any Capital Distribution, (ii) any amount paid by
the PAC REIT or any of its Subsidiaries in repayment, redemption, retirement,
repurchase, direct or indirect, of any Subordinated Indebtedness, or (iii) any
payment by the PAC REIT or any of its Subsidiaries of any management fees,
advisory fees, consulting fees or any similar fees, whether pursuant to a
management agreement or otherwise.
“Revolving Availability” means, at the time of determination, (a) the sum of all
Revolving Commitments at such time less (b)  the principal amount of Revolving
Loans and Swing Line Loans made and outstanding at such time..
“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) in the same currency, having
in the case of any Eurodollar Loans, the same Interest Period.
“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement,


26



--------------------------------------------------------------------------------




as such commitment may be reduced from time to time pursuant to Section 2.10 or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.06. or increased as appropriate to reflect any increase
effected in accordance with Section 2.14.
“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Lender.
“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.
“Revolving Facility Exposure” means, for any Lender at any time, the principal
amount of Revolving Loans made by such Lender and outstanding at such time and
such Lender’s participation in Swing Line Loans.
“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.
“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Revolving Facility Percentage of each Lender as of the Closing
Date is set forth on Schedule 1 hereto.
“Revolving Facility Termination Date” means the earlier of (i) August 5, 2019,
or such later date to which the Revolving Facility Termination Date may be
extended pursuant to Section 2.15 and (ii) the date that the Revolving
Commitments have been terminated pursuant to Section 8.02.
“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02.
“Sale” has the meaning provided in Section 11.06(c)(vi).
“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the PAC REIT or any Subsidiary of any property
(except for temporary leases for a term, including any renewal thereof, of not
more than one year and except for leases between the PAC REIT and a Subsidiary
or between Subsidiaries), which property has been or is to be sold or
transferred by the PAC REIT or such Subsidiary to such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including Cuba, Iran, North Korea, Sudan
and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).


27



--------------------------------------------------------------------------------




“Secured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is secured in any manner by any Lien on any property of such Person.
“Secured Creditors” has the meaning provided in the Security Agreement.
“Secured Hedge Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Hedge Agreement) who has entered into a Hedge Agreement with the
PAC REIT or any of its Subsidiaries.
“SEC” means the United States Securities and Exchange Commission.
“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.
“Security Agreement” has the meaning provided in Section 4.01(v).
“Security Documents” means the Security Agreement, any Mortgage, each Buy-Sell
Agreement, each Additional Security Document, any UCC financing statement, any
Control Agreement, each Collateral Assignment of Loan Documents, any Collateral
Assignment, any Perfection Certificate and any document pursuant to which any
Lien is granted or perfected by any Credit Party to the Administrative Agent as
security for any of the Obligations.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, to which the PAC REIT or any Subsidiary or any ERISA
Affiliate is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the PAC REIT or any
Subsidiary or any ERISA Affiliate made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.
“Stabilized Property NOI” means, for any Testing Period, the aggregate Adjusted
Net Operating Income for the Real Properties that are not Development Properties
and are owned by the Real Estate Subsidiaries; provided that the Adjusted Net
Operating Income attributable to any anchor tenant of any such Real Property for
retail use for any Testing Period that (i) no longer actually occupies such Real
Property, or (ii) has become the subject of a proceeding under the Bankruptcy
Code or any other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and has not assumed and
agreed to continue to perform its obligations under the lease with respect to
such Real Property, or (iii) has a lease for such Real Property that has 90 days
or less remaining as of the beginning of the Testing Period, and either
(x) there is no exercisable option to renew contained in the terms thereof, or
(y) such anchor tenant has not yet given notice of its exercise of any option to
renew, or (iv) was party to a lease for such Real Property that has terminated
during such Testing Period shall, in the case of any of clauses (i) through
(iv), be excluded from Stabilized Property NOI.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor.
“Standard Permitted Lien” means any of the following:
(i)    Liens created by this Agreement or the other Loan Documents;


28



--------------------------------------------------------------------------------




(ii)    Liens for taxes not yet delinquent or Liens for taxes, assessments or
governmental charges (excluding any Lien imposed pursuant to any provision of
ERISA or pursuant to any Environmental Laws) being contested in good faith and
by appropriate proceedings for which adequate reserves in accordance with GAAP
have been established, and such proceedings conclusively operate to suspend the
collection thereof;
(iii)    Liens in respect of property or assets imposed by law that were
incurred in the ordinary course of business, such as carriers’, suppliers’,
warehousemen’s, materialmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, that do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of the PAC REIT or any
of its Subsidiaries and do not secure any Indebtedness;
(iv)    Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default under Section 8.01(h);
(v)    Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and other Liens to
secure the performance of tenders, statutory obligations, contract bids,
government contracts, surety, appeal, customs, performance and return-of-money
bonds and other similar obligations, incurred in the ordinary course of business
(exclusive of obligations in respect of the payment for borrowed money), whether
pursuant to statutory requirements, common law or consensual arrangements;
(vi)    leases, licenses, subleases or sublicenses granted in the ordinary
course of business to others not interfering in any material respect with the
business of the PAC REIT or any of its Subsidiaries and any interest or title of
a lessor under any lease not in violation of this Agreement;
(vii)    easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, and are not likely to involve at any future time, either
individually or in the aggregate, (A) a substantial and prolonged interruption
or disruption of the business activities of the PAC REIT and its Subsidiaries
considered as an entirety, or (B) a Material Adverse Effect;
(viii)    Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement, provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);
(ix)    rights of consignors of goods, whether or not perfected by the filing of
a financing statement under the UCC;
(x)    Liens arising from filings of Uniform Commercial Code financing
statements or similar documents regarding operating leases or otherwise for
precautionary purposes relating to arrangements not constituting Indebtedness;
(xi)    Liens that are contractual rights of set-off (i) relating to pooled
deposit or sweep accounts of the PAC REIT or any of its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the PAC REIT or any of its Subsidiaries or (ii) relating to
purchase orders and other agreements entered into with customers of the PAC REIT
or any of its Subsidiaries in the ordinary course of business;


29



--------------------------------------------------------------------------------




(xii)    Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the PAC REIT or a
Subsidiary thereof, including rights of offset and setoff;
(xiii)    Liens solely on any cash earnest money deposits made by the PAC REIT
or a Subsidiary thereof in connection with any letter of intent or purchase
agreement permitted hereunder; and
(xiv)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto.
“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms acceptable to the Administrative Agent.
“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of the PAC REIT.
“Subsidiary Guarantor” means any Subsidiary that is or hereafter becomes a party
to the Guaranty. Schedule 1.01(C) hereto lists the Subsidiary Guarantors as of
the Closing Date.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1(a)(47) of the Commodity Exchange Act.
“Swing Line Commitment” means $30,000,000.
“Swing Line Lender” means KeyBank National Association, together with its
successors and assigns.
“Swing Line Loan” means any loan made by the Swing Line Lender pursuant to
Section 2.03.
“Swing Line Loan Maturity Date” means, with respect to any Swing Line Loan, the
earlier of (i) 5 Business Days after the Swing Line Loan was made, and (ii) the
Revolving Facility Termination Date.
“Swing Line Loan Participation” has the meaning provided in Section 2.03(c).
“Swing Line Note” means a promissory note substantially in the form of Exhibit
A‑2 hereto.
“Swing Line Participation Amount” has the meaning provided in Section 2.03(c).
“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.


30



--------------------------------------------------------------------------------




“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.
“Target EBITDA” means, with respect to any Person for any period, the net income
for such Person for such period plus the sum of the amounts for such period
included in determining such net income in respect of (i) interest expense, (ii)
income tax expense, and (iii) depreciation and amortization expense, in each
case as determined in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Testing Period” means a single period consisting of the two consecutive fiscal
quarters of the PAC REIT then last ended (whether or not such quarters are all
within the same fiscal year); provided that for purposes determining an amount
of any item included in the calculation of a financial ratio or financial
covenant, such amount for the Testing Period then ended shall equal such item
for the two (2) fiscal quarters then ended multiplied by two; and provided
further that if a particular provision of this Agreement indicates that a
Testing Period shall be of a different specified duration, such Testing Period
shall consist of the particular fiscal quarter or quarters then last ended that
are so indicated in such provision, without annualization.
“Total Asset Value” means, as of any date of determination date, the sum of the
following amounts, all as determined on a consolidated basis in accordance with
GAAP: (i) unrestricted cash and Cash Equivalents of the Consolidated Entities as
of such date, (ii) the Capitalized Value of all Real Properties (other than
Unimproved Land and Development Properties) owned by any Consolidated Entity for
more than four full fiscal quarters as of such date, (iii) without duplication,
the undepreciated book value of (a) all Real Properties owned or in operation by
any Consolidated Entity for less than four full fiscal quarters as of such date,
(b) all Unimproved Land owned by any Consolidated Entity as of such date, and
(c) all Development Properties owned by any Consolidated Entity as of such date,
(iv) the amount, determined in accordance with GAAP, of notes receivable owing
pursuant to any Mezzanine Loan Documentation or Note Receivable Documentation as
of such date; provided that the value of such notes receivable shall not exceed
25% of Total Asset Value, and (v) the Unconsolidated Allocation Percentage of
any of the items described above in this definition that are attributable to any
Unconsolidated Entity as of such date. Notwithstanding the foregoing, if
Borrower has obtained an appraisal acceptable to Administrative Agent of any
Real Property within 12 months of any date of determination, Borrower may use
the appraised value in such appraisal instead of the Capitalized Value or
undepreciated book value attributable for such Real Property for the purposes of
calculating “Total Asset Value”; provided, that the Borrower shall not make such
an election to use the appraised value rather than the Capitalized Value with
respect to any single Real Property that has been owned by a Consolidated Entity
for more than four full fiscal quarters more than twice during the term of this
Agreement; provided, further, that if the Borrower makes a second election to
use the appraised value rather than the Capitalized Value, a second appraisal
acceptable to the Administrative Agent shall have been obtained within 12 months
prior to the second election. The Capitalized Value of any Real Property for
retail use that is leased to an anchor tenant that (w) no longer actually
occupies such Real Property, or (x) has become the subject of a proceeding under
the Bankruptcy Code or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
has not assumed and agreed to continue to perform its obligations under the
lease with respect to such Real Property, or (y) has a lease for such Real
Property that has 90 days or less remaining as of the beginning of the Testing
Period, and either (1) there is no exercisable option to renew contained in


31



--------------------------------------------------------------------------------




the terms thereof, or (2) such anchor tenant has not yet given notice of its
exercise of any option to renew, or (z) was party to a lease for such Real
Property that has terminated during such Testing Period shall, in the case of
any of clauses (w) through (z), be excluded from Total Asset Value.
“Total Leverage Ratio” means the ratio of (i) Consolidated Total Debt to
(ii) Total Asset Value.
“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to Section 2.10(b) hereof or
increased pursuant to Section 2.14. As of the Closing Date, the amount of the
Total Revolving Commitment is $135,000,000.
“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a Eurodollar Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.
“Unconsolidated Allocation Percentage” means, as of any date of determination
with respect to any Unconsolidated Entity, the aggregate percentage ownership
interest of the Consolidated Entities in such Unconsolidated Entity as of such
date.
“Unconsolidated Entity” means, with respect to any Person, any other Person in
whom such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
“Unfunded Benefit Liabilities” of any Plan means the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.
“United States” and “U.S.” each means United States of America.
“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person, that is not Secured Indebtedness.
“Unused Fee” has the meaning provided in Section 2.09(a).
“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.
“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.03(g)(ii)(B)(iii).


32



--------------------------------------------------------------------------------




“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”
Section 1.03    Accounting Terms. Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that if the PAC
REIT notifies the Administrative Agent and the Lenders that it wishes to amend
any covenant in Article VII to eliminate the effect of any change in GAAP that
occurs after the Closing Date on the operation of such covenant (or if the
Administrative Agent notifies the PAC REIT that the Required Lenders wish to
amend Article VII for such purpose), then compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner reasonably satisfactory to the PAC REIT, the Borrower,
the Administrative Agent and the Required Lenders; the PAC REIT, the Borrower,
the Administrative Agent and the Lenders agreeing to enter into negotiations to
amend any such covenant immediately upon receipt from any party entitled to send
such notice. Notwithstanding the foregoing, all financial statements delivered
hereunder shall be prepared, and all financial covenants contained herein shall
be calculated, without giving effect to any election under FASB ASC 825-10-25
(formerly known as Statement of Financial Accounting Standards 159) (or any
similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof.
Section 1.04    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its


33



--------------------------------------------------------------------------------




entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all Real Property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.
ARTICLE II.
THE TERMS OF THE CREDIT FACILITY
Section 2.01    Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders and the Swing Line
Lender agree to establish the Credit Facility for the benefit of the Borrower;
provided, however, that at no time will (i) the Aggregate Credit Facility
Exposure exceed the Total Revolving Commitment, or (ii) the Revolving Facility
Exposure of any Lender exceed the aggregate amount of such Lender’s Revolving
Commitment.
Section 2.02    Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally, and not jointly, agrees, on the terms and
conditions set forth in this Agreement, to make a Revolving Loan or Revolving
Loans to the Borrower from time to time pursuant to such Lender’s Revolving
Commitment, which Revolving Loans: (i) may, except as set forth herein, at the
option of the Borrower, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars, provided that all Revolving Loans made as part of the
same Revolving Borrowing shall consist of Revolving Loans of the same Type; (ii)
may be repaid or prepaid and reborrowed in accordance with the provisions
hereof; and (iii) shall not be made if, after giving effect to any such
Revolving Loan, (A) the Revolving Facility Exposure of any Lender would exceed
such Lender’s Revolving Commitment, or (B) the Aggregate Revolving Facility
Exposure would exceed the Total Revolving Commitment. The Revolving Loans to be
made by each Lender will be made by such Lender on a pro rata basis based upon
such Lender’s Revolving Facility Percentage of each Revolving Borrowing, in each
case in accordance with Section 2.05 hereof.
Section 2.03    Swing Line Loans.
(a)    Swing Line Loans. During the Revolving Facility Availability Period, the
Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement, to make a Swing Line Loan or Swing Line Loans to the Borrower from
time to time, which Swing Line Loans: (i) shall be payable on the Swing Line
Loan Maturity Date; (ii) shall be made only in U.S. Dollars; (iii) may be repaid
or prepaid and reborrowed in accordance with the provisions hereof; (iv) may
only be made if after giving effect thereto (A) the aggregate principal amount
of Swing Line Loans outstanding does not exceed the Swing Line Commitment, and
(B) the Aggregate Revolving Facility Exposure plus the principal amount of Swing
Line Loans would not exceed the Total Revolving Commitment; (v) shall not be
made if the proceeds thereof would be used to repay, in whole or in part, any
outstanding Swing Line Loan and (vi) at no time shall there be more than five
(5) Borrowings of Swing Line Loans outstanding hereunder.
(b)    Swing Line Loan Refunding. The Swing Line Lender shall, within two (2)
Business Days after a Swing Line Loan was made, direct that the Swing Line Loans
owing to it be refunded by delivering to the Administrative Agent, on behalf of
the Borrower (which hereby irrevocably directs the Swing Line Lender to act on
its behalf), a request for a Borrowing of Revolving Loans, specifying the


34



--------------------------------------------------------------------------------




aggregate principal amount thereof (a “Notice of Swing Line Loan Refunding”).
Promptly upon receipt of a Notice of Swing Line Loan Refunding, the
Administrative Agent shall give notice of the contents thereof to the Lenders
with Revolving Commitments. Section 2.04(c) shall not apply to any Borrowing of
such Revolving Loans made pursuant to this Section. Each such Notice of Swing
Line Loan Refunding shall be deemed to constitute delivery by the Borrower of a
Notice of Borrowing requesting Revolving Loans consisting of Eurodollar Loans
with an Interest Period of one month (unless on or before 11:00 A.M. local time
at the Administrative Agent’s Notice Office on the date that is two (2) Business
Days after a Swing Line Loan was made, the Borrower notifies the Administrative
Agent in writing that such Revolving Loans shall be Base Rate Loans, in which
case such Revolving Loans shall be Base Rate Loans) in the amount of the Swing
Line Loans to which it relates. Each Lender with a Revolving Commitment
(including the Swing Line Lender) hereby unconditionally agrees (notwithstanding
that any of the conditions specified in Section 4.02 or elsewhere in this
Agreement shall not have been satisfied, but subject to the provisions of
paragraph (d) below) to make a Revolving Loan to the Borrower in the amount of
such Lender’s Revolving Facility Percentage of the aggregate amount of the Swing
Line Loans to which such Notice of Swing Line Loan Refunding relates. Each such
Lender shall make the amount of such Revolving Loan available to the
Administrative Agent in immediately available funds at the Payment Office not
later than 2:00 P.M. (local time at the Payment Office) on the third (3rd)
Business Day after a Notice of Swing Line Loan Refunding. The proceeds of such
Revolving Loans shall be made immediately available to the Swing Line Lender and
applied by it to repay the principal amount of the Swing Line Loans to which
such Notice of Swing Line Loan Refunding relates.
(c)    Swing Line Loan Participation. If prior to the time a Revolving Loan
would otherwise have been made as provided above pursuant to a Notice of Swing
Line Loan Refunding, any of the events specified in, and giving rise to an Event
of Default under, Section 8.01(i) shall have occurred or one or more of the
Lenders with Revolving Commitments shall determine that it is legally prohibited
from making a Revolving Loan under such circumstances, each Lender (other than
the Swing Line Lender), or each Lender (other than such Swing Line Lender) so
prohibited, as the case may be, shall, on the date such Revolving Loan would
have been made by it (the “Purchase Date”), purchase an undivided participating
interest (a “Swing Line Loan Participation”) in the outstanding Swing Line Loans
to which such Notice of Swing Line Loan Refunding relates, in an amount (the
“Swing Line Loan Participation Amount”) equal to such Lender’s Revolving
Facility Percentage of such outstanding Swing Line Loans. On the Purchase Date,
each such Lender or each such Lender so prohibited, as the case may be, shall
pay to the Swing Line Lender, in immediately available funds, such Lender’s
Swing Line Loan Participation Amount. If any Lender fails to pay the Swing Line
Loan Participation Amount such Lender is required to pay on the Purchase Date,
such Lender shall pay to the Swing Line Lender on demand interest on the amount
not so paid at the overnight Federal Funds Effective Rate from the Purchase Date
until such amount is paid in full. Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest o its Revolving
Loans, and any other amounts due it hereunder, to the Swing Line Lender to fund
such Lender’s Swing Line Loan Participation that such Lender failed to purchase
pursuant to this Section until such Swing Line Loan Participation has been
purchased (as a result of such assignment or otherwise). Whenever, at any time
after the Swing Line Lender has received from any other Lender such Lender’s
Swing Line Loan Participation Amount, the Swing Line Lender receives any payment
from or on behalf of the Borrower on account of the related Swing Line Loans,
the Swing Line Lender will promptly distribute to such Lender its ratable share
of such amount based on its Revolving Facility Percentage of such amount on such
date on account of its Swing Line Loan Participation (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that if such payment received by the Swing Line Lender is required to be
returned, such Lender will return to the Swing Line Lender any portion thereof
previously distributed to it by the Swing Line Lender.


35



--------------------------------------------------------------------------------




(d)    Obligations Unconditional. Each Lender’s obligation to make Revolving
Loans pursuant to Section 2.03(b) in connection with a Notice of Swing Line Loan
Refunding shall be subject to the conditions that (i) such Lender shall have
received a Notice of Swing Line Loan Refunding complying with the provisions
hereof (ii) at the time the Swing Line Loans that are the subject of such Notice
of Swing Line Loan Refunding were made, the Swing Line Lender making the same
had no actual written notice from another Lender that an Event of Default had
occurred and was continuing, (iii) such Lender is is not legally prohibited from
making a Revolving Loan under such circumstances, and (iv) none of the events
specified in, and giving rise to an Event of Default under, Section 8.01(i)
shall have occurred but otherwise shall be absolute and unconditional and shall
be solely for the benefit of the Swing Line Lender that gives such Notice of
Swing Line Loan Refunding. Each Lender’s obligation to purchase Swing Line Loan
Participations shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right that such Lender may have against any other Lender, any Credit
Party, or any other Person, or any Credit Party may have against any Lender or
other Person, as the case may be, for any reason whatsoever; (B) the occurrence
or continuance of a Default or Event of Default; (C) any event or circumstance
involving a Material Adverse Effect; (D) any breach of any Loan Document by any
party thereto; or (E) any other circumstance, happening or event, whether or not
similar to any of the foregoing.
Section 2.04    Notice of Borrowing.
(a)    Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Borrower to the Administrative Agent at its Notice Office not
later than (i) in the case of each Borrowing of a Eurodollar Loan, 11:00 A.M.
(local time at its Notice Office) at least three (3) Business Days prior to the
date of such Borrowing, (ii) in the case of each Borrowing of a Base Rate Loan,
11:00 A.M. (local time at its Notice Office) at least one (1) Business Day prior
to the date of such Borrowing and (iii) in the case of each Borrowing of a Swing
Line Loan, 11:00 A.M. (local time at its Notice Office) on the proposed date of
such Borrowing.
(b)    Notice of Borrowing. Each request for a Borrowing (other than a
Continuation or Conversion) shall be made by an Authorized Officer of the
Borrower by delivering written notice of such request substantially in the form
of Exhibit B-1 hereto (each such notice, a “Notice of Borrowing”) or by
telephone (to be confirmed immediately in writing by delivery by an Authorized
Officer of the Borrower of a Notice of Borrowing), and in any event each such
request shall be irrevocable and shall specify (i) the aggregate principal
amount of the Loans to be made pursuant to such Borrowing, (ii) the date of the
Borrowing (which shall be a Business Day), (iii) the Type of Loans such
Borrowing will consist of, (iv) if applicable, the initial Interest Period or
the Swing Line Loan Maturity Date, and (v) the intended use of proceeds of such
Borrowing consistent with the uses specified in Section 5.06 hereof. Without in
any way limiting the obligation of the Borrower to confirm in writing any
telephonic notice permitted to be given hereunder, the Administrative Agent may
act prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agent in good faith to be
from an Authorized Officer of the Borrower entitled to give telephonic notices
under this Agreement on behalf of the Borrower. In each such case, the
Administrative Agent’s record of the terms of such telephonic notice shall be
conclusive absent manifest error.
(c)    Minimum Borrowing Amount. The aggregate principal amount of each
Borrowing by the Borrower shall not be less than the Minimum Borrowing Amount.


36



--------------------------------------------------------------------------------




(d)    Maximum Borrowings. More than one Borrowing may be incurred by the
Borrower on any day; provided, however, that (i) if there are two or more
Borrowings on a single day by the Borrower that consist of Eurodollar Loans,
each such Borrowing shall have a different initial Interest Period, and (ii) at
no time shall there be more than six (6) Borrowings of Eurodollar Loans
outstanding hereunder.
Section 2.05    Funding Obligations; Disbursement of Funds.
(a)    Several Nature of Funding Obligations. The Revolving Commitments of each
Lender hereunder and the obligation of each Lender to make Loans and acquire and
fund Swing Line Loan Participations, as the case may be, are several and not
joint obligations. No Lender shall be responsible for any default by any other
Lender in its obligation to make Loans or fund any participation hereunder and
each Lender shall be obligated to make the Loans provided to be made by it and
fund its participations required to be funded by it hereunder, regardless of the
failure of any other Lender to fulfill any of its Revolving Commitments
hereunder. Nothing herein and no subsequent termination of the Revolving
Commitments pursuant to Section 2.10 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrower may have against any Lender
as a result of any default by such Lender hereunder.
(b)    Borrowings Pro Rata. All Revolving Loans made by each Lender shall be
made on a pro rata basis based upon each Lender’s Revolving Facility Percentage
of the amount of such Revolving Borrowing on the date the applicable Revolving
Borrowing is to be made.
(c)    Notice to Lenders. The Administrative Agent shall promptly give each
Lender, as applicable, written notice (or telephonic notice promptly confirmed
in writing) of each proposed Borrowing, or Conversion or Continuation thereof,
and of such Lender’s proportionate share thereof and of the other matters
covered by the Notice of Borrowing or Notice of Continuation or Conversion
relating thereto.
(d)    Funding of Loans.
(i)    Loans Generally. No later than 2:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars and in
immediately available funds and the Administrative Agent promptly will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of the amounts
so made available in the type of funds received.
(ii)    Swing Line Loans. No later than 2:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, the Swing Line Lender
will make available to the Borrower by depositing to its account at the Payment
Office (or such other account as the Borrower shall specify) the aggregate of
Swing Line Loans requested in such Notice of Borrowing.
(e)    Advance Funding. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the


37



--------------------------------------------------------------------------------




Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made the same available to the Borrower, the Administrative Agent
shall be entitled to recover such corresponding amount from such Lender. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower, and the Borrower shall immediately pay such corresponding amount to
the Administrative Agent. The Administrative Agent shall also be entitled to
recover from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a
rate per annum equal to (i) if paid by such Lender, the overnight Federal Funds
Effective Rate or (ii) if paid by the Borrower, the then applicable rate of
interest, calculated in accordance with Section 2.07, for the respective Loans
(but without any requirement to pay any amounts in respect thereof pursuant to
Section 3.02).
Section 2.06    Evidence of Obligations.
(a)    Loan Accounts of Lenders. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Obligations of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
(b)    Loan Accounts of Administrative Agent; Lender Register. The
Administrative Agent shall maintain accounts in which it shall record: (i) the
amount of each Loan and Borrowing made hereunder, the Type thereof, the currency
in which such Loan is denominated, the Interest Period and applicable interest
rate and in the case of a Swing Line Loan, the Swing Line Loan Maturity Date;
(ii) the amount of any principal due and payable or to become due and payable
from the Borrower to each Lender hereunder; (iii) the amount of any sum received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof; and (iv) the other details relating to the Loans and
other Obligations. In addition, the Administrative Agent shall maintain a
register (the “Lender Register”) on or in which it will record the names and
addresses of the Lenders, and the Revolving Commitments from time to time of
each of the Lenders. The Administrative Agent will make the Lender Register
available to any Lender or the Borrower upon its request.
(c)    Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.06(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.
(d)    Notes. Upon request of any Lender or the Swing Line Lender, the Borrower
will execute and deliver to such Lender or the Swing Line Lender, as the case
may be, (i) a Revolving Facility Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender, and (ii) a
Swing Line Note with blanks appropriately completed in conformity herewith to
evidence the Borrower’s obligation to pay the principal of, and interest on, the
Swing Line Loans made to it by the Swing Line Lender; provided, however, that
the decision of any Lender or the Swing Line Lender not to request a Note shall
in no way detract from the Borrower’s obligation to repay the Loans and other
amounts owing by the Borrower to such Lender or the Swing Line Lender.


38



--------------------------------------------------------------------------------




Section 2.07    Interest; Default Rate.
(a)    Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a Base Rate Loan, the Base Rate plus the Applicable Revolving
Loan Margin and (ii) during such periods as such Revolving Loan is a Eurodollar
Loan, the relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the
applicable Interest Period plus the Applicable Revolving Loan Margin.
(b)    Interest on Swing Line Loans. The outstanding principal amount of each
Swing Line Loan shall bear interest from the date of the Borrowing at a rate per
annum that shall be equal to the Base Rate in effect from time to time plus the
Applicable Margin.
(c)    Default Interest. Notwithstanding the above provisions, if an Event of
Default has occurred and is continuing, upon written notice by the
Administrative Agent (which notice the Administrative Agent may give in its
discretion and shall give at the direction of the Required Lenders), the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, all overdue interest in respect of each Loan and all fees or
other amounts owed hereunder, shall thereafter bear interest (including post
petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand, at a rate per annum equal to the
Default Rate. In addition, if any amount (other than amounts as to which the
foregoing sentence is applicable) payable by the Borrower under the Loan
Documents is not paid when due, upon written notice by the Administrative Agent
(which notice the Administrative Agent may give in its discretion and shall give
at the direction of the Required Lenders), such amount shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate.
(d)    Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Borrower: (i) in respect of each
Base Rate Loan, monthly in arrears on the first Business Day of each calendar
month; (ii) in respect of each Eurodollar Loan, on the last day of each Interest
Period applicable thereto; (iii) in respect of any Swing Line Loan, on the Swing
Line Loan Maturity Date for such Swing Line Loan; and (iv) in respect of all
Loans, on any repayment, prepayment or Conversion (on the amount repaid, prepaid
or Converted), at maturity (whether by acceleration or otherwise), and, after
such maturity.
(e)    Computations of Interest. All computations of interest on Eurodollar Rate
Loans and Swing Line Loans hereunder shall be made on the actual number of days
elapsed over a year of 360 days. All computations of interest on Base Rate Loans
hereunder shall be made on the actual number of days elapsed over a year of 365
or 366 days, as applicable.
(f)    Information as to Interest Rates. The Administrative Agent, upon
determining the interest rate for any Borrowing, shall promptly notify the
Borrower and the Lenders thereof. Any such determination by the Administrative
Agent shall be conclusive and binding absent manifest error.
Section 2.08    Conversion and Continuation of Loans.
(a)    Conversion and Continuation of Revolving Loans. The Borrower shall have
the right, subject to the terms and conditions of this Agreement, to (i) Convert
all or a portion of the outstanding principal amount of Loans of one Type made
to it into a Borrowing or Borrowings of another Type of Loans that can be made
to it pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar


39



--------------------------------------------------------------------------------




Loans at the end of the applicable Interest Period as a new Borrowing of
Eurodollar Loans with a new Interest Period; provided, however, that any
Conversion of Eurodollar Loans into Base Rate Loans shall be made on, and only
on, the last day of an Interest Period for such Eurodollar Loans.
(b)    Notice of Continuation and Conversion. Each Continuation or Conversion of
a Loan shall be made upon notice in the form provided for below provided by the
Borrower to the Administrative Agent at its Notice Office not later than (i) in
the case of each Continuation of or Conversion into a Eurodollar Loan, prior to
11:00 A.M. (local time at its Notice Office) at least three Business Days’ prior
to the date of such Continuation or Conversion, and (ii) in the case of each
Conversion to a Base Rate Loan, prior to 11:00 A.M. (local time at its Notice
Office) on the proposed date of such Conversion. Each such request shall be made
by an Authorized Officer of the Borrower delivering written notice of such
request substantially in the form of Exhibit B-2 hereto (each such notice, a
“Notice of Continuation or Conversion”) or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of the Borrower of a
Notice of Continuation or Conversion), and in any event each such request shall
be irrevocable and shall specify (A) the Borrowings to be Continued or
Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrower. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.
Section 2.09    Fees.
(a)    Unused Fee. The Borrower agrees to pay to the Administrative Agent, for
the ratable benefit of each Lender based upon each such Lender’s Revolving
Facility Percentage, as consideration for the Revolving Commitments of the
Lenders, an unused fee (the “Unused Fee”) calculated on a daily basis as of the
end of each day during the calendar quarter equal to the Applicable Unused Fee
Rate multiplied by, as of each date of determination, (a) the Total Revolving
Commitment, minus (b) the then outstanding principal amount of the Revolving
Loans. The Unused Fee shall be payable quarterly in arrears on the first (1st)
day of each calendar quarter for the immediately preceding calendar quarter or
portion thereof, and on any earlier date on which the Revolving Commitments
shall terminate, with a final payment on the Revolving Facility Termination
Date.
(b)    Extension Fee. If the Revolving Facility Termination Date is being
extended in accordance with Section 2.15, the Borrower shall pay to the
Administrative Agent, for the account of each Lender, a fee equal to
three-twentieths of one percent (0.15%) of the amount of such Lender’s Revolving
Commitment (whether or not utilized). Such fee shall be due and payable in full
on the effective date of such extension.
(c)    Administrative Agent and Other Fees. The Borrower shall pay to the
Administrative Agent, on the Closing Date and thereafter, for its own account,
the fees set forth in the Fee Letter or any other writing by the Borrower and
the Administrative Agent.
(d)    Computations and Determination of Fees. All computations of Unused Fees
and other Fees hereunder shall be made on the actual number of days elapsed over
a year of 360 days.


40



--------------------------------------------------------------------------------




Section 2.10    Termination and Reduction of Revolving Commitments.
(a)    Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date.
(b)    Voluntary Termination of the Total Revolving Commitment. Upon at least
three Business Days’ prior irrevocable written notice (or telephonic notice
confirmed in writing) to the Administrative Agent at its Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
the Borrower shall have the right to terminate in whole the Total Revolving
Commitment, provided that all outstanding Revolving Loans are contemporaneously
prepaid in accordance with Section 2.11.
(c)    Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment; provided, however, that (i) any such reduction shall
apply to proportionately (based on each Lender’s Revolving Facility Percentage)
and permanently reduce the Revolving Commitment of each Lender, (ii) no such
reduction shall be permitted if the Borrower would be required to make a
mandatory prepayment of Loans pursuant to Section 2.11(c)(ii), and any partial
reduction shall be in the amount of at least $5,000,000 (or, if greater, in
integral multiples of $1,000,000).
Section 2.11    Voluntary and Mandatory Prepayments of Loans.
(a)    Voluntary Prepayments. The Borrower shall have the right to prepay any of
the Loans owing by it, in whole or in part, from time to time without premium or
penalty, except as specified in subparts (d) and (e) below. The Borrower shall
give the Administrative Agent at the Notice Office written or telephonic notice
(in the case of telephonic notice, promptly confirmed in writing if so requested
by the Administrative Agent) of its intent to prepay the Loans, the amount of
such prepayment and (in the case of Eurodollar Loans) the specific Borrowing(s)
pursuant to which the prepayment is to be made, which notice shall be received
by the Administrative Agent by (y) 11:00 A.M. (local time at the Notice Office)
three Business Days prior to the date of such prepayment, in the case of any
prepayment of Eurodollar Loans, or (z) 11:00 A.M. (local time at the Notice
Office) one Business Day prior to the date of such prepayment, in the case of
any prepayment of Base Rate Loans, and which notice shall promptly be
transmitted by the Administrative Agent to each of the affected Lenders,
provided that:
(i)    each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $1,000,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $100,000,
(B) in the case of any prepayment of a Base Rate Loan, $1,000,000 (or, if less,
the full amount of such Borrowing), or an integral multiple of $100,000, and (C)
in the case of any prepayment of a Swing Line Loan, in the full amount thereof;
and
(ii)    no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto.
(b)    [Reserved].


41



--------------------------------------------------------------------------------




(c)    Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.11(a) above), in
accordance with the following provisions:
(i)    Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date.
(ii)    Loans Exceed the Revolving Commitments. If on any date (after giving
effect to any other payments on such date) (A) the Aggregate Credit Facility
Exposure exceeds the Total Revolving Commitment, or (B) the Revolving Facility
Exposure of any Lender exceeds such Lender’s Revolving Commitment, or (C) the
aggregate principal amount of Swing Line Loans outstanding exceeds the Swing
Line Commitment, then, in the case of each of the foregoing, the Borrower shall,
on such day, prepay on such date the principal amount of Loans in an aggregate
amount at least equal to such excess.
(d)    Applications of Prepayment Proceeds. Each prepayment required to be made
pursuant to Section 2.11(c)(ii) above shall be applied as a mandatory prepayment
of principal of, first, the outstanding Swing Line Loans, and second, the
outstanding Revolving Loans.
(e)    Particular Loans to be Prepaid. With respect to each repayment or
prepayment of Loans made or required by this Section, the Borrower shall
designate the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made;
provided, however, that (i) the Borrower shall first so designate all Loans that
are Base Rate Loans and Eurodollar Loans with Interest Periods ending on the
date of repayment or prepayment prior to designating any other Eurodollar Loans
for repayment or prepayment, and (ii) if the outstanding principal amount of
Eurodollar Loans made pursuant to a Borrowing is reduced below the applicable
Minimum Borrowing Amount as a result of any such repayment or prepayment, then
all the Loans outstanding pursuant to such Borrowing shall, in the case of
Eurodollar Loans, be Converted into Base Rate Loans. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion with a view, but no obligation, to minimize breakage costs owing
under Article III.
(f)    Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.11 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.
Section 2.12    Method and Place of Payment.
(a)    Generally. All payments made by the Borrower hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under Article
X) under any Revolving Facility Note or any other Loan Document shall be made
without setoff, counterclaim or other defense.
(b)    Application of Payments. Except as specifically set forth elsewhere in
this Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans shall be applied by the Administrative Agent on a pro rata basis
based upon each Lender’s Revolving Facility Percentage of the amount of such
prepayment, and (ii) all payments and prepayments of Swing Line Loans shall be
applied by the Administrative Agent to pay or prepay such Swing Line Loans.
(c)    Payment of Obligations. Except as specifically set forth elsewhere in
this Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative


42



--------------------------------------------------------------------------------




Agent on the date when due and shall be made at the Payment Office in
immediately available funds and, except as set forth in the next sentence, shall
be made in Dollars.
(d)    Timing of Payments. Any payments under this Agreement that are made later
than 11:00 A.M. (local time at the Payment Office) shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
(e)    Distribution to Lenders. Upon the Administrative Agent’s receipt of
payments hereunder, the Administrative Agent shall immediately distribute to
each Lender, its ratable share, if any, of the amount of principal, interest,
and Fees received by it for the account of such Lender. Payments received by the
Administrative Agent in Dollars shall be delivered to the Lenders in Dollars in
immediately available funds; provided, however, that if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and Fees then due hereunder then, except as
specifically set forth elsewhere in this Agreement and subject to Section 8.03,
such funds shall be applied, first, towards payment of interest and Fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and Fees then due to such parties, and second, towards
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.
All payments of principal, interest, fees and other amounts in respect of the
Swing Line Loans shall be for the account of the Swing Line Lender (except to
the extent any Lender shall have acquired a participating interest in any such
Swing Line Loan pursuant to Section 2.03(c), in which case such payments shall
be pro rata in accordance with such participating interests).
Section 2.13    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(iii)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
11.12.
(iv)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing by such Defaulting
Lender to the Swing Line Lender hereunder; third, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fourth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fifth, to the payment of any


43



--------------------------------------------------------------------------------




amounts owing to the Swing Line Lender and/or Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Swing Line Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments under the Revolving Facility. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.13(a)(ii)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(v)    Certain Fees. No Defaulting Lender shall be entitled to receive any
Unused Fee for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender). With respect to any
Unused Fee not required to be paid to any Defaulting Lender hereunder, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Swing Line
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(vi)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Swing Line Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Facility Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Facility Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(vii)    Repayment of Swing Line Loans. If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
prepay Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting
Exposure.


44



--------------------------------------------------------------------------------




(b)    Defaulting Lender Cure. If the Borrower, the Swing Line Lender and the
Administrative Agent agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Swing Line Loans to be held pro rata by
the Lenders in accordance with the Revolving Commitments under the Revolving
Facility, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
(c)    New Swing Line Loans. So long as any Lender is a Defaulting Lender, the
Swing Line Lender shall not be required to fund any Swing Line Loans unless it
is satisfied that it will have no Fronting Exposure immediately after giving
effect to such Swing Line Loan.
Section 2.14    Increase in Revolving Commitments.
The Borrower shall have the right to request increases in the aggregate amount
of the Revolving Commitments by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases the aggregate amount of the Revolving
Commitments shall not exceed $300,000,000 (less any reductions in the Revolving
Commitments effected pursuant to Section 2.10(c)). Each such increase in the
Revolving Commitments must be an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Revolving Commitments, including decisions as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to such increase and
the allocations of the increase in the Revolving Commitments among such existing
Lenders and/or other banks, financial institutions and other institutional
lenders. No Lender shall be obligated in any way whatsoever to increase its
Revolving Commitment or provide a new Revolving Commitment, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. If a new Lender becomes a party to this
Agreement, or if any existing Lender is increasing its Revolving Commitment,
such Lender shall on the date it becomes a Lender hereunder (or in the case of
an existing Lender, increases its Revolving Commitment) (and as a condition
thereto) purchase from the other Lenders its Revolving Commitment Percentage
(determined with respect to the Lenders’ respective Revolving Commitments and
after giving effect to the increase of Revolving Commitments) of any outstanding
Revolving Loans, by making available to the Administrative Agent for the account
of such other Lenders, in same day funds, an amount equal to (A) the portion of
the outstanding principal amount of such Revolving Loans to be purchased by such
Lender, plus (B) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Revolving Lenders under Section 3.02 as a result of the prepayment of any such
Revolving Loans. Effecting the increase of the Revolving Commitments under this
Section is subject to the following conditions precedent: (w) no Default or
Event of Default shall be in existence on the effective date of such increase,
(x) the representations and warranties made or deemed made by the Borrower and
any other Credit Party in any Loan Document to which such Loan Party is a party
shall be true and correct in all material respects (except in the case of a
representation or warranty


45



--------------------------------------------------------------------------------




qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on the effective date of such increase except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited hereunder, (y) the Borrower, after giving effect to the full amount
of the increase of Revolving Commitments as Indebtedness, would be in pro forma
compliance with the covenants set forth in Section 7.08 and (z)  the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by an
Authorized Officer of (A) all corporate, partnership, member or other necessary
action taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase and any other Credit Party authorizing
such Credit Party, as applicable, to provide security interests in respect of
such increase; (ii) an opinion of counsel to the Borrower, the Guarantors, and
the other Credit Parties and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent; (iii) new Revolving Facility Notes executed by the Borrower, payable to
any new Lenders and replacement Revolving Facility Notes executed by the
Borrower, payable to any existing Lenders increasing their Revolving
Commitments, in the amount of such Lender’s Revolving Commitment at the time of
the effectiveness of the applicable increase in the aggregate amount of the
Revolving Commitments, (iv) an updated “Eagle 9” insurance policy which
increases the coverage thereunder by the amount of such increase in the
Revolving Commitments, and (v) a certificate from an Authorized Officer
certifying the matters referred to in the preceding clauses (x), (y) and (z). In
connection with any increase in the aggregate amount of the Revolving
Commitments pursuant to this Section 2.15, any Lender becoming a party hereto
shall (execute such documents and agreements as the Administrative Agent may
reasonably request.
Section 2.15    Extension of Revolving Facility Termination Date.
The Borrower shall have the option, exercisable one time, to extend the current
Revolving Facility Termination Date by one year. The Borrower may exercise such
option by executing and delivering to the Administrative Agent at least 30 days
and not more than 90 days prior to the currently Revolving Facility Termination
Date, a written request for such extension (an “Extension Request”). The
Administrative Agent shall notify the Lenders if it receives an Extension
Request promptly upon receipt thereof. Subject to satisfaction of the following
conditions, the Revolving Facility Termination Date shall be extended to
August 5, 2020 effective upon receipt by the Administrative Agent of the
Extension Request and payment of the fee referred to in the following clause
(ii): (i) immediately prior to such extension and immediately after giving
effect thereto, (x) no Default or Event of Default shall exist and (y) the
representations and warranties made or deemed made by the Borrower and each
other Credit Party in the Loan Documents to which any of them is a party, shall
be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly related solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents and (ii) the Borrower
shall have paid the fees payable under Section 2.09(b). At any time prior to the
effectiveness of such extension, upon the


46



--------------------------------------------------------------------------------




Administrative Agent’s request, the Borrower shall deliver to the Administrative
Agent a certificate from an Authorized Officer certifying the matters referred
to in the immediately preceding clauses (i)(x) and (i)(y).
Section 2.16    Reallocation.
The Administrative Agent, the Borrower and each Lender agree that upon the
effectiveness of this Agreement, the amount of the Revolving Commitment of each
Lender is as set forth on Schedule 1 attached hereto. Simultaneously with the
effectiveness of this Agreement, the Revolving Loans outstanding under the
Existing Credit Agreement shall be reallocated among the Lenders in accordance
with their respective Revolving Facility Percentages. To effect such
reallocations, each Lender who had no Revolving Commitment (as defined in the
Existing Credit Agreement) prior to the effectiveness of this Agreement (an
“Assignee Lender”) shall be deemed to have purchased from the sole Lender who
had a Revolving Commitment under and as defined in the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement (the “Assignor Lender”)
such Assignee Lender’s Revolving Facility Percentage of such Revolving
Commitment of the Assignor Lender so that the Revolving Loans that were
outstanding under the Existing Credit Agreement are held by each of the Lenders
in an amount equal to such Lender’s Revolving Facility Percentage (as of the
Closing Date) of such outstanding Revolving Loans. Such purchases shall be
deemed to have been effected by way of, and subject to the terms and conditions
of Assignment Agreements without the payment of any related assignment fee, and
except for Revolving Facility Notes to be provided to the Assignor Lender (all
of which are hereby waived). The Assignor Lender and the Assignee Lenders shall
make such cash settlements among themselves, through the Administrative Agent,
as the Administrative Agent may direct (after giving effect to the making of any
Loans to be made on the Closing Date and any netting transactions effected by
the Administrative Agent) with respect to such reallocations and assignments so
that the aggregate outstanding principal amount of the Loans shall be held by
the Lenders pro rata in accordance with the amount of the Revolving Commitments
of the Lenders.
ARTICLE III.
             INCREASED COSTS, ILLEGALITY AND TAXES
Section 3.01    Increased Costs, Illegality, etc.
(a)    In the event that (y) in the case of clause (i) below, the Administrative
Agent or (z) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):
(i)    on any date for determining the interest rate applicable to any
Eurodollar Loan for any Interest Period that, by reason of any changes arising
after the Closing Date, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in this Agreement for
such Eurodollar Loan; or
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable by it hereunder in an amount that such
Lender deems material with respect to any Eurodollar Loans (other than any
increased cost or reduction in the amount received or receivable resulting from
the imposition of or a change in the rate of any Connection Income Taxes) or its
Revolving Commitment because of any Change in Law that (x) imposes, modifies or
deems applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (other than any reserves
already includable in the interest rate


47



--------------------------------------------------------------------------------




applicable to such Eurodollar Loan pursuant to this Agreement); or (y) imposes
on any Lender or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by such
Lender; or
(iii)    at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any Change in
Law, or would conflict with any thereof not having the force of law but with
which such Lender customarily complies, or has become impracticable as a result
of a contingency occurring after the Closing Date that materially adversely
affects the London interbank market;
then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (1) on or promptly following such date or time
and (2) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, the affected Eurodollar Loans shall no longer be
available until such time as the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Continuation or Conversion given by the Borrower with respect to such Eurodollar
Loans that have not yet been incurred, Converted or Continued shall be deemed
rescinded by the Borrower or, in the case of a Notice of Borrowing, shall, at
the option of the Borrower, be deemed converted into a Notice of Borrowing for
Base Rate Loans to be made on the date of Borrowing contained in such Notice of
Borrowing, (y) in the case of clause (ii) above, the Borrower shall pay to such
Lender, upon written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender or shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing the
basis for the calculation thereof, which basis must be reasonable, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in Section
3.01(b) as promptly as possible and, in any event, within the time period
required by law.
(b)    At any time that any Eurodollar Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (a)(iii), the Borrower may (and in the case
of a Eurodollar Loan affected pursuant to Section 3.01(a)(iii) the Borrower
shall) either (i) if the affected Eurodollar Loan is then being made pursuant to
a Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 3.01(a)(ii) or (a)(iii), cancel said Borrowing, or,
in the case of any Borrowing, convert the related Notice of Borrowing into one
requesting a Borrowing of Base Rate Loans or require the affected Lender to make
its requested Loan as a Base Rate Loan, or (ii) if the affected Eurodollar Loan
is then outstanding, upon at least one Business Day’s notice to the
Administrative Agent, require the affected Lender to Convert each such
Eurodollar Loan into a Base Rate Loan; provided, however, that if more than one
Lender is affected at any time, then all affected Lenders must be treated the
same pursuant to this Section 3.01(b).
(c)    If any Lender shall have determined that after the Closing Date, any
Change in Law regarding capital adequacy or liquidity requirements by any
Governmental Authority, central bank or comparable agency charged by law with
the interpretation or administration thereof, or compliance by such Lender or
its parent corporation with any request or directive regarding capital adequacy
or liquidity requirements (whether or not having the force of law) of any such
authority, central bank, or comparable agency, has or would have the effect of
reducing by an amount reasonably deemed by such Lender to be


48



--------------------------------------------------------------------------------




material to the rate of return on such Lender’s or its parent corporation’s
capital or assets as a consequence of such Lender’s Revolving Commitment or
obligations hereunder to a level below that which such Lender or its parent
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or its parent corporation’s
policies with respect to capital adequacy), then from time to time, within 15
days after demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent corporation for such reduction. Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 3.01(c), will give prompt written notice
thereof to the Borrower, which notice shall set forth, in reasonable detail, the
basis of the calculation of such additional amounts, which basis must be
reasonable, although the failure to give any such notice shall not release or
diminish any of the Borrower’s obligations to pay additional amounts pursuant to
this Section 3.01(c). The Borrower shall pay such Lender the amount shown as due
on any such notice within 10 Business Days after receipt thereof. Failure or
delay on the party of any Lender to demand compensation pursuant to this Section
3.01(c) shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).
(d)    If any Change in Law shall subject any Recipient to any Taxes (other than
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans,
principal amount of its Loans, its Revolving Commitment or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto, and
the result of any of the foregoing shall be to increase the cost to such
Recipient of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to reduce the amount of any
sum received or receivable by such Recipient hereunder (whether principal,
interest or any other amount), then, upon the request of such Recipient, the
Borrower shall pay such additional amounts as will compensate such Recipient for
such additional costs incurred or reduction suffered ((a written notice as to
the additional amounts owed to such Recipient, showing the basis for the
calculation thereof, which basis must be reasonable, submitted to the Borrower
by such Recipient shall, absent manifest error, be final and conclusive and
binding upon all parties hereto). Each Lender, upon determining in good faith
that any additional amounts will be payable pursuant to this Section 3.01(d),
will give prompt written notice thereof to the Borrower, which notice shall set
forth, in reasonable detail, the basis of the calculation of such additional
amounts, which basis must be reasonable, although the failure to give any such
notice shall not release or diminish any of the Borrower’s obligations to pay
additional amounts pursuant to this Section 3.01(d). The Borrower shall pay such
Recipient the amount shown as due on any such notice within 10 Business Days
after receipt thereof. Failure or delay on the party of any Recipient to demand
compensation pursuant to this Section 3.01(d) shall not constitute a waiver of
such Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Recipient pursuant to this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Recipient notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).
Section 3.02    Breakage Compensation. The Borrower shall compensate each
Lender, upon its written request (which request shall set forth the detailed
basis for requesting and the method of


49



--------------------------------------------------------------------------------




calculating such compensation), for all reasonable losses, costs, expenses and
liabilities (including any loss, cost, expense or liability incurred by reason
of the liquidation or reemployment of deposits or other funds required by such
Lender to fund its Eurodollar Loans) which such Lender may sustain in connection
with any of the following: (i) if for any reason (other than a default by such
Lender or the Administrative Agent) a Borrowing of Eurodollar Loans does not
occur on a date specified therefor in a Notice of Borrowing or a Notice of
Continuation or Conversion (whether or not withdrawn by the Borrower or deemed
withdrawn pursuant to Section 3.01(a)); (ii) if any repayment, prepayment,
Conversion or Continuation of any Eurodollar Loan occurs on a date that is not
the last day of an Interest Period applicable thereto; (iii) if any prepayment
of any of its Eurodollar Loans is not made on any date specified in a notice of
prepayment given by the Borrower; (iv) as a result of an assignment by a Lender
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto pursuant to a request by the Borrower pursuant to Section
3.04(b); or (v) as a consequence of (y) any other default by the Borrower to
repay or prepay any Eurodollar Loans when required by the terms of this
Agreement or (z) an election made pursuant to Section 3.04(b). The written
request of any Lender setting forth any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such request within 10 Business Days after
receipt thereof. Notwithstanding the foregoing, for each instance set forth
above in this Section 3.02, the Administrative Agent and each Lender agree to
waive breakage fees up to an amount not to exceed two hundred dollars ($200.00).
Section 3.03    Net Payments.
(a)    Defined Terms. For purposes of this Section 3.03, the term “applicable
law” includes FATCA.
(b)
    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a


50



--------------------------------------------------------------------------------




copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 Business Days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 3.03,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of any applicable withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.03(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;


51



--------------------------------------------------------------------------------




(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, an applicable form of U.S. Tax Compliance Certificate,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide an applicable form
of U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


52



--------------------------------------------------------------------------------




(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(l)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(m)    Survival. Each party’s obligations under this Section 3.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
Section 3.04    Change of Lending Office; Replacement of Lenders.
(f)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a)(ii), Section 3.01(c), Section 3.01(d) or
Section 3.03 requiring the payment of additional amounts to the Lender, such
Lender will, if requested by the Borrower, use reasonable efforts (subject to


53



--------------------------------------------------------------------------------




overall policy considerations of such Lender) to designate another Applicable
Lending Office for any Loans or Revolving Commitments affected by such event;
provided, however, that such designation is made on such terms that such Lender
and its Applicable Lending Office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section.
(g)    If (i) any Lender requests any compensation, reimbursement or other
payment under Section 3.01(a)(ii), Section 3.01(c), or Section 3.01(d) with
respect to such Lender, (ii) the Borrower is, or because of a matter in
existence as of the date that the Borrower is seeking to exercise its rights
under this Section will be, required to pay any additional amount to any Lender
or Governmental Authority pursuant to Section 3.03, or (iii) if any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 11.06(c)), all its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations;
provided, however, that (1) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall be made the exercise of
its Permitted Discretion and shall not be unreasonably withheld, conditioned or
delayed, (2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts, including any breakage compensation under Section
3.02 hereof), and (3) in the case of any such assignment resulting from a claim
for compensation, reimbursement or other payments required to be made under
Section 3.01(a)(ii), Section 3.01(c) or Section 3.01(d) with respect to such
Lender, or resulting from any required payments to any Lender or Governmental
Authority pursuant to Section 3.03, such assignment will result in a reduction
in such compensation, reimbursement or payments. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
(h)    Nothing in this Section 3.04 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Section 3.01
or Section 3.03.
ARTICLE IV.
CONDITIONS PRECEDENT
Section 4.01    Conditions Precedent at Closing Date. The obligation of the
Lenders and the Swing Line Lender to make Loans is subject to the satisfaction
of each of the following conditions on or prior to the Closing Date:
(i)    Credit Agreement. This Agreement shall have been executed by the
Borrower, the PAC REIT, the Administrative Agent, and each of the Lenders.
(ii)    Notes. The Borrower shall have executed and delivered to the
Administrative Agent the appropriate Revolving Facility Note for the account of
each Lender that has requested the same and the Swing Line Note for the account
of the Swing Line Lender.
(iii)    Guaranty. The Guarantors shall have duly executed and delivered the
Fourth Amended and Restated Guaranty of Payment (the “Guaranty”), substantially
in the form attached hereto as Exhibit C-1.


54



--------------------------------------------------------------------------------




(iv)    Collateral Assignment of Loan Documents. Each applicable Credit Party
shall have duly executed and delivered a Collateral Assignment of Loan Documents
in respect of the applicable Mezzanine Loan Documentation or Note Receivable
Documentation to which such Credit Party is a party
(v)    Security Agreement. The Borrower and each Subsidiary Guarantor shall have
duly executed and delivered the Fourth Amended and Restated Pledge and Security
Agreement, substantially in the form attached hereto as Exhibit C-2 (the
“Security Agreement”), and such Credit Parties, as applicable, shall have
executed and delivered all of the following in connection therewith, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent: (A) any Control Agreements required pursuant to the terms
of the Security Agreement, duly executed by the appropriate depositary
institution, securities intermediary or issuer as the case may be, (B) any
Collateral Assignment Agreements required pursuant to the terms of the Security
Agreement, (C) a Perfection Certificate, and (D) each other Security Document
that is required by this Agreement or the Security Agreement.
(vi)    Buy-Sell Agreements. Each Credit Party that has pledged less than 100%
of the Equity Interests that it owns in any Subsidiary of the Borrower shall
have duly executed and delivered to the Administrative Agent a Buy-Sell
Agreement.
(vii)    [Reserved].
(viii)    Fees and Fee Letters. The Borrower shall have (A) executed and
delivered to the Administrative Agent the Fee Letter and shall have paid to the
Administrative Agent, for its own account, and to the Lenders the fees required
to be paid by it on the Closing Date, and (B) paid or caused to be paid all
reasonable fees and expenses of the Administrative Agent and of special counsel
to the Administrative Agent that have been invoiced on or prior to the Closing
Date in connection with the preparation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby.
(ix)    Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Credit Party approving the Loan Documents to
which such Credit Party is or may become a party, and of all documents
evidencing other necessary corporate or other organizational action, as the case
may be, and governmental approvals, if any, with respect to the execution,
delivery and performance by such Credit Party or Subsidiary of the Loan
Documents to which it is or may become a party and the expiration of all
applicable waiting periods, all of which documents to be in form and substance
reasonably satisfactory to the Administrative Agent.
(x)    Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Credit Party
certifying the names and true specimen signatures of the officers of such Credit
Party authorized to sign the Loan Documents to which such Credit Party is a
party and any other documents to which such Credit Party is a party that may be
executed and delivered in connection herewith.
(xi)    Opinions of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to the Credit Parties, each of which shall be
addressed to the Administrative Agent and the Lenders and dated the Closing Date
and in form and substance reasonably satisfactory to the Administrative Agent.


55



--------------------------------------------------------------------------------




(xii)    Recordation of Security Documents, Delivery of Collateral, Taxes, etc.
The Security Documents (or proper notices or UCC financing statements in respect
thereof) shall have been duly recorded, published and filed in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the rights, Liens and security interests of the parties thereto and their
respective successors and assigns, all Collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issuance of the Obligations and the delivery of the Notes shall have been
paid in full.
(xiii)    Reserved.
(xiv)    Search Reports. The Administrative Agent shall have received the
results of UCC and other search reports from one or more commercial search firms
acceptable to the Administrative Agent, listing all of the effective financing
statements filed against any Credit Party and each of their respective
Subsidiaries, together with copies of such financing statements.
(xv)    Corporate Charter, Other Organizational Documents and Good Standing
Certificates. The Administrative Agent shall have received: (A) a certified copy
of the Certificate or Articles of Incorporation or equivalent formation document
of each Credit Party and each of its Subsidiaries and of the Advisor and any and
all amendments and restatements thereof, certified as of a recent date by the
relevant Secretary of State (or in the case of a Subsidiary not otherwise a
Credit Party, certified by an Authorized Officer); (B) certified copies of the
bylaws of each Credit Party that is a corporation, the partnership agreement of
each Credit Party that is a general or limited partnership, the operating
agreement of each Credit Party that is a limited liability company, and the
comparable document of each other Credit Party, (C) a “long-form” good standing
certificate or certificate of existence from the Secretary of State of the state
of incorporation, dated as of a recent date, listing all charter documents
affecting such Credit Party or such Subsidiary or the Advisor, as applicable,
and certifying as to the good standing of such Credit Party or such Subsidiary
or the Advisor, as applicable; and (D) certificates of good standing or foreign
qualification from each other jurisdiction in which each Credit Party and each
of its Subsidiaries and the Advisor is authorized or qualified to do business.
(xvi)    Closing Certificate. The Administrative Agent shall have received a
Closing Certificate, dated the Closing Date, of an Authorized Officer, to the
effect that, at and as of the Closing Date, both before and after giving effect
to the initial Borrowings hereunder and the application of the proceeds thereof:
(i)  no Default or Event of Default has occurred or is continuing; (ii) all
representations and warranties of each Credit Party set forth in each Loan
Document to which any Credit Party is a party are true and correct in all
material respects (or in the case of any representation and warranty that is
already subject to a materiality qualifier true and correct), and (ii) on a pro
forma basis as of the Closing Date, the Credit Parties are compliance with the
financial covenants contained in Section 7.08 (together with a computation of
the financial covenants supporting same in detail satisfactory to the
Administrative Agent).
(xvii)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form attached hereto as Exhibit D, dated as of the
Closing Date, and executed by a Financial Officer of the PAC REIT.


56



--------------------------------------------------------------------------------




(xviii)    Proceedings and Documents. All corporate and other proceedings and
all documents incidental to the transactions contemplated hereby shall be
reasonably satisfactory in substance and form to the Administrative Agent and
the Administrative Agent and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as the
Administrative Agent or its special counsel may reasonably request.
(xix)    Payment of Outstanding Indebtedness, etc. The Administrative Agent
shall have received evidence that immediately after the making of the Loans on
the Closing Date, all Indebtedness outstanding under the Credit Agreement, dated
January 5, 2016 as amended, supplemented or otherwise modified, among the
Borrower, the PAC REIT, the lenders from time to time party thereto, and KeyBank
National Bank, as administrative agent, and all Indebtedness not permitted by
Section 7.04, in each case, together with all interest, all payment premiums and
all other amounts due and payable with respect thereto, shall be paid in full
from the proceeds of the initial Credit Event, and the commitments in respect of
such Indebtedness shall be permanently terminated, and all Liens securing
payment of any such Indebtedness shall be released and the Administrative Agent
shall have received all payoff and release letters, Uniform Commercial Code Form
UCC‑3 termination statements or other instruments or agreements as may be
suitable or appropriate in connection with the release of any such Liens.
(xx)    Litigation. There shall not exist any litigation that could reasonably
be expected to have a Material Adverse Effect, in the reasonable judgment of the
Administrative Agent, in or affecting the business, operations, property or
condition (financial or otherwise) of the Advisor, or of the Credit Parties and
their Subsidiaries taken as a whole.
(xxi)    No Material Adverse Change. As of the Closing Date, no condition or
event shall have occurred since December 31, 2015, that has resulted in, or
could reasonably be expected to result in, a material adverse change, in the
reasonable judgment of the Administrative Agent, in or affecting the business,
operations, property or condition (financial or otherwise) of the Borrower, of
the PAC REIT, or of the PAC REIT and its Subsidiaries taken as a whole.
(xxii)    Mezzanine Loan Documents. The Administrative Agent shall have received
a certificate from an Authorized Officer certifying that true, correct and
complete copies of all Mezzanine Loan Documentation existing as of the Closing
Date have been made available to the Administrative Agent in a data room to
which the Administrative Agent has been given access, and the applicable Credit
Party shall have duly executed and delivered each Collateral Assignment of Loan
Documents in connection with all such Mezzanine Loan Documentation.
(xxiii)    Note Receivable Documents. The Administrative Agent shall have
received a certificate from an Authorized Officer certifying that true, correct
and complete copies of all Note Receivable Documentation existing as of the
Closing Date have been made available to the Administrative Agent in a data room
to which the Administrative Agent has been given access, and the applicable
Credit Party shall have duly executed and delivered each Collateral Assignment
of Loan Documents in connection with all such Note Receivable Documentation.
(xxiv)    Property Senior Loan Documents. The Administrative Agent shall have
received a certificate from an Authorized Officer certifying that true, correct
and complete copies all Property Senior Loan Documentation existing as of the
Closing Date have been made available to the Administrative Agent in a data room
to which the Administrative Agent has been given access.


57



--------------------------------------------------------------------------------




(xxv)    Consents. The Administrative Agent shall have received evidence that
all boards of directors, governmental, equity holder and material third party
consents and approvals (including, but subject to the terms of Section 6.17
hereof, any consents required under the terms of any Mezzanine Loan
Documentation or Property Senior Loan Documentation), in connection with the
entering into of this Agreement and the other Loan Documents have been obtained.
(xxvi)    Patriot Act. The Administrative Agent shall have received, at least
five Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.
(xxvii)    Management Subordination Agreement. The Administrative Agent shall
have received an executed copy of the Management Subordination Agreement.
(xxviii)    Eagle 9 Policy. The Administrative Agent shall have received, in
form and substance reasonably satisfactory to the Administrative Agent, the
indemnity policies of insurance for loss based on failure of attachment,
perfection or priority of Administrative Agent’s security interest in the Equity
Interests in the Subsidiaries, issued in the form of an “Eagle 9” UCC insurance
policy by a title insurance company reasonably satisfactory to the
Administrative Agent.
(xxix)    Ownership; Intercompany Debt. The Administrative Agent, in its sole
discretion, shall be satisfied with (1) the pro forma capital and ownership
structure and the equity holder arrangements of the Credit Parties, and (2) the
amount, terms, conditions and holders of all intercompany indebtedness of the
PAC REIT and its Affiliates.
(xxx)    Miscellaneous. The Credit Parties shall have provided to the
Administrative Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent
or the Lenders.
Section 4.02    Conditions Precedent to All Credit Events. The obligations of
the Lenders to make each Credit Event are subject, at the time thereof, to the
satisfaction of the following conditions:
(a)    Notice. The Administrative Agent shall have received, as applicable, (i)
a Notice of Borrowing meeting the requirements of Section 2.04(b) with respect
to any Borrowing (other than a Continuation or Conversion), or (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.08(b) with
respect to a Continuation or Conversion.
(b)    No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto, (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties of the Credit
Parties contained herein or in the other Loan Documents shall be true and
correct in all material respects (or in the case of any representation and
warranty that is already subject to a materiality qualifier, true and correct)
with the same effect as though such representations and warranties had been made
on and as of the date of such Credit Event, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects (or in the case of any representation and warranty that
is already subject to a materiality qualifier, true and correct) as of the date
when made.


58



--------------------------------------------------------------------------------




The acceptance of the benefits of (i) the Credit Events on the Closing Date
shall constitute a representation and warranty by the Borrower to the
Administrative Agent, the Swing Line Lender and each of the Lenders that all of
the applicable conditions specified in Section 4.01 have been satisfied as of
the times referred to in such Section and (ii) each Credit Event thereafter
shall constitute a representation and warranty by the Borrower to the
Administrative Agent, the Swing Line Lender and each of the Lenders that all of
the applicable conditions specified in Section 4.02 have been satisfied as of
the times referred to in such Section.
ARTICLE V.
                 REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans provided for herein, each of the Borrower and
the PAC REIT makes the following representations and warranties to, and
agreements with, the Administrative Agent and the Lenders, all of which shall
survive the execution and delivery of this Agreement and each Credit Event:
Section 5.01    Corporate Status. Each Credit Party (i) is a duly organized or
formed and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing or in full force and effect and
authorized to transact business under the laws of the jurisdiction of its
formation and has the corporate, partnership or limited liability company power
and authority, as applicable, to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage, and (ii) has
duly qualified and is authorized to do business in all jurisdictions where it is
required to be so qualified or authorized except where the failure to be so
qualified would not have a Material Adverse Effect.
Section 5.02    Corporate Power and Authority. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is party. Each Credit Party has duly executed and delivered each Loan
Document to which it is party and each Loan Document to which it is party
constitutes the legal, valid and binding agreement and obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
Section 5.03    No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Credit Party or its properties and assets,
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than the Liens created pursuant to the Security Documents) upon any of
the property or assets of such Credit Party pursuant to the terms of (A) any
Material Contract, or (B) any other promissory note, bond, debenture, indenture,
mortgage, deed of trust, credit or loan agreement, or any other material
agreement or other instrument, to which such Credit Party is a party or by which
it or any of its property or assets are bound or to which it may be subject, or
(iii) will violate any provision of the Organizational Documents of such Credit
Party.


59



--------------------------------------------------------------------------------




Section 5.04    Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party, except the filing and
recording of financing statements and other documents necessary in order to
perfect the Liens created by the Security Documents.
Section 5.05    Litigation. Except as set forth on Schedule 5.05, there are no
actions, suits or proceedings pending or, to the knowledge of the Borrower or
the PAC REIT, threatened with respect to any Credit Party or any of their
respective Subsidiaries or the Advisor or against any of their respective
properties (i) that, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect, or (ii) that question
the validity or enforceability of any of the Loan Documents, or of any action to
be taken by any Credit Party pursuant to any of the Loan Documents.
Section 5.06    Use of Proceeds; Margin Regulations.
(a)    The proceeds of all Loans shall be utilized to provide working capital
and funds for general corporate purposes, in each case, not inconsistent with
the terms of this Agreement.
(b)    No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Credit Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Borrower or of the Borrower and
its consolidated Subsidiaries that are subject to any “arrangement” (as such
term is used in Section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock. The Borrower will not request any Loan, and neither the PAC
REIT nor the Borrower shall use, and both the PAC REIT and the Borrower shall
ensure that their respective Subsidiaries and the PAC REIT’s, the Borrower’s or
their subsidiaries’ respective directors, officers, employees and agents shall
not use, the proceeds of any Loan, directly or indirectly, (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
Section 5.07    Financial Statements.
(a)    The Borrower has furnished to the Administrative Agent and the Lenders
complete and correct copies of: (i) the audited consolidated balance sheets of
the PAC REIT and its consolidated Subsidiaries for the fiscal year ended
December 31, 2015 and the related audited consolidated statements of income,
shareholders’ equity, and cash flows of the PAC REIT and its consolidated
Subsidiaries for the fiscal year of the PAC REIT then ended, accompanied by the
report thereon of PricewaterhouseCoopers LLC; and (ii) the interim consolidated
balance sheet, and the related statements of income and of cash flows, of the
PAC REIT and its Subsidiaries for the fiscal quarter ended March 31, 2016. All
such financial statements have been prepared in accordance with GAAP,
consistently applied (except as stated therein), and fairly present in all
material respects the financial position of the PAC REIT and its Subsidiaries as
of the respective dates indicated and the consolidated results of their
operations and cash flows for the respective periods indicated, subject in the
case of any such financial statements that are


60



--------------------------------------------------------------------------------




unaudited, to normal audit adjustments. The PAC REIT and its Subsidiaries did
not have, as of the date of the latest financial statements referred to above,
and will not have as of the Closing Date after giving effect to the incurrence
of Loans hereunder, any material or significant contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that is not reflected in the foregoing financial statements or the notes thereto
in accordance with GAAP and that in any such case is material in relation to the
business, operations, properties, assets, financial or other condition or
prospects of the PAC REIT and its Subsidiaries.
(b)    The financial projections of the PAC REIT and its Subsidiaries for the
2016 fiscal year prepared by the PAC REIT and delivered to the Administrative
Agent and the Lenders (the “Financial Projections”) were prepared on behalf of
the Borrower in good faith after taking into account historical levels of
business activity of the PAC REIT and its Subsidiaries, known trends, including
general economic trends, and all other information, assumptions and estimates
considered by management of the PAC REIT and its Subsidiaries to be pertinent
thereto; provided, however, that no representation or warranty is made as to the
impact of future general economic conditions or as to whether the PAC REIT’s
projected consolidated results as set forth in the Financial Projections will
actually be realized, it being recognized by the Lenders that such projections
as to future events are not to be viewed as facts and that actual results for
the periods covered by the Financial Projections may differ materially from the
Financial Projections. No facts are known to the Borrower or the PAC REIT as of
the Closing Date which, if reflected in the Financial Projections, would result
in a Material Adverse Effect.
Section 5.08    Solvency. The Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders under the Loan
Documents. The Borrower now has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is now solvent and able to pay its debts as they mature, and the Borrower
owns property having a value, both at fair valuation and at present fair salable
value, greater than the amount required to pay the Borrower’s debts; and the
Borrower is not entering into the Loan Documents with the intent to hinder,
delay or defraud its creditors. The Credit Parties, taken as a whole, now have
capital sufficient to carry on their business and transactions and all business
and transactions in which they are about to engage and are now solvent and able
to pay their debts as they mature, and the Credit Parties, taken as a whole, own
property having a value, both at fair valuation and at present fair salable
value, greater than the amount required to pay the Credit Parties’ debts; and
the Credit Parties are not entering into the Loan Documents with the intent to
hinder, delay or defraud their creditors. For purposes of this Section 5.08,
“debt” means any liability on a claim, and “claim” means (y) right to payment
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured; or (z) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.
Section 5.09    No Material Adverse Change. Since December 31, 2015, there has
been no change in the condition or business affairs of the PAC REIT, of the
Borrower, or of the PAC REIT and its Subsidiaries taken as a whole, or their
properties and assets considered as an entirety, except for changes none of
which, individually or in the aggregate, has had or could reasonably be expected
to have, a Material Adverse Effect.
Section 5.10    Tax Returns and Payments. Each Credit Party and each of its
Subsidiaries has filed all federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all taxes
and assessments payable by it that have become due, other than those not


61



--------------------------------------------------------------------------------




yet delinquent (after giving effect to any extension) and except for those
contested in good faith and for which such Credit Party has complied, or has
caused it Subsidiaries to comply, with the immediately following sentence. Each
Credit Party has established on its books such charges, accruals and reserves in
respect of taxes, assessments, fees and other governmental charges for all
fiscal periods as are required by GAAP. No Credit Party knows of any proposed
assessment for additional federal, foreign or state taxes for any period, or of
any basis therefor, which, individually or in the aggregate, taking into account
such charges, accruals and reserves in respect thereof as the PAC REIT and its
Subsidiaries have made, could reasonably be expected to have a Material Adverse
Effect.
Section 5.11    Title to Properties, etc. Each Credit Party and each of its
Subsidiaries has good and marketable title, in the case of Real Property, and
good title (or valid Leaseholds, in the case of any leased property), in the
case of all other property, to all of its properties and assets free and clear
of Liens other than Permitted Liens. The interests of the Credit Parties and
their Subsidiaries in the properties reflected in the most recent balance sheet
referred to in Section 5.07(a), taken as a whole, were sufficient, in the
judgment of the Credit Parties, as of the date of such balance sheet for
purposes of the ownership and operation of the businesses conducted by the
Credit Parties and their Subsidiaries. Schedule 5.11 sets forth a complete list
of Real Property owned and/or leased or subleased (as lessor or sublessor,
lessee or sublessee) by the Credit Parties and their Subsidiaries on the Closing
Date.
Section 5.12    Lawful Operations, etc. Each Credit Party and each of its
Subsidiaries: (i) holds all necessary foreign, federal, state, local and other
governmental licenses, registrations, certifications, permits and authorizations
necessary to conduct its business and own its properties; and (ii) is in full
compliance with all requirements imposed by law, regulation or rule, whether
foreign, federal, state or local, that are applicable to it, its operations, or
its properties and assets, including applicable requirements of Environmental
Laws, except in the cases of clause (i) and (ii) above, for any failure to
obtain and maintain in effect, or noncompliance that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Section 5.13    Environmental Matters.
(a)    Each Credit Party and each of their Subsidiaries are in compliance with
all applicable Environmental Laws, except to the extent that any such failure to
comply (together with any resulting penalties, fines or forfeitures) would not
reasonably be expected to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of each
Credit Party and each of their Subsidiaries under any Environmental Law have
been secured and each Credit Party and each of their Subsidiaries is in
substantial compliance therewith, except for such licenses, permits,
registrations or approvals the failure to secure or to comply therewith is not
reasonably likely to have a Material Adverse Effect. No Credit Party nor any of
their Subsidiaries has received written notice, or otherwise knows, that it is
in any respect in noncompliance with, breach of or default under any applicable
writ, order, judgment, injunction, or decree to which such Credit Party or such
Subsidiary is a party or that would affect the ability of such Credit Party or
such Subsidiary to operate any Real Property and no event has occurred and is
continuing that, with the passage of time or the giving of notice or both, would
constitute noncompliance, breach of or default thereunder, except in each such
case, such noncompliance, breaches or defaults as would not reasonably be
expected to, in the aggregate, have a Material Adverse Effect. There are no
Environmental Claims pending or, to the best knowledge of any Credit Party,
threatened wherein an unfavorable decision, ruling or finding would reasonably
be expected to have a Material Adverse Effect. There are no facts,
circumstances, conditions or occurrences on any Real Property now or at any time
owned, leased or operated by the Credit Parties or their Subsidiaries or on any
property adjacent to any such Real Property, that are known by the Credit
Parties or as to which


62



--------------------------------------------------------------------------------




any Credit Party or any such Subsidiary has received written notice, that could
reasonably be expected: (i) to form the basis of an Environmental Claim against
any Credit Party or any of their Subsidiaries or any Real Property of a Credit
Party or any of their Subsidiaries; or (ii) to cause such Real Property to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Property under any Environmental Law, except in each such case,
such Environmental Claims or restrictions that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.
(b)    Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of the Credit
Parties or any of their Subsidiaries or (ii) released on or about any such Real
Property, in each case where such occurrence or event is not in compliance with
or could give rise to liability under Environmental Laws and is reasonably
likely to have a Material Adverse Effect.
Section 5.14    Compliance with ERISA. Compliance by the Credit Parties with the
provisions hereof and Credit Events contemplated hereby will not involve any
prohibited transaction within the meaning of ERISA or Section 4975 of the Code.
The Credit Parties, their Subsidiaries and each ERISA Affiliate (i) has
fulfilled all obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan that is not a Multi-Employer Plan or a Multiple
Employer Plan, (ii) has satisfied all contribution obligations in respect of
each Multi-Employer Plan and each Multiple Employer Plan, (iii) is in compliance
in all material respects with all other applicable provisions of ERISA and the
Code with respect to each Plan, each Multi-Employer Plan and each Multiple
Employer Plan, and (iv) has not incurred any liability under Title IV of ERISA
to the PBGC with respect to any Plan, any Multi-Employer Plan, any Multiple
Employer Plan, or any trust established thereunder. No Plan or trust created
thereunder has been terminated, and there have been no Reportable Events, with
respect to any Plan or trust created thereunder or with respect to any
Multi-Employer Plan or Multiple Employer Plan, which termination or Reportable
Event will or could give rise to a material liability of the Credit Parties or
any ERISA Affiliate in respect thereof. No Credit Party nor any Subsidiary of a
Credit Party nor any ERISA Affiliate is at the date hereof, or has been at any
time within the five years preceding the date hereof, an employer required to
contribute to any Multi-Employer Plan or Multiple Employer Plan, or a
“contributing sponsor” (as such term is defined in Section 4001 of ERISA) in any
Multi-Employer Plan or Multiple Employer Plan. Each Plan that is intended to be
a qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the IRS and to the best knowledge of the Credit Parties, nothing
has occurred that would prevent or cause the loss of such tax-qualified status,
except where the failure to maintain such tax-qualified status could not
reasonably be expected to have a Material Adverse Effect. There are no pending
or, to the best knowledge of the Credit Parties, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan
(other than routine claims for benefits) that could reasonably be expected to
have a Material Adverse Effect. No ERISA Event has occurred, and to the best
knowledge of the Credit Parties, no fact, event or circumstance exists that
could reasonably be expected to constitute or result in an ERISA Event with
respect to any Plan. No waiver of the minimum funding standards under the
pension funding rules has been applied for or obtained; as of the most recent
valuation date for any Plan, the funding target attainment percentage (as
defined in Section 430(d)(2) of the Code) is 60% or higher and, to the best
knowledge of the Credit Parties no facts or circumstances exist that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; and none of
the Credit Parties nor any Subsidiary of a Credit Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA. No Credit Party nor any Subsidiary


63



--------------------------------------------------------------------------------




of a Credit Party nor any ERISA Affiliate has any unsatisfied obligation to
contribute to, or liability under, any active or terminated Single Employer
Plan, except for such unsatisfied contribution obligations or liabilities which
could not reasonably be expected to have a Material Adverse Effect. No Credit
Party nor any Subsidiary of a Credit Party nor any ERISA Affiliate has any
contingent liability with respect to any post-retirement “welfare benefit plan”
(as such term is defined in ERISA) except as has been disclosed to the
Administrative Agent and the Lenders in writing.
Section 5.15    Intellectual Property, etc. Each Credit Party and each of its
Subsidiaries has obtained or has the right to use all patents, trademarks,
service marks, trade names, copyrights, licenses and other rights with respect
to the foregoing necessary for the present and planned future conduct of its
business, without any known conflict with the rights of others, except for such
patents, trademarks, service marks, trade names, copyrights, licenses and
rights, the loss of which, and such conflicts that, in any such case
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, Schedule 5.15 sets forth a
complete list of all material licenses, trade names and service marks and all
registered patents, trademarks and copyrights, in each case with respect to
Intellectual Property.
Section 5.16    Investment Company Act, etc. No Credit Party nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Federal Power Act, as amended or any applicable Federal or state public utility
law.
Section 5.17    Insurance. The Credit Parties and their Subsidiaries maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03. Schedule 5.17 sets forth a
complete list of all insurance maintained by the Credit Parties on the Closing
Date.
Section 5.18    Burdensome Contracts; Labor Relations. No Credit Party nor any
of its Subsidiaries (a) is subject to any burdensome contract, agreement,
corporate restriction, judgment, decree or order, (b) is a party to any labor
dispute affecting any bargaining unit or other group of employees generally, (c)
is subject to any strike, slowdown, workout or other concerted interruptions of
operations by employees of a Credit Party or any Subsidiary, whether or not
relating to any labor contracts, (d) is subject to any pending or, to the
knowledge of any Credit Party, threatened, unfair labor practice complaint,
before the National Labor Relations Board, (e) is subject to any pending or, to
the knowledge of any Credit Party, threatened grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, (f) is
subject to any pending or, to the knowledge of any Credit Party, threatened
significant strike, labor dispute, slowdown or stoppage, or (g) is, to the
knowledge of the Credit Parties, involved or subject to any union representation
organizing or certification matter with respect to the employees of the Credit
Parties or any of their Subsidiaries, except (with respect to any matter
specified in any of the above clauses) for such matters as, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries has suffered any
strikes, walkouts or work stoppages in the five years preceding the Closing
Date.
Section 5.19    Security Interests. Once executed and delivered, each of the
Security Documents creates, as security for the Obligations (as defined herein
or any corresponding term in any Security Documents), a valid and enforceable,
and upon making the filings and recordings referenced in the next sentence,
perfected security interest in and Lien on all of the Collateral subject thereto
from time to time, in favor of the Administrative Agent for the benefit of the
Secured Creditors, superior to and prior to the rights of all third persons and
subject to no other Liens, except that the Collateral under the Security


64



--------------------------------------------------------------------------------




Documents may be subject to Permitted Liens. No filings or recordings are
required in order to perfect the security interests created under any Security
Document except for filings or recordings required in connection with any such
Security Document that shall have been made, or for which reasonably
satisfactory arrangements have been made, upon or prior to the execution and
delivery thereof. All recording, stamp, intangible or other similar taxes
required to be paid by any Person under applicable legal requirements or other
laws applicable to the property encumbered by the Security Documents in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement thereof have been paid.
Section 5.20    True and Complete Disclosure. The factual information (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of any Credit
Party to the Administrative Agent or any Lender for purposes of or in connection
with this Agreement or any transaction contemplated herein, other than the
Financial Projections (as to which representations are made only as provided in
Section 5.07(b)), is, and all other such factual information (other than
information of a general economic or general industry nature) (taken as a whole)
hereafter furnished by or on behalf of such Person in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not materially misleading at such time in light
of the circumstances under which such information was provided, except that all
information consisting of financial projections prepared by any Credit Party or
any Subsidiary is only represented herein as being based on good faith estimates
and assumptions believed by such persons to be reasonable at the time made.
Section 5.21    Defaults. No Default or Event of Default exists as of the
Closing Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.
Section 5.22    Capitalization. As of the June 30, 2016, Schedule 5.22 sets
forth a true, complete and accurate description of the equity capital structure
of the PAC REIT and each of its Subsidiaries showing accurate ownership
percentages of the equityholders of record of each such Person (other than the
PAC REIT) and accompanied by a statement of authorized and issued Equity
Interests for each such Person. Except as set forth on Schedule 5.22, as of the
Closing Date (a) there are no preemptive rights, outstanding subscriptions,
warrants or options to purchase any Equity Interests of any Credit Party or any
of its Subsidiaries, (b) there are no obligations of any Credit Party or any of
its Subsidiaries to redeem or repurchase any of its Equity Interests and (c)
there is no agreement, arrangement or plan to which any Credit Party or any of
its Subsidiaries is a party or of which any Credit Party or any of its
Subsidiaries has knowledge that could directly or indirectly affect the capital
structure of any Credit Party or any of its Subsidiaries. The Equity Interests
of each Credit Party and each of its Subsidiaries described on Schedule 5.22
(i) are validly issued and fully paid and non‑assessable (to the extent such
concepts are applicable to the respective Equity Interests) and (ii) are owned
of record and beneficially as set forth on Schedule 5.22, free and clear of all
Liens (other than Liens created under the Security Documents). No Subsidiary is
organized under laws other than the laws of the United States, any State
thereof, or the District of Columbia.
Section 5.23    Anti-Corruption Laws and Sanctions. No Credit Party nor any of
its Subsidiaries, or to the knowledge of the PAC REIT or the Borrower, any of
their respective directors or trustees, officers, employees or affiliates, or to
the knowledge of the PAC REIT or the Borrower, any agent or representative of
the PAC REIT, the Borrower or any of their respective Subsidiaries that will act
in any capacity in connection with or benefit from the Loans, is (A) is a
Sanctioned Person or currently


65



--------------------------------------------------------------------------------




the subject or target of any Sanctions, (B) has its assets located in a
Sanctioned Country, (C) directly or indirectly derives revenues from investments
in, or transactions with, Sanctioned Persons or (D) has taken any action,
directly or indirectly, that would result in a violation by such Persons of any
Anti-Corruption Laws. Each of the PAC REIT, the Borrower and their respective
Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance by the PAC REIT, the Borrower and their respective
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with the Anti-Corruption Laws. Each of the PAC REIT and the Borrower
and their respective Subsidiaries, and to the knowledge of the PAC REIT, each
director, officer, employee, agent and Affiliate of the PAC REIT, the Borrower
and each such Subsidiary, is in compliance with the Anti-Corruption Laws in all
material respects. No proceeds of any Loan have been used, directly or
indirectly, by the PAC REIT, the Borrower, any of their respective Subsidiaries
or any of the PAC REIT’s, the Borrower’s or their respective directors,
officers, employees and agents (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
including any payments (directly or indirectly) to a Sanctioned Person or a
Sanctioned Country or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.
Section 5.24    Location of Bank Accounts. Schedule 5.24 sets forth a complete
and accurate list as of the Closing Date of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by each Credit Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).
Section 5.25    Material Contracts. Schedule 5.25 contains a true, correct and
complete list of all the Material Contracts, Mezzanine Loan Documentation and
Note Receivable Documentation in effect on the Closing Date; provided that with
respect to Mezzanine Loan Subsidiaries that are not pledged as Collateral for
the Loans, Borrower shall only be required to list the material Mezzanine Loan
Documentation of such Mezzanine Loan Subsidiaries. As of the Closing Date, all
Material Contracts, Mezzanine Loan Documentation and Note Receivable
Documentation are in full force and effect (except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principals,
regardless of whether enforcement is sought in equity or in law) and no material
defaults by a Credit Party currently exist thereunder (other than as described
in Schedule 5.25).
Section 5.26    Affiliate Transactions. Except as set forth on Schedule 5.26, as
of the date of this Agreement, there are no existing or proposed agreements,
arrangements or transactions between any Credit Party and any of the officers,
members, managers, directors, stockholders, parents, other interest holders,
employees, or Affiliates (other than the Subsidiaries) of any Credit Party or
any members of their respective immediate families, and none of the foregoing
Persons are directly or indirectly indebted to or have any direct or indirect
ownership, partnership, or voting interest in any Affiliate of any Credit Party
or any Person with which any Credit Party has a business relationship or which
competes with any Credit Party.
Section 5.27    Common Enterprise. The successful operation and condition of
each of the Credit Parties is dependent on the continued successful performance
of the functions of the Credit Parties as a whole and the successful operation
of each of the Credit Parties is dependent on the successful performance and
operation of each other Credit Party. Each Credit Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive


66



--------------------------------------------------------------------------------




benefit), directly and indirectly, from (i) the successful operations of each of
the other Credit Parties and (ii) the credit extended by the Lenders to the
Borrower hereunder, both in their separate capacities and as members of the
group of companies. Each Credit Party has determined that execution, delivery,
and performance of this Agreement and any other Loan Documents to be executed by
such Credit Party is within its purpose, will be of direct and indirect benefit
to such Credit Party, and is in its best interest.
Section 5.28    REIT Status. The PAC REIT qualifies as, and has elected to be
treated as, a REIT and is in compliance with all requirements and conditions
imposed under the Code to allow the PAC REIT to maintain its status as a REIT.
Section 5.29    Conduct of Business. No Credit Party or any of its Subsidiaries
conducts any business other than the ownership of Real Property or of the Equity
Interests of entities that own Real Property, the making of investments in Real
Property and investments secured by Equity Interests of entities that own Real
Property. None of the Credit Parties or any of their Subsidiaries have or will
have any employees.
Section 5.30    Compliance with Law; Governmental Approvals. Each of the Credit
Parties and its Subsidiaries are in compliance with each Governmental Approval
and all other Applicable Laws relating to it except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.
ARTICLE VI.
AFFIRMATIVE COVENANTS
Each of the Borrower and the PAC REIT hereby covenants and agrees that on the
Closing Date and thereafter so long as this Agreement is in effect and until
such time as the Revolving Commitments have been terminated, no Notes remain
outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents, have been
paid in full, as follows:
Section 6.01    Reporting Requirements. The Borrower will furnish to the
Administrative Agent and each Lender:
(a)    Annual Financial Statements. Not later than five (5) days following the
date the PAC REIT files its annual Form 10-K with the SEC, but in any event
within 95 days after the close of each fiscal year of the PAC REIT, the audited
consolidated balance sheets of the PAC REIT and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated statements of
income, of stockholders’ equity and of cash flows for such fiscal year, in each
case setting forth comparative figures for the preceding fiscal year, all in
reasonable detail and accompanied by the opinion with respect to such
consolidated financial statements of PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing selected by the
PAC REIT and acceptable to the Administrative Agent, which opinion shall be
unqualified and not subject to any “going concern” or like qualification or
exception and shall (i) state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the PAC REIT and its consolidated subsidiaries as at the end of such fiscal year
and the consolidated results of their operations and cash flows for such fiscal
year in conformity with generally accepted accounting principles, or (ii)
contain such statements as are customarily included in unqualified reports of
independent accountants in conformity with the recommendations and requirements
of the American


67



--------------------------------------------------------------------------------




Institute of Certified Public Accountants (or any successor organization,
together with all management letters of such accountants addressed to the PAC
REIT or any other Credit Party.
(b)    Quarterly Financial Statements. Not later than five (5) days following
the date the PAC REIT files its Form 10-Q with the SEC for each of the first
three fiscal quarters of the PAC REIT, but in any event within 50 days after the
close of each of such first three quarterly accounting periods in each fiscal
year of the PAC REIT, the unaudited consolidated and consolidating balance
sheets of the PAC REIT and its consolidated Subsidiaries as at the end of such
quarterly period and the related unaudited consolidated and consolidating
statements of income and of cash flows for such quarterly period and/or for the
fiscal year to date, and setting forth, in the case of such unaudited
consolidated and consolidating statements of income and of cash flows,
comparative figures for the related periods in the prior fiscal year.
(c)    Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, (i) a
certificate (a “Compliance Certificate”), substantially in the form of Exhibit
E, signed by a Financial Officer of the PAC REIT to the effect that (A) no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof and the actions the Credit
Parties have taken or proposes to take with respect thereto, and (B) the
representations and warranties of the Credit Parties are true and correct in all
material respects (or in the case of any representation and warranty that is
already subject to a materiality qualifier, true and correct), except to the
extent that any relate to an earlier specified date, in which case, such
representations shall be true and correct in all material respects (or in the
case of any representation and warranty that is already subject to a materiality
qualifier, true and correct) as of the date made, which certificate shall set
forth (x) the calculations required to establish compliance with the provisions
of Section 7.08 and (y) the calculations required to demonstrate the Adjusted
Funds From Operations for the Consolidated Entities, and (ii) if, as a result of
any change in accounting principles and policies (or the application thereof)
from those used in the preparation of the historical financial statements of the
PAC REIT, the consolidated financial statements of the Credit Parties delivered
pursuant to Section 6.01(a) and Section 6.01(b) will differ in any material
respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to the Administrative Agent.
(d)    Reserved.
(e)    Budgets and Forecasts. Not later than January 31 of each fiscal year of
the PAC REIT and its Subsidiaries, commencing with January 31, 2017, a
consolidated budget in reasonable detail for each of the four fiscal quarters of
such fiscal year, and (if and to the extent prepared by management of the
Borrower or any other Credit Party) for any subsequent fiscal years, as
customarily prepared by management for its internal use, setting forth, with
appropriate discussion, the forecasted balance sheet, income statement,
operating cash flows and Capital Expenditures of the PAC REIT and its
Subsidiaries for the period covered thereby, and the principal assumptions upon
which forecasts and budget are based.
(f)    Notices. Promptly, and in any event within three Business Days, after any
Credit Party or any Subsidiary obtains knowledge thereof, notice of:


68



--------------------------------------------------------------------------------




(i)    the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto;
(ii)    the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against any Credit
Party or any Subsidiary or the occurrence of any other event, if the same could
be reasonably likely to have a Material Adverse Effect;
(iii)    any significant adverse change in the Borrower’s or any Subsidiary’s
relationship with, or any significant event or circumstance that is in the
Borrower’s reasonable judgment likely to adversely affect the Borrower’s or any
Subsidiary’s relationship with, (A) any customer (or related group of customers)
representing more than 10% of the Borrower’s consolidated revenues during its
most recent fiscal year, or (B) any supplier that is material to the operations
of the PAC REIT and its Subsidiaries considered as an entirety;
(iv)    any written notice of default under, or other material written notice
delivered or received pursuant to or relating to, the terms of any of (A) the
Property Senior Loan Documentation, (B) the Mezzanine Loan Documentation, or (C)
the Note Receivable Documentation; or
(v)    any event that could reasonably be expected to have a Material Adverse
Effect.
(g)    ERISA. Promptly, and in any event within 10 days after any Credit Party
or any Subsidiary of a Credit Party or any ERISA Affiliate knows of the
occurrence of any ERISA Event, the Borrower will deliver to the Administrative
Agent and each of the Lenders a certificate of an Authorized Officer of the
Borrower setting forth the full details as to such occurrence and the action, if
any, that such Credit Party or such Subsidiary of such Credit Party or such
ERISA Affiliate is required or proposes to take, and any actions taken or
threatened by the IRS, U.S. Department of Labor or PBGC, together with any
notices required or proposed to be given by such Credit Party or such Subsidiary
of such Credit Party or the ERISA Affiliate to or filed with the PBGC, a Plan
participant or the Plan administrator with respect thereto. The Borrower shall
promptly and in any event within 5 days after the filing thereof with the IRS,
deliver or cause to be delivered to the Administrative Agent and each of the
Lenders a copy of each funding waiver request filed with respect to any Plan and
all communications received by any Credit Party or any Subsidiary of a Credit
Party or, to the best knowledge of the Borrower, any ERISA Affiliate with
respect to such request. As soon as is reasonably practicable upon the
Administrative Agent’s reasonable request, the Borrower shall cause to be
delivered to the Administrative Agent and each of the Lenders each of the
following: (i) for the three most recent plan years, annual reports on 5500
Series forms required to be filed with the IRS or the Department of Labor for
each Single Employer Plan; (ii) all actuarial reports prepared for the last
three plan years for each Single Employer Plan; (iii) a listing of all
Multi-Employer Plans, with the aggregate amount of the most recent annual
contributions required to be made by any Credit Party or any Subsidiary of a
Credit Party or any ERISA Affiliate to each such plan; (iv) any information that
has been provided in writing by any Governmental Authority to any Credit Party
or any Subsidiary of a Credit Party or any ERISA Affiliate regarding withdrawal
liability under any Multi-Employer Plan; and (v) the aggregate amount of the
most recent annual payments made to former employees of any Credit Party or any
Subsidiary of a Credit Party under any retiree health plan.
(h)    Environmental Matters. Promptly upon, and in any event within 10 Business
Days after, an officer of a Credit Party or any Subsidiary of a Credit Party
obtaining knowledge thereof, notice of one


69



--------------------------------------------------------------------------------




or more of the following environmental matters to the extent any of the
following could reasonably be expected to have a Material Adverse Effect: (i)
any pending or threatened Environmental Claim against such Credit Party or any
of its Subsidiaries or any Real Property owned or operated by such Credit Party
or any of its Subsidiaries or which constitutes collateral security for any
Mezzanine Loan Investment or Note Receivable Investment; (ii) any condition or
occurrence on or arising from any Real Property owned or operated by such Credit
Party or any of its Subsidiaries or which constitutes collateral security for
any Mezzanine Loan Investment or Note Receivable Investment that (A) results in
noncompliance by such Credit Party or any of its Subsidiaries with any
applicable Environmental Law or (B) would reasonably be expected to form the
basis of a Environmental Claim against such Credit Party or any of its
Subsidiaries or any such Real Property; (iii) any condition or occurrence on any
Real Property owned, leased or operated by such Credit Party or any of its
Subsidiaries or which constitutes collateral security for any Mezzanine Loan
Investment or Note Receivable Investment that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability by such Credit Party or any of its
Subsidiaries of such Real Property under any Environmental Law; and (iv) the
taking of any removal or remedial action in response to the actual or alleged
presence of any Hazardous Material on any Real Property owned, leased or
operated by such Credit Party or any of its Subsidiaries or which constitutes
collateral security for any Mezzanine Loan Investment or Note Receivable
Investment as required by any Environmental Law or any governmental or other
Global agency. All such notices shall describe in reasonable detail the nature
of the Environmental Claim, the Credit Party’s or such Subsidiary’s response
thereto and the potential exposure in Dollars of the Credit Parties and their
Subsidiaries with respect thereto.
(i)    SEC Reports and Registration Statements. Promptly after transmission
thereof or other filing with the SEC, copies of all registration statements
(other than the exhibits thereto and any registration statement on Form S-8 or
its equivalent) and all annual, quarterly or current reports that any Credit
Party or any Subsidiary files with the SEC on Form 10-K, 10-Q or 8-K (or any
successor forms). Any such documents that are filed pursuant to and are
accessible through EDGAR will be deemed to have been provided to the
Administrative Agent and each Lender.
(j)    Annual, Quarterly and Other Reports. Promptly after transmission thereof
to its stockholders, copies of all annual, quarterly and other reports and all
proxy statements that the PAC REIT or the Borrower furnishes to its stockholders
generally. Any such documents that are filed pursuant to and are accessible
through EDGAR will be deemed to have been provided to the Administrative Agent
and each Lender.
(k)    Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by the
Credit Parties and/or any of their Subsidiaries that is submitted to such Credit
Party or Subsidiary, as applicable, by its independent accountants in connection
with any annual or interim audit made by them of the books of the PAC REIT or
any of its Subsidiaries.
(l)    Reserved.
(m)    Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all written notices received or sent by any Credit Party
to or from the holders of any Material Indebtedness or any trustee with respect
thereto.
(n)    Proposed Amendments, etc. to Certain Agreements. No later than five (5)
Business Days prior to the effectiveness thereof, copies of substantially final
drafts of any proposed amendment,


70



--------------------------------------------------------------------------------




supplement, waiver or other modification with respect to any Material
Indebtedness Agreement, any of the Property Senior Loan Documentation, any of
the Mezzanine Loan Documentation, any of the Note Receivable Documentation, or
any other agreement or instrument subject to the restrictions contained in
Section 7.13. that could (i) reasonably be expected to have a Material Adverse
Effect, or (ii) be adverse to the interests of the Lenders.
(o)    Notice Regarding Material Contracts. Promptly, and in any event within
ten (10) Business Days (i) after any Material Contract of any Credit Party is
terminated or amended in a manner that could reasonably be expected to have a
Material Adverse Effect, or (ii) after any new Material Contract is entered
into, written notice of the same. For the avoidance of doubt, no notice will be
required in connection with the expiry of a Material Contract pursuant to its
terms.
(p)    Anti-Corruption Laws or Sanctions. Promptly (i) if any Credit Party
obtains knowledge that any Credit Party or any Person that owns, directly or
indirectly, any Equity Interests of any Credit Party, or any other holder at any
time of any direct or indirect equitable, legal or beneficial interest therein
is the subject of any Sanctions, has its assets located in any Sanctioned
Country, directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons or has taken any action, directly or
indirectly, that would result in a violation by such Persons of any
Anti-Corruption Laws, such Credit Party will notify the Administrative Agent and
(ii) upon the request of the Administrative Agent or any Lender (through the
Administrative Agent), such Credit Party will provide any information the
Administrative Agent or such Lender believes is reasonably necessary to be
delivered to comply with the USA Patriot Act.
(q)    Other Information. Promptly upon the reasonable request therefor (and in
any events within 10 days of such request), such other information or documents
(financial or otherwise) relating to any Credit Party or any Subsidiary as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request from time to time.
(r)    Reserved.
Section 6.02    Books, Records and Inspections. Each Credit Party will, and will
cause each of its Subsidiaries to, (i) keep proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of such Credit Party or such Subsidiary, as the case
may be, in accordance with GAAP; and (ii) permit officers and designated
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of the properties or assets of such Credit Party and/or its
Subsidiaries in whomsoever’s possession (but only to the extent such Credit
Party or such Subsidiary, as applicable, has the right to do so if in the
possession of another Person), to examine the books of account of such Credit
Party or such Subsidiary, as applicable, and make copies thereof and take
extracts therefrom, and to discuss the affairs, finances and accounts of such
Credit Party and/or such Subsidiary, as applicable, with, and be advised as to
the same by, its and their officers and independent accountants and independent
actuaries (so long as a representative of such Credit Party or Subsidiary, as
applicable, has been afforded the opportunity to participate in any such
discussion), if any, all at such reasonable times and intervals (and prior to
the occurrence of an Event of Default, at Administrative Agent and the Lenders’
cost) and to such reasonable extent as the Administrative Agent or any of the
Lenders (through the Administrative Agent) may request. Notwithstanding anything
to the contrary in this Section, no Credit Party or any of its Subsidiaries will
be required to disclose, permit the examination or making abstracts of, or
discussion of (a) any contract entered into in the ordinary course of business
the disclosure of which to the Administrative Agent and the Lenders is
prohibited by a confidentiality


71



--------------------------------------------------------------------------------




agreement entered into for purposes other than avoiding the Credit Parties’ and
their Subsidiaries’ obligations under this Section, or (b) imposed by applicable
law.
Section 6.03    Insurance.
(a)    Each Credit Party will, and will cause each of its Subsidiaries to, (i)
maintain insurance coverage by such insurers and in such forms and amounts and
against such risks as are generally consistent with the insurance coverage
maintained by the Credit Parties and their Subsidiaries as of the Closing Date,
and (ii) promptly upon the Administrative Agent’s or any Lender’s written
request, furnish to the Administrative Agent or such Lender such information
about such insurance as the Administrative Agent or such Lender may from time to
time reasonably request, which information shall be prepared in form and detail
reasonably satisfactory to the Administrative Agent or such Lender and certified
by an Authorized Officer of the Advisor, in its capacity as agent of the
Borrower.
(b)    Each Credit Party will at all times keep its respective property that is
subject to the Lien of any Security Document insured in favor of the
Administrative Agent, for the benefit of the Secured Creditors and all policies
or certificates (or certified copies thereof) with respect to such insurance
(and any other insurance maintained by the Credit Parties) (i) shall be endorsed
to the Administrative Agent’s satisfaction for the benefit of the Administrative
Agent (including by naming the Administrative Agent as lenders’ loss payee (with
respect to Collateral) or, to the extent permitted by applicable law, as an
additional insured), (ii) shall state that such insurance policies shall not be
canceled without 30 days’ prior written notice thereof (or 10 days’ prior
written notice in the case of cancellation for the non-payment of premiums) by
the respective insurer to the Administrative Agent, (iii) shall provide that the
respective insurers irrevocably waive any and all rights of subrogation with
respect to the Administrative Agent and the Lenders, and (iv) shall in the case
of any such certificates or endorsements in favor of the Administrative Agent,
be delivered to or deposited with the Administrative Agent.
(c)    If any Credit Party shall fail to maintain any insurance in accordance
with this Section 6.03, or if any Credit Party shall fail to so endorse and
deliver or deposit all endorsements or certificates with respect thereto within
three (3) Business Days of receiving a request thereof from the Administrative
Agent, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Borrower agrees to reimburse the
Administrative Agent on demand for all costs and expenses of procuring such
insurance.
Section 6.04    Payment of Taxes and Claims. Each Credit Party will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of any Credit Party or any of their
respective Subsidiaries; provided, however, that no Credit Party nor any of
their respective Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings if (i) it has maintained adequate reserves with respect thereto in
accordance with GAAP and (ii) in the case of a tax or claim that has or may
become a Lien against any of the Collateral, such proceedings conclusively
operate to suspend the collection thereof to satisfy such tax or claim. Without
limiting the generality of the foregoing, each Credit Party will, and will cause
each of its Subsidiaries to, pay in full all of its wage obligations in
accordance with the Fair Labor Standards Act (29 U.S.C. Sections 206‑207), with
respect to its employees subject thereto, and any comparable provisions of
applicable law.


72



--------------------------------------------------------------------------------




Section 6.05    Corporate Franchises. Each Credit Party will do, and will cause
each of its Subsidiaries to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its corporate existence, rights and
authority, qualification, franchises, licenses and permits; provided, however,
that nothing in this Section 6.05 shall be deemed to prohibit any transaction
permitted by Section 7.02.
Section 6.06    Good Repair. Each Credit Party will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in
reasonably good repair, working order and condition, normal wear and tear
excepted, and that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, in each case, to the extent and
in the manner customary for companies in similar businesses.
Section 6.07    Compliance with Statutes, etc. Each Credit Party will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, other than those the noncompliance with which would
not individually or in the aggregate be reasonably expected to have a Material
Adverse Effect.
Section 6.08    Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:
(a)    Each Credit Party will comply, and will cause each of its Subsidiaries to
comply (and each Credit Party shall use, and cause each of its Subsidiaries to
use, commercially reasonable efforts to cause all other Persons occupying, using
or present on any Real Property to comply), with all Environmental Laws
applicable to the ownership, lease or use of all Real Property now or hereafter
owned, leased or operated by such Credit Party or any of its Subsidiaries, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, except to the extent that such compliance with
Environmental Laws is being contested in good faith and by appropriate
proceedings and for which adequate reserves have been established to the extent
required by GAAP, and the reasonably likely outcome in such proceedings could
not reasonably be expected to have a Material Adverse Effect.
(b)    Each Credit Party will keep or cause to be kept, and will cause each of
its Subsidiaries to keep or cause to be kept, all such Real Property free and
clear of any Liens imposed pursuant to such Environmental Laws other than
Permitted Liens.
(c)    No Credit Party nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Credit Parties or any of their
Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in compliance with applicable
Environmental Laws and in the ordinary course of business, except to the extent
that any noncompliance with Environmental Laws is being contested in good faith
and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and the reasonably likely outcome in
such proceedings could not reasonably be expected to have a Material Adverse
Effect.
(d)    If required to do so under any applicable order of any Governmental
Authority, each Credit Party will undertake, and cause each of its Subsidiaries
to undertake any clean up, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real


73



--------------------------------------------------------------------------------




Property owned, leased or operated by the Credit Parties or any of its
Subsidiaries in accordance with, in all material respects, the requirements of
all applicable Environmental Laws and in accordance with, in all material
respects, such orders of all Governmental Authorities, except to the extent that
such Credit Party or such Subsidiary contesting such order in good faith and by
appropriate proceedings and for which adequate reserves have been established to
the extent required by GAAP, and the reasonably likely outcome in such
proceedings could not reasonably be expected to have a Material Adverse Effect.
Section 6.09    Certain Subsidiaries to Join in Guaranty and Agreement. In the
event that at any time after the Closing Date, any Credit Party acquires,
creates or has any Subsidiary that owns or holds an interest in any Real
Property or personal property and that is not already a party to the Guaranty,
such Credit Party will, no later than fifty (50) days following the last day of
the PAC REIT’s fiscal quarter during which any Credit Party acquires, creates or
has any such Subsidiary, cause such Subsidiary to deliver to the Administrative
Agent, in sufficient quantities for the Lenders, (a) a Guaranty Supplement (as
defined in the Guaranty), duly executed by such Subsidiary, pursuant to which
such Subsidiary joins in the Guaranty as a guarantor thereunder and a joinder to
this Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which such Subsidiary joins this Agreement as
a Credit Party, (b) unless previously provided, resolutions of the Board of
Directors or equivalent governing body of such Subsidiary, certified by the
Secretary or an Assistant Secretary of such Subsidiary, as duly adopted and in
full force and effect, authorizing the execution and delivery of such joinder
supplement and the other Loan Documents to which such Subsidiary is or will be a
party, together with such other corporate documentation and, unless the
Administrative Agent agrees not to require an opinion, an opinion of counsel as
the Administrative Agent shall reasonably request, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and (c) all such
documents, instruments, agreements, and certificates as are similar to those
described in Section 6.10. Notwithstanding the foregoing, the provisions of this
Section 6.09 and of Section 6.10 below shall not apply to (i) any Subsidiary of
the Borrower that is a Real Estate Subsidiary if the terms of the Property
Senior Loan Documents to which such Real Estate Subsidiary is (or within 30 days
(or such longer period as the Administrative Agent may agree) of its formation
will become) a party or a provision of such Subsidiary’s Organizational
Documents included either as a condition of the Property Senior Loan Documents
or as a condition to the negotiated business arrangement with the holder of an
Equity Interest in any such Subsidiary that is a Non-Wholly Owned Subsidiary of
the Borrower, in each case, expressly prohibit such guaranty or such grant of a
lien on Real Property or personal property (it being understood that if not so
prohibited, such Real Estate Subsidiary is required by the terms hereof to
comply with this Section 6.09 and Section 6.10), (ii) any Subsidiary that is a
Non-Wholly Owned Subsidiary of the Borrower if a provision of such Non-Wholly
Owned Subsidiary’s Organizational Documents prohibits such guaranty and/or such
grant of a lien on Real Property or personal Property of such Non-Wholly Owned
Subsidiary, which prohibition was a condition to the negotiated business
arrangement with a holder of such Equity Interest, or (iii) so long as the
Anderson Interim Loan Agreement is in effect, New Market-Anderson; provided that
upon termination of the Anderson Interim Loan Agreement, New-Market Anderson
shall comply with this Section 6.09 if otherwise required to comply.
Section 6.10    Additional Security; Further Assurances.
(a)    Additional Security. If any Credit Party at any time acquires, owns or
holds an interest in any personal property of a type included in the Collateral
that is not at the time included in the Collateral, the Borrower will promptly
notify the Administrative Agent in writing of such event, identifying the
property or interests in question and referring specifically to the rights of
the Administrative Agent and the Lenders under this Section, and the Credit
Party will, or will cause such Subsidiary to grant to the Administrative Agent
for the benefit of the Secured Creditors a Lien on such personal property no
later


74



--------------------------------------------------------------------------------




than fifty (50) days following the last day of the PAC REIT’s fiscal quarter
during which such Credit Party has acquired or otherwise becomes the holder or
owner of such personal property, or in the case of any Subsidiary that first
becomes a Subsidiary Guarantor after the Closing Date pursuant to  Section 6.09,
also on the date that such Subsidiary becomes a Subsidiary Guarantor (each such
date, the “Required Collateral Delivery Date”) (which in the case of (i) Equity
Interests of a Real Estate Subsidiary owned by the Borrower or any other
Subsidiary shall consist of a Lien on the maximum available percentage of such
Equity Interests that can be pledged, taking into consideration the terms of any
Property Senior Loan Documents into which such Real Estate Subsidiary intends to
enter within 30 days (or such longer period as the Administrative Agent may
agree) of such Required Collateral Delivery Date), but not less than a pledge of
49% of such the Equity Interests issued by such Real Estate Subsidiary,
(ii) Equity Interests of any Subsidiary that is not a Real Estate Subsidiary
owned by the Borrower or any other Subsidiary shall consist of a Lien on 100% of
such Equity Interests, and (iii) Mezzanine Loan Documentation or Notes
Receivable Documentation shall consist of a Collateral Assignment of Loan
Documents, unless in the case of each of clauses (i), (ii) and (iii), the
Administrative Agent has waived in writing such requirement for a Lien with
respect to any individual properties of the types described in the immediately
preceding clauses (i) through (iii)), pursuant to the terms of such security
agreements, pledge agreements, assignments, Collateral Assignments of Loan
Documents, Buy-Sell Agreements, or other documents as the Administrative Agent
deems appropriate (collectively, the “Additional Security Documents”) or a
joinder in any existing Security Document. Furthermore, the Borrower or such
other Credit Party shall cause to be delivered to the Administrative Agent such
opinions of local counsel, organizational documents, good standing certificates,
corporate resolutions, searches (including UCC, tax lien, litigation, judgment
and bankruptcy searches), loan documents, a Perfection Certificate, all
Collateral items required to be physically delivered to the Administrative Agent
thereunder, and other related documents as may be reasonably requested by the
Administrative Agent in connection with the execution, delivery and recording of
any such Additional Security Document or joinder, all of which documents shall
be in form and substance reasonably satisfactory to the Administrative Agent.
Notwithstanding the foregoing, the provisions of this Section 6.10(a) shall not
apply to (x) any Equity Interests in New Market-Anderson owned by the PAC REIT
or any of its Subsidiaries,  any Real Property of New Market-Anderson, and any
personal property and assets of New Market-Anderson, in each case, so long as
the Anderson Interim Loan Agreement is in effect; provided that upon termination
of the Anderson Interim Loan Agreement, this Section 6.10(a) shall apply to the
property referenced in this sentence to the extent it would otherwise apply,
(y) any Equity Interests in any Subsidiary that has been formed for a potential
transaction but which does not yet own or hold any interest in any Real Property
or personal property; provided that upon such a Subsidiary owning or holding an
interest in any Real Property or personal property, this Section 6.10(a) shall
apply, and (z) any Equity Interests in any Subsidiary whose assets consist
solely of Equity Interests in another Subsidiary. This Section shall also be
subject to the last sentence of Section 6.09, as applicable.
(b)    Further Assurances. The Credit Parties will, and will cause each of their
respective Subsidiaries to, at the expense of the Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the Administrative Agent from time
to time such conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Administrative Agent may reasonably require.
Section 6.11    Control Agreements. Upon the request of the Administrative
Agent, the Credit Parties will enter into, and will maintain in effect, Control
Agreements with respect to each Deposit Account maintained by the Credit Parties
after the Closing Date. Each such Control Agreement shall be in form and
substance reasonably satisfactory to the Administrative Agent.


75



--------------------------------------------------------------------------------




Section 6.12    Material Contracts. Each Credit Party and each of its
Subsidiaries will perform and observe in all material respects all the terms and
provisions of each Material Contract to be performed or observed by it, and no
Credit Party will take, or permit any of its Subsidiaries to take, any action
that would cause any such Material Contract to not be in full force and effect
except, in each case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Section 6.13    Senior Debt. The Obligations shall, and the Credit Parties shall
take all necessary action to ensure that the Obligations shall, at all times
rank (a) at least pari passu in right of payment (to the fullest extent
permitted by law) with all other senior Secured Indebtedness of the Credit
Parties and (b) prior in right of payment, to the extent set forth in the
applicable subordination agreement, to the Subordinated Indebtedness.
Section 6.14    Subordination. Each Credit Party shall cause all Indebtedness
and other obligations now or hereafter owed by it to any of its Affiliates to be
subordinated in right of payment and security to the Indebtedness and other
Obligations owing to the Administrative Agent and the Lenders in accordance with
a subordination agreement or other arrangements in form and substance reasonably
satisfactory to the Administrative Agent.
Section 6.15    Lender Meetings. The Credit Parties will, upon the request of
the Administrative Agent or the Required Lenders, participate in a meeting of
the Administrative Agent and the Lenders once during each fiscal year to be held
at the Borrower’s corporate offices (or at such other location as may be agreed
to by the Borrower and Administrative Agent) at such time as may be agreed to by
the Borrower and the Administrative Agent.
Section 6.16    REIT Status. The PAC REIT shall maintain its status as, and
election to be treated as, a REIT under the Code.
Section 6.17    Compliance with Anti-Corruption Laws and Sanctions. The Credit
Parties will maintain in effect and enforce policies and procedures designed to
promote and achieve compliance by the Credit Parties and their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
Section 6.18    Exchange Listing. The PAC REIT shall maintain at least one class
of common shares of the PAC REIT having trading privileges on the New York Stock
Exchange or NYSE MKT or which is subject to price quotations on The NASDAQ Stock
Market’s National Market System.
Section 6.19    Post Closing Deliverable. By no later than 30 days after the
Closing Date (or such later date as the Administrative Agent may agree), the
Administrative Agent shall have received certificates of insurance and other
evidence reasonably satisfactory to it of (a) compliance with the insurance
requirements of this Agreement and the Security Documents, and (b) adequate
insurance covering each Real Estate Subsidiary.
ARTICLE VII.
NEGATIVE COVENANTS
Each of the Borrower and the PAC REIT hereby covenants and agrees that on the
Closing Date and thereafter for so long as this Agreement is in effect and until
such time as the Revolving Commitments have been terminated, no Notes remain
outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents, have been
paid in full as follows:


76



--------------------------------------------------------------------------------




Section 7.01    Changes in Business. No Credit Party nor any of its Subsidiaries
will engage in any business other than the businesses engaged in by the Credit
Parties and its Subsidiaries on the Closing Date and any other business
reasonably related thereto.
Section 7.02    Consolidation, Merger, Asset Sales, etc. No Credit Party will,
nor will any Credit Party permit any of its Subsidiaries to, (i) wind up,
liquidate or dissolve its affairs, (ii) enter into any transaction of merger or
consolidation, (iii) sell or otherwise dispose of any of its other property or
assets outside the ordinary course of business, or otherwise make or otherwise
effect any Asset Sale, or (iv) agree to do any of the foregoing at any future
time, except that, if no Event of Default shall have occurred and be continuing
or would result therefrom, each of the following shall be permitted:
(a)    the merger, consolidation or amalgamation of (i) any Subsidiary of the
Borrower with or into the Borrower, provided the Borrower is the surviving or
continuing or resulting entity; or (ii) any Subsidiary of the Borrower with and
into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting entity is the Subsidiary Guarantor;
(b)    any Asset Sale by (i) the Borrower to any other Credit Party, or (ii) any
Subsidiary of the Borrower to any Credit Party; and
(c)    any Subsidiary of the Borrower may wind up, liquidate or dissolve its
affairs so long as prior to any dissolution of such Subsidiary its assets are
transferred pursuant to an Asset Sale permitted in the immediately preceding
clause (b) or a Capital Contribution permitted under Section 7.07; provided that
the Borrower shall have given the Administrative Agent at least 10 Business
Days’ prior written notice (or such shorter period as the Administrative Agent
may agree) of any such dissolution of a Credit Party or of a Subsidiary in which
the Administrative Agent has received a pledge of its Equity Interests.
Section 7.03    Liens. No Credit Party will, nor will any Credit Party permit
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or
with respect to any property or assets of any kind of such Credit Party or such
Subsidiary whether now owned or hereafter acquired, except that the foregoing
shall not apply to:
(a)    any Standard Permitted Lien;
(b)    Liens in existence on the Closing Date that are listed in Schedule 7.03
hereto;
(c)    any first mortgage Lien granted pursuant to any Property Senior Loan
Documentation by a Real Estate Subsidiary on Real Property owned by such
Subsidiary; provided that (A) such Liens only secure Indebtedness permitted by
Section 7.04(d), and (B) the recourse thereunder is limited to such Real
Property and such Lien does not apply to any other property or assets of the
Credit Parties or any of their respective Subsidiaries.
(d)    Liens (other than those described in subpart (c) above) (i) that are
placed upon fixed or capital assets acquired, constructed or improved by the
Credit Parties or any of their respective Subsidiaries, provided that (A) such
Liens only secure Indebtedness permitted by Section 7.04(b), (B) such Liens and
the Indebtedness secured thereby are incurred prior to or within 120 days after
such acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed 90% of the cost of acquiring,
constructing or improving such fixed or capital assets; and (D) such Liens shall
not apply to any other property or assets of the Credit Parties or any of their
respective Subsidiaries; or (ii) arising out of the refinancing, extension,
renewal or refunding of any


77



--------------------------------------------------------------------------------




Indebtedness secured by any such Liens, provided that the principal amount of
such Indebtedness is not increased and such Indebtedness is not secured by any
additional assets;
(e)    any Lien granted to the Administrative Agent securing any of the
Obligations or any other Indebtedness of the Credit Parties under the Loan
Documents or any Indebtedness under any Designated Hedge Agreement or any Hedge
Agreement entered into with a Secured Hedge Provider; or
(f)    any Lien to secure the Indebtedness permitted under Section 7.04(f), so
long as any Liens securing such Indebtedness do not encumber any Collateral (or
any property required to be Collateral), any of the Equity Interests of the type
described in clauses (y) or (z) of the last sentence of Section 6.10(a), or any
Equity Interests of the Borrower.
Section 7.04    Indebtedness. No Credit Party will, nor will any Credit Party
permit any of its Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness (including Guaranty Obligations constituting Indebtedness
under clause (vii) of the definition of Indebtedness) of the Credit Parties or
any of their respective Subsidiaries (including, for the avoidance of doubt,
Real Estate Subsidiaries), except:
(a)    Indebtedness incurred under this Agreement and the other Loan Documents;
(b)    (i) Indebtedness consisting of Capitalized Lease Obligations of the
Credit Parties and their Subsidiaries, (ii) Indebtedness secured by a Lien
referred to in Section 7.03(d), and (iii) any refinancing, extension, renewal or
refunding of any such Indebtedness not involving an increase in the principal
amount thereof, provided the aggregate outstanding principal amount (using
Capitalized Lease Obligations in lieu of principal amount, in the case of any
Capital Lease) of Indebtedness permitted by this subpart (b) shall not exceed
$500,000 at any time;
(c)    any intercompany loans made by the PAC REIT, the Borrower or any
Subsidiary of the Borrower to any Credit Party (other than the PAC REIT);
provided that such intercompany loans shall constitute Subordinated
Indebtedness;
(d)    Secured Indebtedness incurred by any Real Estate Subsidiary under any
Property Senior Loan Documentation; provided that at the time of the incurrence
of any such Indebtedness (i) no Event of Default shall have occurred and be
continuing, or would result therefrom, and (ii) such Real Estate Subsidiary
shall have complied with the applicable provisions of Section 6.09 and Section
6.10;
(e)    Indebtedness in respect of accrued but unpaid dividends in respect of
Equity Interests;
(f)    Recourse Indebtedness that is Secured Indebtedness of the Credit Parties
and their Subsidiaries, determined on a consolidated basis, in a principal
amount not exceeding $25,000,000 at any time; and
(g)    the guaranty by the PAC REIT of the Advisor’s corporate credit cards
issued to the Advisor's employees in an amount not to exceed $500,000.
For the avoidance of doubt, no Credit Party will, and no Credit Party will
permit any of its Subsidiaries to incur any Unsecured Indebtedness that is also
Recourse Indebtedness, other than any such Indebtedness permitted in subparts
(b), (c) and (e) above of this Section 7.04.
Section 7.05    Reserved.


78



--------------------------------------------------------------------------------




Section 7.06    Permitted Investments. No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, make an Investment in or otherwise own
the following items which would cause the aggregate value of such holdings of
such Persons to exceed the following percentages of Total Asset Value at any
time:
(a)    Unimproved Land (which shall not include any Development Property) such
that the aggregate undepreciated book value thereof exceeds 5.0% of Total Asset
Value;
(b)    Development Properties, such that the aggregate undepreciated book value
thereof exceeds 15.0% of Total Asset Value;
(c)    Investments in Unconsolidated Affiliates, such that the aggregate value
thereof exceeds 15.0% of Total Asset Value;
(d)    Common Stock, Preferred Equity Interests, other capital stock, beneficial
interest in trust, membership interest in limited liability companies and other
Equity Interests in Persons (other than Consolidated Entities and Unconsolidated
Affiliates) such that the aggregate value of such interests calculated on the
basis of the lower of cost or market, exceeds 10.0% of Total Asset Value.
In addition to the foregoing limitations, the aggregate value of (a) through (d)
shall not exceed 20.0% of Total Asset Value.
Section 7.07    Restricted Payments. No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:
(a)    the PAC REIT or any of its Subsidiaries may declare and pay or make
Restricted Payments of the types described in clauses (i) and (ii) of the
definition of Restricted Payments that are payable solely in additional shares
of its common stock (or warrants, options or other rights to acquire additional
shares of its common stock);
(b)    any Subsidiary of the Borrower may declare and pay or make Capital
Distributions to the Borrower or any Subsidiary Guarantor;
(c)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, (A) the PAC REIT may declare and make Restricted
Payments of the types described in clauses (i) and (ii) of the definition of
Restricted Payment to its equityholders, and (B) the Borrower may pay Cash
Dividends to the PAC REIT and other holders of partnership interests in the
Borrower in an aggregate amount not to exceed, with respect to any period of
four consecutive fiscal quarters, the greater of (i) the amount required to be
distributed for the PAC REIT to remain in compliance with Section 6.16, or (ii)
95% of the Adjusted Funds From Operations of the Consolidated Entities; provided
however, that the PAC REIT may not increase or otherwise deviate in any material
respect from its historical practices with respect to the making of Capital
Distributions to its equityholders without first obtaining the prior written
consent of the Administrative Agent and the Required Lenders determined in the
exercise of their Permitted Discretion;
(d)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom and subject to the terms of the Management Subordination
Agreement, the Borrower may pay, or make distributions to the PAC REIT to pay,
management fees pursuant to the Management Agreement.


79



--------------------------------------------------------------------------------




Notwithstanding the foregoing, but subject to the following sentence, if an
Event of Default exists, the Borrower may only declare and make Cash Dividends
to the PAC REIT and other holders of partnership interests in the Borrower with
respect to any fiscal year to the extent necessary for the PAC REIT to
distribute, and the PAC REIT may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the PAC REIT to remain in compliance
with Section 6.16. If an Event of Default specified in Section 8.01(a) or
Section 8.01(i) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to the
terms hereof, the Borrower shall not, and shall not permit any Subsidiary to,
make any Restricted Payments to any Person other than to the Borrower or any
Subsidiary Guarantor.
Section 7.08    Financial Covenants.
(a)    Consolidated Net Worth. The Credit Parties will not permit the
Consolidated Net Worth of the Consolidated Entities to at any time be less than
the sum of (i) $686,921,662 plus (ii) 75% of the net proceeds of any equity
offering (or any debt offering to the extent converted into equity) by any
Credit Party or any of its Subsidiaries.
(b)    Leverage Ratio. The Credit Parties will not permit at any time the Total
Leverage Ratio to be greater than 0.65 to 1.00.
(c)    Debt Service Coverage Ratio. The Credit Parties will not permit at any
time the Debt Coverage Ratio to be less than 1.50 to 1.00.
(d)    Minimum Property Debt Yield. The Credit Parties will not permit at any
time (i) from the Closing Date through June 30, 2018, the Property Debt Yield to
be 8.00% or less and (ii) from July 1, 2018 through the Revolving Credit
Facility Termination Date, the Property Debt Yield to be 8.25% or less.
Section 7.09    Limitation on Certain Restrictive Agreements. No Credit Party
will, nor will any Credit Party permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Credit
Party or any of their respective Subsidiaries to create, incur or suffer to
exist any Lien upon any of its property or assets as security for Indebtedness,
or (b) the ability of any such Credit Party or any such Subsidiary to make
Capital Distributions or any other interest or participation in its profits
owned by any Credit Party or any Subsidiary, or pay any Indebtedness owed to any
Credit Party or any Subsidiary, or to make loans or advances to any Credit Party
or any Subsidiary, or transfer any of its property or assets to any Credit Party
or any Subsidiary, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents, (iii)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest, (iv) customary provisions restricting assignment of any
licensing agreement entered into in the ordinary course of business, (v)
customary provisions restricting the transfer or further encumbering of assets
subject to Liens permitted under Section 7.03(d), (vi) customary restrictions
affecting only a Subsidiary of the Borrower under any agreement or instrument
governing any of the Indebtedness of a Credit Party permitted pursuant to
Section 7.04, (vii) any document relating to Indebtedness secured by a Lien
permitted by Section 7.03, insofar as the provisions thereof limit grants of
junior liens on the assets securing such Indebtedness, (viii) any Operating
Lease or Capital Lease, insofar as the provisions thereof limit grants of a
security interest in, or other assignments of, the related leasehold interest to
any other Person and (ix) the Anderson Interim Loan Agreement.


80



--------------------------------------------------------------------------------




Section 7.10    Transactions with Affiliates. No Credit Party will, nor will any
Credit Party permit any of its Subsidiaries to, enter into any transaction or
series of transactions with any Affiliate (other than, in the case of the
Borrower, any Subsidiary, and in the case of a Subsidiary, the Borrower or
another Subsidiary) other than in the ordinary course of business of and
pursuant to the reasonable requirements of such Credit Party’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
such Credit Party or such Subsidiary than would be obtained in a comparable
arm’s-length transaction with a Person other than an Affiliate, except (i) sales
of goods to an Affiliate for use or distribution outside the United States that
in the good faith judgment of the Credit Parties comply with any applicable
legal requirements of the Code, or (ii) agreements and transactions with and
payments to officers, directors and shareholders that are either (A) entered
into in the ordinary course of business and not prohibited by any of the other
provisions of this Agreement, or (B) entered into outside the ordinary course of
business, approved by the directors or shareholders of the Borrower, and not
prohibited by any of the other provisions of this Agreement or in violation of
any law, rule or regulation.
Section 7.11    Plan Terminations, Minimum Funding, etc. No Credit Party will,
nor will any Credit Party permit any of its Subsidiaries to, and will not permit
any ERISA Affiliate to, (i) terminate any Plan or Plans so as to result in
liability of the Credit Parties, their Subsidiaries or any ERISA Affiliate to
the PBGC in excess of, in the aggregate, the amount that is equal to 5% of the
PAC REIT’s Consolidated Net Worth as of the date of the then most recent
financial statements furnished to the Lenders pursuant to the provisions of this
Agreement, (ii) permit to exist one or more events or conditions that present a
material risk of the termination by the PBGC of any Plan or Plans with respect
to which the Credit Parties, their Subsidiaries or ERISA Affiliate would, in the
event of such termination, incur liability to the PBGC in excess of such amount
in the aggregate, (iii) fail to comply with the minimum funding standards of
ERISA and the Code with respect to any Plan, or (iv) incur an obligation to
contribute to, or become a contributing sponsor (as such term is defined in
Section 4001 of ERISA) in, any Multi-Employer Plan or Multiple Employer Plan.
Section 7.12    PAC REIT Covenant. The PAC REIT shall not engage in any trade or
business, other than the ownership of the Equity Interests in its Subsidiaries
and activities relating thereto, the performance of its respective obligations
under the Loan Documents to which it is a party, and the maintenance of its
corporate existence and corporate governance.
Section 7.13    New Mezzanine Loan Documentation; Modification of Certain
Agreements. All Mezzanine Loan Documentation entered into after the Closing Date
shall contain express exculpatory provisions providing that no member, manager
or other equityholder of the Credit Party that is the mezzanine lender
thereunder shall be liable in any respect for any failure to fund thereunder. No
Credit Party will amend, modify, supplement, waive or otherwise change, or
consent or agree to any amendment, modification, supplement, waiver or other
change to any of the terms of any preferred Equity Interests of the Credit
Parties (other than any such amendment, modification, supplement, waiver or
other change for which no fee is payable to the holders of such preferred stock
and that (i)  extends the scheduled redemption date or reduces the amount of any
scheduled redemption payment or (ii)  reduces the rate or extend any date for
payment of dividends thereon). No Credit Party shall amend, supplement, restate
or otherwise modify any of its Organizational Documents if such amendment,
supplement, restatement or other modification is (x) adverse to the interests of
the Administrative Agent or the Lenders or (y) could reasonably be expected to
have a Material Adverse Effect.
Section 7.14    Bank Accounts. On or prior to the Closing Date, the Borrower
shall establish, and shall thereafter maintain, its Deposit Accounts at KeyBank
National Association, unless the Administrative Agent consents to the Borrower
establishing or maintaining its Deposit Accounts with


81



--------------------------------------------------------------------------------




another depository institution. In connection with any consent provided by the
Administrative Agent in connection with the foregoing, the Borrower shall cause
to be delivered to the Administrative Agent, if requested by the Administrative
Agent, a Control Agreement entered into by the Borrower, the Administrative
Agent and the depository institution at which the account is to be opened
pursuant to which such depository institution acknowledges the security interest
of the Administrative Agent in such Deposit Account, agrees to comply with
instructions originated by the Administrative Agent directing disposition of the
funds in the Deposit Account without further consent from the Borrower, and
agrees to subordinate and limit any security interest the bank may have in the
Deposit Account and waive all rights of set-off with respect thereto (other than
for customary fees and expenses) on terms satisfactory to the Administrative
Agent.
Section 7.15    Anti-Corruption Laws and Sanctions. No Credit Party nor any of
their respective Subsidiaries shall be subject to or in violation of any
Anti-Corruption Laws or Sanctions that prohibit or limit the conduct of business
with or the receiving of funds, goods or services to or for the benefit of
certain Persons specified therein or that prohibits or limits any Lender from
making any advance or extension of credit to the Borrower or from otherwise
conducting business with the Borrower or any other Credit Party.
Section 7.16    Fiscal Year. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, change its Fiscal Year end from December 31.
Section 7.17    Reserved.
Section 7.18    Hedge Agreements. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, enter into or become obligated in
respect of any Hedge Agreement, other than Hedge Agreements entered into by a
Credit Party or any of its Subsidiaries to hedge liabilities, commitments or
assets held or reasonably anticipated to be held by such Credit Party or such
Subsidiary.
Section 7.19    Dissolution of Certain Subsidiaries. Prior to their dissolution,
the Borrower shall not permit any of (i) Madison Wade Green Lending, LLC, (ii)
Irvine Mezzanine Lending, LLC; (iii) City Vista Mezzanine Lending, LLC (iv) Iris
Crosstown Mezzanine Lending, LLC, or (v) Newport Overton Mezzanine Lending, LLC
to own any assets.
ARTICLE VIII.
EVENTS OF DEFAULT
Section 8.01    Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):
(a)    Payments: the Borrower shall (i) default in the payment when due (whether
at maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans; or (ii) default, and such default shall continue for
five or more Business Days, in the payment when due of any interest on the
Loans, any Fees or any other Obligations; or
(b)    Representations, etc.: any representation, warranty or statement made by
the Borrower or any other Credit Party herein or in any other Loan Document or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect (without
duplication as to any materiality modifiers, qualifications, or limitations
applicable thereto) on the date as of which made, deemed made, or confirmed; or


82



--------------------------------------------------------------------------------




(c)    Certain Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 6.01,
6.05, 6.09, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17 or 6.19 or Article
VII of this Agreement; or
(d)    Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in Section 8.01(a) or
(b) or (c) above) and such default is not remedied within 30 days after the
earlier of (i) an Authorized Officer of any Credit Party obtaining knowledge of
such default or (ii) the Borrower receiving written notice of such default from
the Administrative Agent or the Required Lenders (any such notice to be
identified as a “notice of default” and to refer specifically to this
paragraph); or
(e)    Cross Default Under Other Agreements; Designated Hedge Agreements: any
Credit Party or any of its Subsidiaries shall (i) default in any payment with
respect to any Indebtedness evidenced by the Property Senior Loan Documentation
or any other Material Indebtedness (other than the Loans), and such default
shall continue after the applicable grace period, if any, specified in the
Property Senior Loan Documentation or in any agreement or instrument relating to
such Material Indebtedness; or (ii) default in the observance or performance of
any agreement or condition relating to any Indebtedness evidenced by the
Property Senior Loan Documentation or any other Material Indebtedness, or
contained in any instrument or agreement evidencing, securing or relating
thereto (and all grace periods applicable to such observance, performance or
condition shall have expired), or any other event shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
to permit the holder or holders of such Indebtedness evidenced by the Property
Senior Loan Documentation or of such Material Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause any such Indebtedness
evidenced by the Property Senior Loan Documentation or such Material
Indebtedness to become due prior to its stated maturity; or any such
Indebtedness evidenced by the Property Senior Loan Documentation or such
Material Indebtedness of any Credit Party or any of its Subsidiaries shall be
declared to be due and payable, or shall be required to be prepaid (other than
by a regularly scheduled required prepayment or redemption, prior to the stated
maturity thereof); or (iii) without limitation of the foregoing clauses, default
in any payment obligation under a Designated Hedge Agreement or Hedge Agreement
provided by a Secured Hedge Provider, and such default shall continue after the
applicable grace period, if any, specified in such Designated Hedge Agreement or
Hedge Agreement or any other agreement or instrument relating thereto; or
(f)    Invalidity of Loan Documents: any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or under such Loan Document or satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Credit Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or the Administrative Agent fails to
have; or
(g)    Invalidity of Liens: any security interest and Lien purported to be
created by any Security Document shall cease to be in full force and effect
(other than in accordance with the terms hereof and thereof), or shall cease to
give the Administrative Agent, for the benefit of the Secured Creditors, the
Liens, rights, powers and privileges purported to be created and granted under
such Security Documents (including a perfected first priority security interest
in and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) or shall be asserted by any Credit Party
not to be, a valid, perfected, first priority (except as otherwise expressly


83



--------------------------------------------------------------------------------




provided in this Agreement or such Security Document) security interest in or
Lien on any Collateral covered thereby; (other than as a result of the failure
of the Administrative Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Security Documents or
to file UCC continuation statements after notice from the Borrower to file
same); or
(h)    Judgments: (i) one or more judgments, orders or decrees (or any
settlement of any claim that, if breached, could result in a judgment order or
decree) shall be entered against any Credit Party and/or any of its Subsidiaries
involving a liability (other than a liability covered by insurance, as to which
the carrier has adequate claims paying ability and has not effectively reserved
its rights) of $5,000,000 or more individually or in the aggregate for all such
judgments, orders, decrees and settlements for the Credit Parties and their
Subsidiaries in any calendar year, and any such judgments or orders or decrees
or settlements shall not have been vacated, discharged or stayed or bonded
pending appeal within 30 days from the entry thereof; or (ii) one or more
judgments, orders, decrees or settlements shall be entered against any Credit
Party and/or any of its Subsidiaries involving a required divestiture of any
material properties, assets or business reasonably estimated to have a fair
value in excess of $5,000,000, and any such judgments, orders or decrees shall
not have been vacated, discharged or stayed or bonded pending appeal within 30
days from the entry thereof; or
(i)    Insolvency Event: any Insolvency Event shall occur with respect to any
Credit Party or any of its Subsidiaries; or
(j)    ERISA: any ERISA Event shall have occurred and either (A) such event or
events could reasonably be expected to have a Material Adverse Effect, (B) there
shall result from any such event or events the imposition of a Lien, or (C) a
liability of any Credit Party or any Subsidiary in excess of $5,000,000 or more
individually or in the aggregate shall result or any Credit Party or (ii) any
Subsidiary of any Credit Party or any ERISA Affiliate fails to pay when due
after the expiration of an applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multi-Employer Plan that results in a Material Adverse Effect; or
(k)    Change of Control: if there occurs a Change of Control; or
(l)    Cessation of Business: any cessation of a substantial part of the
business of any Credit Party for a period that could reasonably be expected to
have a Material Adverse Effect; or
(m)    Environmental: the PAC REIT and its Subsidiaries shall have any
Environmental Liabilities and Costs (other than Environmental Liabilities and
Costs covered by insurance, as to which the carrier has adequate claims paying
ability and has not effectively disclaimed coverage), the payment of which is
reasonably probable and which could reasonably be expected to have a Material
Adverse Effect (after taking into consideration available claims or rights of
recovery that the PAC REIT and its Subsidiaries may have against any
third-party, to the extent reasonably expected to be realized); or
(n)    Subordinated Affiliate Obligations: any Affiliate of any Credit Party
holding obligations of any Credit Party that are subordinated to the Obligations
shall fail to perform or comply with any of the subordination provisions of any
subordination agreement or other subordination document evidencing or governing
such obligations; or
(o)    Subordinated Indebtedness: (i) any holder of Subordinated Indebtedness
that is an Affiliate of any Credit Party shall fail to perform or comply with
any of the subordination provisions of the documentation evidencing or governing
such Subordinated Indebtedness, or (ii) the subordination provisions of the
documents evidencing or governing any Subordinated Indebtedness shall, in whole
or in


84



--------------------------------------------------------------------------------




part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness; or
(p)    REIT Status: The PAC REIT fails to maintain its status as a REIT.
Section 8.02    Remedies. Upon the occurrence of any Event of Default, and at
any time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party in any manner permitted under applicable law:
(i)    declare the Revolving Commitments terminated, whereupon the Revolving
Commitment of each Lender shall terminate immediately without any other notice
of any kind;
(j)    declare the principal of and any accrued interest in respect of all Loans
and all other Obligations (other than any Obligations under any Designated Hedge
Agreement) owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; or
(k)    exercise any other right or remedy available under any of the Loan
Documents or applicable law (including, to the extent permitted by applicable
law, appoint a receiver for the assets and properties of the PAC REIT and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the property and/or
business operations of the PAC REIT and its Subsidiaries and to exercise such
power as the court shall confer upon such receiver); provided that the
Administrative Agent shall not exercise remedies under any Buy-Sell Agreement
without the consent of all Lenders;
provided that, if an Event of Default specified in Section 8.01(i) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c) above shall
occur automatically without the giving of any such notice.
No Secured Creditor shall be under any obligation to marshal any assets in favor
of any Credit Party or any other party or against or in payment of any or all of
the Obligations.
The Borrower agrees that upon the occurrence of an Event of Default, upon
request by the Administrative Agent, it will cooperate with the Administrative
Agent and the Lenders to cause the Real Properties owned by the respective Real
Estate Subsidiaries (other than, so long as the Anderson Interim Loan Agreement
is in effect, New Market-Anderson) to be refinanced and to use the Net Cash
Proceeds of such Indebtedness to prepay the Loans, and, if the Revolving
Commitments have not previously been terminated pursuant to this Section 8.02,
the Total Revolving Commitment shall be permanently reduced on the date of any
such prepayment by an amount equal to such prepayment.
Section 8.03    Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows:


85



--------------------------------------------------------------------------------




(i)    first, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such and the Swing Line Lender in its capacity as such, ratably
among the Administrative Agent and the Swing Line Lender in proportion to the
respective amounts described in this clause (i) payable to them;
(ii)    second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender, ratably among them in proportion to the
aggregate of all such amounts;
(iii)    third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the aggregate of all such amounts;
(iv)    fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans, ratably among the Lenders in
proportion to the aggregate of all such amounts, and (B) the amounts due to
Designated Hedge Creditors under Designated Hedge Agreements and to Secured
Hedge Providers under Hedge Agreements to which they are party, in each case,
subject to confirmation by the Administrative Agent that any calculations of
termination or other payment obligations are being made in accordance with
normal industry practice;
(v)    fifth, to the payment of all other Obligations of the Credit Parties
owing under or in respect of the Loan Documents that are then due and payable to
the Administrative Agent, the Swing Line Lender, the Lenders, the Designated
Hedge Creditors and the Secured Hedge Providers, ratably based upon the
respective aggregate amounts of all such Obligations owing to them on such date;
and
(vi)    finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.
Notwithstanding anything to the contrary in the foregoing, with respect to Swap
Obligations, no Designated Hedge Creditor or Secured Hedge Provider shall
receive any of the proceeds received from any Guarantor that is not an ECP or
the proceeds from Collateral that was owned by any Credit Party that is not an
ECP, in each case, with such determination as to whether a Credit Party is an
ECP being made after giving effect to the applicable keepwell agreement set
forth in Section 33 of the Guaranty.
ARTICLE IX.
THE ADMINISTRATIVE AGENT
Section 9.01    Appointment.
(a)    Each Lender hereby irrevocably designates and appoints KeyBank National
Association to act as specified herein and in the other Loan Documents, and each
such Lender hereby irrevocably authorizes KeyBank National Association as the
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent agrees to act as such upon the express conditions
contained in this Article. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the


86



--------------------------------------------------------------------------------




Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in the other Loan Documents, nor any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent. The provisions of
this Article IX are solely for the benefit of the Administrative Agent and the
Lenders, and no Credit Party shall have any rights as a third-party beneficiary
of any of the provisions hereof. In performing its functions and duties under
this Agreement, the Administrative Agent shall act solely as agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for the Credit Parties or
any of their respective Subsidiaries.
(b)    Each Lender hereby further irrevocably authorizes the Administrative
Agent on behalf of and for the benefit of the Lenders, to be the agent for and
representative of the Lenders with respect to the Guaranty, the Security
Agreement, the Collateral and any other Loan Document. Subject to Section 11.12,
without further written consent or authorization from Lenders, the
Administrative Agent may execute any documents or instruments necessary to (i)
release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which the Lenders
that are required to give consent under Section 11.12 have consented, or (ii)
release any Guarantor from the Guaranty with respect to the Lenders that are
required to give consent under Section 11.12 have consented.
(c)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale, the Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Secured Creditors
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent at such sale.
Section 9.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, sub-agents or attorneys-in-fact, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by Section 9.03. All of the rights, benefits and
privileges (including the exculpatory and indemnification provisions) of Section
9.03 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory and rights to indemnification) and shall have all of the rights,
benefits and privileges of a third party beneficiary, including an independent
right of action to enforce such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) directly, without the consent
or joinder of any other Person, against any or all of the


87



--------------------------------------------------------------------------------




Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Administrative Agent and not to any
Credit Party, any Lender or any other Person and no Credit Party, Lender or any
other Person shall have the rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
Section 9.03    Exculpatory Provisions. Neither the Administrative Agent nor any
of its Related Parties shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Related Parties’
own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction) or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Credit Parties or any of their
respective Subsidiaries or any of their respective officers contained in this
Agreement, any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for any failure of any Credit Party or any of its officers to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Credit Parties or any of their respective Subsidiaries. The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of the Credit Parties or any of their respective Subsidiaries to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.
Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel (including counsel to the PAC REIT or any of its Subsidiaries),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders or all of the Lenders, as applicable, as to any matter that,
pursuant to Section 11.12, can only be effectuated with the consent of all
Required Lenders, or all applicable Lenders, as the case may be), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
Section 9.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the


88



--------------------------------------------------------------------------------




Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” If the Administrative Agent receives such
a notice, the Administrative Agent shall give prompt notice thereof to the
Lenders. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, however, that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
Section 9.06    Non-Reliance. Each Lender expressly acknowledges that neither
the Administrative Agent nor any of its Related Parties has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including any review of the affairs of the Credit Parties or
their respective Subsidiaries, shall be deemed to constitute any representation
or warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent, or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Credit Parties and their Subsidiaries. The Administrative Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial and
other conditions, prospects or creditworthiness of the Credit Parties and their
Subsidiaries that may come into the possession of the Administrative Agent or
any of its Related Parties.
Section 9.07    No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other law pertaining to the prevention of future acts
of terrorism, any Anti-Corruption Laws or any Sanctions, including any programs
involving any of the following items relating to or in connection with the
Credit Parties or their respective Subsidiaries, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.
Section 9.08    USA Patriot Act. Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (a) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying


89



--------------------------------------------------------------------------------




to other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (i) within 10 days after the Closing Date, and (ii) at
such other times as are required under the USA Patriot Act.
Section 9.09    Indemnification. The Lenders agree to indemnify the
Administrative Agent and its Related Parties, ratably according to their pro
rata share of the Aggregate Credit Facility Exposure (excluding Swing Line
Loans), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind whatsoever that may at any time (including at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Administrative Agent or such Related Parties in any way relating to
or arising out of this Agreement or any other Loan Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent or such
Related Parties under or in connection with any of the foregoing, but only to
the extent that any of the foregoing is not paid by the Borrower; provided,
however, that no Lender shall be liable to the Administrative Agent or any of
its Related Parties for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting solely from the Administrative
Agent’s or such Related Parties’ gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to the Administrative Agent or any such
Related Parties for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section shall survive the payment of all Obligations.
Section 9.10    The Administrative Agent in Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Credit Parties, their
respective Subsidiaries and their Affiliates as though not acting as
Administrative Agent hereunder. With respect to the Loans made by it and all
Obligations owing to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
Section 9.11    Successor Administrative Agent. The Administrative Agent may
resign at any time upon not less than 30 days notice to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent; provided, however, that if the Administrative Agent shall
notify the Borrower and the Lenders that no such successor is willing to accept
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become


90



--------------------------------------------------------------------------------




vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents, including duties and obligations as the Swing Line Lender (if
not already discharged therefrom as provided above in this paragraph). Any
resignation by the Administrative Agent shall also constitute resignation as the
Swing Line Lender. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.02 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Section 9.12    Other Agents. Any Lender identified herein as a co-agent,
syndication agent, documentation agent or any other corresponding title, other
than “Administrative Agent,” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those applicable to all Lenders as such. Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.
Section 9.13    Collateral Matters. The Administrative Agent may from time to
time make such disbursements and advances (“Agent Advances”) that the
Administrative Agent, in its sole discretion, deems necessary or desirable to
preserve, protect, prepare for sale or lease or dispose of the Collateral or any
portion thereof, to enhance the likelihood or maximize the amount of repayment
by the Borrower of the Loans and other Obligations or to pay any other amount
chargeable to the Borrower or the other Credit Parties pursuant to the terms of
this Agreement, including costs, fees and expenses as described in Section
11.01. The Agent Advances shall constitute Obligations hereunder, shall be
repayable on demand, shall be secured by the Collateral and shall bear interest
at a rate per annum equal to the rate then applicable to Revolving Loans that
are Base Rate Loans. The Administrative Agent shall notify each Lender and the
Borrower in writing of each such Agent Advance, which notice shall include a
description of the purpose of such Agent Advance. Without limitation to its
obligations pursuant to Section 9.09, each Lender agrees that it shall make
available to the Administrative Agent, upon the Administrative Agent’s demand,
in Dollars in immediately available funds, the amount equal to such Lender’s pro
rata share of each such Agent Advance. If such funds are not made available to
the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such funds on demand from such Lender, together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to the Administrative Agent, at the Federal Funds Effective
Rate for three Business Days and thereafter at the Base Rate.
Section 9.14    Agency for Perfection. The Administrative Agent and each Lender
hereby appoints the Administrative Agent and each other Lender as agent and
bailee for the purpose of perfecting the security interests in and liens upon
the Collateral in assets that, in accordance with Article 9 of the UCC, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and the Administrative Agent and each Lender hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Administrative Agent and the Lenders as
secured party. Should any Lender obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent’s instructions. Without limiting the generality of the foregoing, each
Lender hereby appoints the


91



--------------------------------------------------------------------------------




Administrative Agent for the purpose of perfecting the Administrative Agent’s
Liens on the Deposit Accounts or on any other deposit accounts or securities
accounts of any Credit Party, in each case, at any time such Liens are requested
by the Administrative Agent. Each Credit Party by its execution and delivery of
this Agreement hereby consents to the foregoing.
Section 9.15    Proof of Claim. The Lenders and the Borrower hereby agree that
after the occurrence of an Event of Default pursuant to Section 8.01(i), in case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of the Guarantors, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower or
any of the Guarantors) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent hereunder) allowed in such judicial proceeding; and
(b)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. Further, nothing contained in this Section 9.15
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within ten (10)
days prior to any applicable bar date and (ii) require an amendment of the proof
of claim to accurately reflect such Lender’s outstanding Obligations.
Section 9.16    Posting of Approved Electronic Communications.
(a)    Delivery of Communications. Each Credit Party hereby agrees, unless
directed otherwise by the Administrative Agent or unless the electronic mail
address referred to below has not been provided by the Administrative Agent to
such Credit Party that it will, or will cause its Subsidiaries to, provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent or to the Lenders pursuant
to the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement


92



--------------------------------------------------------------------------------




or any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Loan or
other extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Credit Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.
(b)    Platform. Each Credit Party further agrees that Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks, SyndTrak or a substantially similar electronic transmission
system (the “Platform”).
(c)    No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.
(d)    Delivery Via Platform. The Administrative Agent agrees that the receipt
of the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.
(e)    No Prejudice to Notice Rights. Nothing herein shall prejudice the right
of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
Section 9.17    Credit Bidding. Each Lender hereby irrevocably authorizes the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
thereof, at any sale


93



--------------------------------------------------------------------------------




thereof conducted under the provisions of the Bankruptcy Code (including Section
363 of the Bankruptcy Code) or any applicable bankruptcy, insolvency,
reorganization or other similar law (whether domestic or foreign) now or
hereafter in effect, or at any sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law.
ARTICLE X.
                      GUARANTY
Section 10.01    Guaranty by the Borrower. The Borrower hereby irrevocably and
unconditionally guarantees, for the benefit of the Benefited Creditors, all of
the following (collectively, the “Borrower Guaranteed Obligations”): all
amounts, indemnities and reimbursement obligations, direct or indirect,
contingent or absolute, of every type or description, and at any time existing
owing by any Subsidiary of the Borrower under any Designated Hedge Agreement,
any Hedge Agreement entered into with any Secured Hedge Provider, or, in each
case, any other document or agreement executed and delivered in connection
therewith to any Designated Hedge Creditor or Secured Hedge Provider,
respectively, and all Banking Services Obligations, in each case, whether now
existing, or hereafter incurred or arising, including any such interest or other
amounts incurred or arising during the pendency of any bankruptcy, insolvency,
reorganization, receivership or similar proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code). Such guaranty is an absolute,
unconditional, present and continuing guaranty of payment and not of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from any Subsidiary or Affiliate of the Borrower, or any other action,
occurrence or circumstance whatsoever. Upon failure by any Credit Party to pay
punctually any of the Borrower Guaranteed Obligations, the Borrower shall
promptly on demand by the Administrative Agent pay the amount not so paid at the
place and in the currency and otherwise in the manner specified in this
Agreement or any other applicable agreement or instrument.
Section 10.02    Additional Undertaking. As a separate, additional and
continuing obligation, the Borrower unconditionally and irrevocably undertakes
and agrees, for the benefit of the Benefited Creditors that, should any Borrower
Guaranteed Obligations not be recoverable from the Borrower under Section 10.01
for any reason whatsoever (including by reason of any provision of any Loan
Document or any other agreement or instrument executed in connection therewith
being or becoming void, unenforceable, or otherwise invalid under any applicable
law) then, notwithstanding any notice or knowledge thereof by any Lender, the
Administrative Agent, any of their respective Affiliates, or any other person,
at any time, the Borrower as sole, original and independent obligor, upon demand
by the Administrative Agent, will make payment to the Administrative Agent, for
the account of the Benefited Creditors, of all such obligations not so
recoverable by way of full indemnity, in such currency and otherwise in such
manner as is provided in the Loan Documents or any other applicable agreement or
instrument.
Section 10.03    Guaranty Unconditional. The obligations of the Borrower under
this Article X shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:
(a)    any extension, renewal, settlement, compromise, waiver or release in
respect to the Borrower Guaranteed Obligations under any agreement or
instrument, by operation of law or otherwise;


94



--------------------------------------------------------------------------------




(b)    any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Borrower Guaranteed Obligation;
(c)    any release, non-perfection or invalidity of any direct or indirect
security for the Borrower Guaranteed Obligations under any agreement or
instrument evidencing or relating to any Borrower Guaranteed Obligations;
(d)    any change in the corporate existence, structure or ownership of any
Credit Party or other Subsidiary or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting any Credit Party or other Subsidiary or
its assets or any resulting release or discharge of any obligation of any Credit
Party or other Subsidiary contained in any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations;
(e)    the existence of any claim, set-off or other rights that the Borrower may
have at any time against any other Credit Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;
(f)    any invalidity or unenforceability relating to or against any other
Credit Party for any reason of any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, or any provision of
applicable law or regulation purporting to prohibit the payment by any Credit
Party of any of the Borrower Guaranteed Obligations; or
(g)    any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrower’s obligations under this Section
other than, subject to Section 10.04, payment in full of all Borrower Guaranteed
Obligations.
Section 10.04    Borrower Obligations to Remain in Effect; Restoration. The
Borrower’s obligations under this Article X shall remain in full force and
effect until the Revolving Commitments shall have terminated, and the principal
of and interest on the Notes and other Borrower Guaranteed Obligations, and all
other amounts payable by the Borrower, any other Credit Party or other
Subsidiary, under the Loan Documents or any other agreement or instrument
evidencing or relating to any of the Borrower Guaranteed Obligations, shall have
been paid in full. If at any time any payment of any of the Borrower Guaranteed
Obligations is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of such Credit Party, the Borrower’s
obligations under this Article with respect to such payment shall be reinstated
at such time as though such payment had been due but not made at such time.
Section 10.05    Waiver of Acceptance, etc. The Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other Person, or against any
collateral or guaranty of any other Person.
Section 10.06    Subrogation. Until the indefeasible payment in full of all of
the Obligations and the termination of the Revolving Commitments hereunder, the
Borrower shall have no rights, by operation of law or otherwise, upon making any
payment under this Section 10.06 to be subrogated to the rights of the payee
against any other Credit Party with respect to such payment or otherwise to be
reimbursed, indemnified or exonerated by any such Credit Party in respect
thereof.


95



--------------------------------------------------------------------------------




Section 10.07    Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Credit Party, all such amounts otherwise subject to acceleration under
the terms of any applicable agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations shall nonetheless be payable by the
Borrower under this Article forthwith on demand by the Administrative Agent.
ARTICLE XI.
MISCELLANEOUS
Section 11.01    Payment of Expenses etc. Each Credit Party agrees to pay (or
reimburse the Administrative Agent, the Lenders or their Affiliates, as the case
may be) all of the following: (i) whether or not the transactions contemplated
hereby are consummated, for all reasonable out-of-pocket costs and expenses of
the Administrative Agent actually incurred in connection with the negotiation,
preparation, syndication, administration and execution and delivery of the Loan
Documents and the documents and instruments referred to therein and the
syndication of the Revolving Commitments; (ii) all reasonable out-of-pocket
costs and expenses of the Administrative Agent actually incurred in connection
with any amendment, waiver or consent relating to any of the Loan Documents;
(iii) all reasonable out-of-pocket costs and expenses of the Administrative
Agent, the Lenders and their Affiliates actually incurred in connection with the
enforcement of any of the Loan Documents or the other documents and instruments
referred to therein, including the reasonable fees and disbursements of any
individual counsel to the Administrative Agent and any Lender and costs and
expenses incurred during any legal proceeding or in connection with any workout
or restructuring; (iv) any and all present and future stamp and other similar
taxes with respect to the foregoing matters and save the Administrative Agent
and each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to any such indemnified Person) to pay such taxes; (v) all the
actual costs and expenses of creating and perfecting Liens in favor of the
Administrative Agent, for the benefit of Secured Creditors, including filing and
recording fees, expenses and amounts owed pursuant to Article III, search fees,
title insurance premiums and fees, expenses and disbursements of counsel to the
Administrative Agent and of counsel providing any opinions that the
Administrative Agent or the Required Lenders may request in respect of the
Collateral or the Liens created pursuant to the Security Documents; (vi) all the
actual costs and fees, expenses and disbursements of any external auditors,
accountants, consultants or appraisers; and (vii) all the actual costs and
expenses (including the fees, expenses and disbursements of counsel and of any
appraisers, consultants, advisors and agents employed or retained by the
Administrative Agent and its counsel) in connection with the custody or
preservation of any of the Collateral.
Section 11.02    Indemnification. Each Credit Party agrees to indemnify the
Administrative Agent, each Lender, and their respective Related Parties
(collectively, the “Indemnitees”) from and hold each of them harmless against
any and all losses, liabilities, claims, damages or expenses reasonably incurred
by any of them as a result of, or arising out of, or in any way related to, or
by reason of (i) any investigation, litigation or other proceeding (whether or
not any Indemnitee is a party thereto) related to the entering into and/or
performance of any Loan Document or the use of the proceeds of any Loans
hereunder or the consummation of any transactions contemplated in any Loan
Document, other than any such investigation, litigation or proceeding arising
out of transactions solely between any of the Lenders or the Administrative
Agent, transactions solely involving the assignment by a Lender of all or a
portion of its Loans and Revolving Commitments, or the granting of
participations therein, as provided in this Agreement, or arising solely out of
any examination of a Lender by any regulatory or other Governmental Authority
having jurisdiction over it that is not in any way related to the entering into
and/or performance


96



--------------------------------------------------------------------------------




of any Loan Document, or (ii) the actual or alleged presence of Hazardous
Materials in the air, surface water or groundwater or on the surface or
subsurface of any Real Property owned, leased or at any time operated by the
Credit Parties or any of their respective Subsidiaries, the release, generation,
storage, transportation, handling or disposal of Hazardous Materials at any
location, whether or not owned or operated by the Credit Parties or any of their
respective Subsidiaries, if the Borrower or any such Subsidiary could have or is
alleged to have any responsibility in respect thereof, the non-compliance of any
such Real Property with foreign, federal, state and local laws, regulations and
ordinances (including applicable permits thereunder) applicable thereto, or any
Environmental Claim asserted against any Credit Party or any of their respective
Subsidiaries, in respect of any such Real Property, including, in the case of
each of (i) and (ii) above, the reasonable documented fees and disbursements of
counsel incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such losses, liabilities, claims, damages or
expenses of any Indemnitee to the extent incurred by reason of the gross
negligence or willful misconduct of such Indemnitee, in each case, as determined
by a final non-appealable judgment of a court of competent jurisdiction). To the
extent that the undertaking to indemnify, pay or hold harmless any Person set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, each Credit Party shall make the maximum contribution
to the payment and satisfaction of each of the indemnified liabilities that is
permissible under applicable law.
Section 11.03    Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Credit
Party or to any other Person, any such notice being hereby expressly waived, to
set off and to appropriate and apply any and all deposits (general or special)
and any other Indebtedness at any time held or owing by such Lender (including
by branches, agencies and Affiliates of such Lender wherever located) to or for
the credit or the account of any Credit Party against and on account of the
Obligations and liabilities of any Credit Party to such Lender under this
Agreement or under any of the other Loan Documents, including all claims of any
nature or description arising out of or connected with this Agreement or any
other Loan Document, irrespective of whether or not such Lender shall have made
any demand hereunder and although said Obligations, liabilities or claims, or
any of them, shall be contingent or unmatured; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (a) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.13 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees to promptly notify the Borrower after any such set off and
application, provided, however, that the failure to give such notice shall not
affect the validity of such set off and application.
Section 11.04    Equalization.
(a)    Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Line Loans), Swing Line Loan Participations or Fees (other than Fees
that are intended to be paid solely to the Administrative Agent and amounts
payable to a Lender under Article III), of a sum that with respect to the


97



--------------------------------------------------------------------------------




related sum or sums received by other Lenders is in a greater proportion than
the total of such Obligation then owed and due to such Lender bears to the total
of such Obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
Obligations to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount. The provisions of this
Section 11.04(a) shall not be construed to apply to (i) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).
(b)    Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.
(c)    Consent of Borrower. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements in subpart (a)
may exercise against the Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.
Section 11.05    Notices.
(a)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail as follows:
(i)    if to the Borrower, to it at 3284 Northside Parkway NW, Suite 150,
Atlanta, GA 30327, Attention: Michael J. Cronin with a copy to Borrower at 3284
Northside Parkway NW, Suite 150, Atlanta, GA 30327, Attention: Jeffrey R.
Sprain;
(ii)    if to any other Credit Party, to it at 3284 Northside Parkway NW, Suite
150, Atlanta, GA 30327, Attention: Michael J. Cronin, with a copy to Borrower at
3284 Northside Parkway NW, Suite 150, Atlanta, GA 30327, Attention: Jeffrey R.
Sprain;
(iii)    if to the Administrative Agent, to it at the Notice Office; and
(iv)    if to a Lender, to it at its address (or facsimile number) set forth
next to its name on the signature pages hereto or, in the case of any Lender
that becomes a party to this Agreement by way of assignment under Section 11.04
of this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;
(b)    Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below shall be effective as provided in said subpart (c).


98



--------------------------------------------------------------------------------




(c)    Electronic Communications. Notices and other communications to the
Administrative Agent or any Lender hereunder and required to be delivered
pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Borrower may, in their discretion, agree in a separate writing to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.
(d)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).
Section 11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (c) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (b) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (g)
of this Section (and any other attempted assignment or transfer by any party
thereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (b) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Participations. Any Lender may at any time grant participations in any of
its rights hereunder or under any of the Revolving Facility Notes to an Eligible
Assignee or any other Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries), provided that in the case of any
such participation,
(i)    the participant shall not have any rights under this Agreement or any of
the other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),
(ii)    such Lender’s obligations under this Agreement (including its Revolving
Commitments hereunder) shall remain unchanged,


99



--------------------------------------------------------------------------------




(iii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,
(iv)    such Lender shall remain the holder of the Obligations owing to it and
of any Revolving Facility Note issued to it for all purposes of this Agreement,
and
(v)    the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of Article III to the extent that such Lender would be entitled to such
benefits if the participation had not been entered into or sold,
and, provided, further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent (A) such participant is an Affiliate or an Approved Fund of the
Lender granting the participations or (B) such amendment or waiver would (x)
extend the final scheduled maturity of any of the Loans in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such participant’s participating interest
in any Revolving Commitment over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of any such Revolving Commitment), (y) release all or any
substantial portion of the Collateral, or release any guarantor from its
guaranty of any of the Obligations, except in accordance with the terms of the
Loan Documents, or (z) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and, provided still
further that each participant shall be entitled to the benefits of Section 3.01,
Section 3.02 and Section 3.03 with respect to its participation as if it was a
Lender, except that a participant (i) shall deliver the forms described in
Section 3.03(g) only to the Lender granting it such participation and (ii)
agrees to be subject to Section 3.04 as though it were an assignee under subpart
(c) of this Section and (iii) shall not be entitled to receive any greater
payment under Section 3.01, Section 3.02 or Section 3.03 than the applicable
Lender would have been entitled to receive absent the participation, except to
the extent such entitlement to a greater payment arose from a Change in Law,
after the participant became a participant hereunder. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.09
with respect to any payments made by such Lender to its participants.
In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name of all participants in such Loan and the
principal amount (and stated interest thereon) of the portion of such Loan that
is the subject of the participation (the “Participant Register”). A Loan (and
the registered note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of a Loan (and the registered note, if any, evidencing the same)
may be effected only by the registration of such participation on the
Participant Register. The Participant Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice; provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in


100



--------------------------------------------------------------------------------




registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(c)    Assignments by Lenders.
(i)    Any Lender may assign all, or if less than all, a fixed portion, of its
Loans and/or Revolving Commitment and its rights and obligations hereunder to
one or more Eligible Assignees, each of which shall become a party to this
Agreement as a Lender by execution of an Assignment Agreement; provided,
however, that
(A)    except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Revolving Commitments or (y) an assignment
to another Lender, an Affiliate of such Lender or an Approved Fund with respect
to such Lender, the aggregate amount of the Revolving Commitment so assigned
(which for this purpose includes the Loans outstanding thereunder) shall not be
less than $5,000,000;
(B)    upon surrender of the old Revolving Facility Notes, if any, upon request
of the new Lender, new Revolving Facility Notes will be issued, at the
Borrower’s expense, to such new Lender and to the assigning Lender, to the
extent needed to reflect the revised Revolving Commitments; and
(C)    unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $4,500.
(ii)    To the extent of any assignment pursuant to this subpart (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Revolving Commitments provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.
(iii)    At the time of each assignment pursuant to this subpart (c), to a
Person that is not already a Lender hereunder and that is not a U.S. Person for
Federal income tax purposes, the respective assignee Lender shall provide to the
Borrower and the Administrative Agent the applicable Internal Revenue Service
Forms (and any necessary additional documentation) described in Section 3.03(g).
(iv)    With respect to any Lender, the transfer of any Revolving Commitment of
such Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Revolving Commitment shall not be effective until such transfer
is recorded on the Lender Register maintained by the Administrative Agent (on
behalf of and acting solely for this purpose as a non-fiduciary agent of the
Borrower) with respect to ownership of such Revolving Commitment and Loans,
including the name and address of the Lenders and the principal amount of the
Loans (and stated interest thereon). Prior to such recordation, all amounts
owing to the transferor with respect to such Revolving Commitment and Loans
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Revolving


101



--------------------------------------------------------------------------------




Commitments and Loans shall be recorded by the Administrative Agent on the
Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to this subpart
(c). The Lender Register shall be available for the inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice.
(v)    Nothing in this Section shall prevent or prohibit (A) any Lender that is
a bank, trust company or other financial institution from pledging its Revolving
Facility Note or Loans to a Federal Reserve Bank or to any Person that extends
credit to such Lender in support of borrowings made by such Lender from such
Federal Reserve Bank or such other Person, or (B) any Lender that is a trust,
limited liability company, partnership or other investment company from pledging
its Revolving Facility Note or Loans to a trustee or agent for the benefit of
holders of certificates or debt securities issued by it. No such pledge, or any
assignment pursuant to or in lieu of an enforcement of such a pledge, shall
relieve the transferor Lender from its obligations hereunder.
(vi)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Swing Line
Lender and each other Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Swing Line Loans in accordance with its Revolving Facility
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Notwithstanding anything contained herein, no Lender may assign, sell, negotiate
or otherwise transfer (a “Sale”) its Loans and/or Revolving Commitment or
participations in Swing Line Loans to Advisor, PAC REIT, any other Credit Party
or any Affiliate of any of the foregoing.
(d)    No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.
(e)    Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the


102



--------------------------------------------------------------------------------




ordinary course of such business; provided, however, that subject to the
preceding Section 11.06(b) and (c), the disposition of any promissory notes or
other evidences of or interests in Indebtedness held by such Lender shall at all
times be within its exclusive control.
Section 11.07    No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time. The rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies that the Administrative Agent or any
Lender would otherwise have.
Section 11.08    Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    EACH CREDIT PARTY HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK CITY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE LENDERS, OR THE CREDIT PARTIES IN CONNECTION HEREWITH
OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY
CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
(c)    EACH CREDIT PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05. EACH
CREDIT PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (b) ABOVE AND ANY CLAIM THAT ANY


103



--------------------------------------------------------------------------------




SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT
ANY CREDIT PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, SUCH CREDIT PARTY HEREBY IRREVOCABLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH CREDIT PARTY HEREBY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THAT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
(d)    THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH CREDIT PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH CREDIT
PARTY IN CONNECTION THEREWITH. EACH CREDIT PARTY ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND EACH
LENDER ENTERING INTO THE LOAN DOCUMENTS.
Section 11.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
Section 11.10    Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof. To the extent that there is any conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document, the terms and provisions of this Agreement will prevail.
Section 11.11    Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.
Section 11.12    Amendment or Waiver; Acceleration by Required Lenders.
(a)    Neither this Agreement nor any other Loan Document, nor any terms hereof
or thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by each
Credit Party that is a party thereto,


104



--------------------------------------------------------------------------------




the Administrative Agent and the Required Lenders or by the Administrative Agent
acting at the written direction of the Required Lenders; provided, however, that
(i)    no change, waiver or other modification shall:
(A)    (1) increase the amount of any Revolving Commitment of any Lender
hereunder, without the written consent of such Lender or (2) increase the Total
Revolving Commitment (except in accordance with Section 2.14) without the
consent of all the Lenders;
(B)    extend or postpone the Revolving Facility Termination Date or the
maturity date provided for herein that is applicable to any Loan of any Lender,
or extend or postpone any scheduled expiration or termination date provided for
herein that is applicable to a Revolving Commitment of any Lender (except in
each case, in accordance with Section 2.15), without the written consent of such
Lender;
(C)    reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend, defer or delay the time of payment of, or excuse the payment of,
principal or interest thereon (other than as a result of (x) waiving the
applicability of any post-default increase in interest rates or (y) any
amendment or modification of defined terms used in financial covenants), without
the written consent of such Lender; or
(D)    reduce the rate or extend the time of payment of, or excuse the payment
of, any Fees to which any Lender is entitled hereunder, without the written
consent of such Lender;
(E)    amend or waive any provision of any Buy-Sell Agreement without the
consent of each Lender;
(F)    amend or otherwise modify Section 7.04(f), or waive any requirement in
such Section, such that the Recourse Indebtedness that is Secured Indebtedness
described therein could at any time exceed $25,000,000 without the written
consent of the Required Lenders, which must include the Administrative Agent and
the Documentation Agent; and
(ii)    no change, waiver or other modification or termination shall, without
the written consent of each Lender affected thereby,
(A)    release the Borrower from any of its obligations hereunder;
(B)    release the Borrower from its guaranty obligations under Article X or
release any Credit Party from the Guaranty, except, in the case of a Subsidiary
Guarantor, in accordance with a transaction permitted under this Agreement;
(C)    release all or any substantial portion of the Collateral, except in
connection with a transaction permitted under this Agreement;
(D)    amend, modify or waive any provision of this Section 11.12, Section 8.03,
or any other provision of any of the Loan Documents pursuant to which the
consent or approval of all Lenders, or a number or specified percentage or other
required


105



--------------------------------------------------------------------------------




grouping of Lenders or Lenders having Revolving Commitments, is by the terms of
such provision explicitly required;
(E)    reduce the percentage specified in, or otherwise modify, the definition
of Required Lenders;
(F)    consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement; or
(G)    amend, modify or waive any provision of Section 2.05(b), Section 2.12(b)
or Section 2.12(e).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Commitment of any Defaulting Lender may not be increased, reinstated or extended
without the written consent of such Defaulting Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the written consent of such Defaulting Lender.
Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made. Any Event of Default occurring
under this Agreement or any other Loan Document shall continue to exist until
such time as such Event of Default is waived in accordance with the terms of
this Agreement.
(b)    No provision of Article IX may be amended without the consent of the
Administrative Agent, and no provision of Section 2.03 may be amended without
the consent of the Swing Line Lender.
(c)    To the extent the Required Lenders (or all of the Lenders, as applicable,
as shall be required by this Section) waive the provisions of Section 7.02 with
respect to the sale, transfer or other disposition of any Collateral, or any
Collateral is sold, transferred or disposed of as permitted by Section 7.02, (i)
such Collateral (but not any proceeds thereof) shall be sold, transferred or
disposed of free and clear of the Liens created by the respective Security
Documents; (ii) if such Collateral includes all of the capital stock of a
Subsidiary that is a party to the Guaranty or whose stock is pledged pursuant to
the Security Agreement, such capital stock (but not any proceeds thereof) shall
be released from the Security Agreement and such Subsidiary shall be released
from the Guaranty; and (iii) the Administrative Agent shall be authorized to
take actions deemed appropriate by it in order to effectuate the foregoing.
(d)    In no event shall the Required Lenders, without the prior written consent
of each Lender, direct the Administrative Agent to (i) accelerate and demand
payment of the Loans held by one Lender without accelerating and demanding
payment of all other Loans or to terminate the Revolving Commitments of one or
more Lenders without terminating the Revolving Commitments of all Lenders or
(ii) enforce the remedies under any Buy-Sell Agreement.  Each Lender agrees
that, except as otherwise provided in any of the Loan Documents and without the
prior written consent of the Required Lenders, it will not take any legal action
or institute any action or proceeding against any Credit Party with respect to
any of the Obligations or Collateral, or accelerate or otherwise enforce its
portion of the Obligations. Without limiting the generality of the foregoing,
none of Lenders may exercise any right that it might otherwise have under
applicable law to credit bid at foreclosure sales, uniform commercial code sales
or other similar sales or dispositions of any of the Collateral except as
authorized by the Required Lenders. Notwithstanding anything to the contrary set
forth in this Section 11.12(d) or elsewhere herein, each


106



--------------------------------------------------------------------------------




Lender shall be authorized to take such action to preserve or enforce its rights
against any Credit Party where a deadline or limitation period is otherwise
applicable and would, absent the taking of specified action, bar the enforcement
of Obligations held by such Lender against such Credit Party, including the
filing of proofs of claim in any insolvency proceeding.
(e)    Notwithstanding anything to the contrary contained in this Section 11.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries of the Borrower in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented and waived with the consent of the Administrative
Agent and the Borrower without the need to obtain the consent of any other
Person if such amendment, supplement or waiver is delivered in order (i) to
comply with local law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such Security Document or other
document to be consistent with this Agreement and the other Loan Documents and
(y) if following the Closing Date, the Administrative Agent and the Borrower
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Credit
Parties shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Documents if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.
(f)    If, in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any provisions hereof as contemplated by this
Section 11.12 that requires the consent of a greater percentage of the Lenders
than the Required Lenders, the consent of the Required Lenders shall have been
obtained but the consent of a Lender whose consent is required shall not have
been obtained (each a “Non-Consenting Lender”), then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.06(c), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations; provided that (A) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including any breakage compensation under Section 3.02 and any amounts accrued
and owing to such Lender under Section 3.01(a)(i), Section 3.01(c), or Section
3.03), and (C) such Eligible Assignee shall consent at the time of such
assignment to each matter in respect of which such Non-Consenting Lender did not
consent. Each Lender agrees that, if it becomes a Non-Consenting Lender and is
being replaced in accordance with this Section 11.12(e), it shall execute and
deliver to the Administrative Agent an Assignment Agreement to evidence such
assignment and shall deliver to the Administrative Agent any Revolving Facility
Notes previously delivered to such Non-Consenting Lender. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
Section 11.13    Survival of Indemnities. All indemnities set forth herein
including in Article III, Section 9.09 or Section 11.02 shall survive the
execution and delivery of this Agreement and the making and repayment of the
Obligations.
Section 11.14    Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrower


107



--------------------------------------------------------------------------------




shall not be responsible for costs arising under Section 3.01 resulting from any
such transfer (other than a transfer pursuant to Section 3.04) to the extent not
otherwise applicable to such Lender prior to such transfer.
Section 11.15    Confidentiality.
(a)    Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Confidential Information, except that Confidential
Information may be disclosed (1) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (2) to any
direct or indirect contractual counterparty in any Hedge Agreement (or to any
such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section, (3) to the extent requested by any regulatory
authority, (4) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (5) to any other party to this Agreement,
(6) to any other creditor of any Credit Party that is a direct or intended
beneficiary of any of the Loan Documents, (7) in connection with the exercise of
any remedies hereunder or under any of the other Loan Documents, or any suit,
action or proceeding relating to this Agreement or any of the other Loan
Documents or the enforcement of rights hereunder or thereunder, (8) subject to
an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in any of its rights or obligations
under this Agreement, or in connection with transactions permitted pursuant to
Section 11.06(c)(v), (9) with the consent of the Borrower, or (10) to the extent
such Confidential Information (i) becomes publicly available other than as a
result of a breach of this Section 11.15, or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than a Credit Party and not otherwise in violation of this Section 11.15.
(b)    As used in this Section, “Confidential Information” shall mean all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by the Borrower.
(c)    Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrower hereby
agrees that the failure of the Administrative Agent or any Lender to comply with
the provisions of this Section shall not relieve the Borrower, or any other
Credit Party, of any of its obligations under this Agreement or any of the other
Loan Documents.
Section 11.16    General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent or any other Person against
the Administrative Agent, or any other Lender or the Affiliates, directors,
officers, employees, attorneys or agents of any of them for any damages other
than actual compensatory damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any of the other Loan Documents, or any act,
omission or event occurring in connection therewith; and the Borrower, each
Lender and the Administrative Agent hereby, to the fullest extent permitted
under applicable law, waive, release and agree not to sue or counterclaim upon
any such claim for any special,


108



--------------------------------------------------------------------------------




consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in their favor.
Section 11.17    No Duty. All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, to any of its Subsidiaries, or to any other Person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation. The Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.
Section 11.18    Lenders and Agent Not Fiduciary to Borrower, etc. The
relationship among the PAC REIT and its Subsidiaries, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, is solely that of
debtor and creditor, and the Administrative Agent and the Lenders have no
fiduciary or other special relationship with the PAC REIT and its Subsidiaries,
and no term or provision of any Loan Document, no course of dealing, no written
or oral communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.
Section 11.19    Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans hereunder, the execution
and delivery of this Agreement, the Notes and the other documents the forms of
which are attached as Exhibits hereto, the issue and delivery of the Notes, any
disposition thereof by any holder thereof, and any investigation made by the
Administrative Agent or any Lender or any other holder of any of the Notes or on
its behalf. All statements contained in any certificate or other document
delivered to the Administrative Agent or any Lender or any holder of any Notes
by or on behalf of the PAC REIT or any of its Subsidiaries pursuant hereto or
otherwise specifically for use in connection with the transactions contemplated
hereby shall constitute representations and warranties by the Borrower
hereunder, made as of the respective dates specified therein or, if no date is
specified, as of the respective dates furnished to the Administrative Agent or
any Lender.
Section 11.20    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 11.21    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.
Section 11.22    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the


109



--------------------------------------------------------------------------------




maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.
Section 11.23    USA Patriot Act. Each Lender subject to the USA Patriot Act
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and each other Credit Party and other information that will allow such
Lender to identify the Borrower and each other Credit Party in accordance with
the USA Patriot Act.
Section 11.24    Advertising and Publicity. No Credit Party shall issue or
disseminate to the public (by advertisement, including any “tombstone”
advertisement, press release or otherwise), submit for publication or otherwise
cause or seek to publish any information describing the credit or other
financial accommodations made available by the Lenders pursuant to this
Agreement and the other Loan Documents without the prior written consent of the
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Credit Party from making any submission or filing which it is required to
make by applicable law or pursuant to judicial process..
Section 11.25    Release of Guarantees and Liens. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction permitted by any
Loan Document or that has been consented to in accordance with the terms hereof
or (ii) under the circumstances described in the next succeeding sentence. When
this Agreement has been terminated and all of the Obligations have been fully
and finally discharged (other than obligations in respect of Designated Hedge
Agreements and contingent indemnity obligations) and the obligations of the
Administrative Agent and the Lenders to provide additional credit under the Loan
Documents have been terminated irrevocably, and the Credit Parties have
delivered to the Administrative Agent a written release of all claims against
the Administrative Agent and the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent, the Administrative Agent will, at the
Borrower’s sole expense, execute and deliver any termination statements, lien
releases, mortgage releases, re-assignments of intellectual property, discharges
of security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are necessary or advisable to release, as of
record, the Administrative Agent’s Liens and all notices of security interests
and liens previously filed by the Administrative Agent with respect to the
Obligations.
Section 11.26    Payments Set Aside. To the extent that any Secured Creditor
receives a payment from or on behalf of the Borrower or any other Credit Party,
from the proceeds of any Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.


110



--------------------------------------------------------------------------------




Section 11.27    Amendment and Restatement. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement in its entirety
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation, release, impairment or discharge of
the Existing Revolving Commitment or any of the obligations existing under the
Existing Credit Agreement. On the Closing Date, the Existing Revolving
Commitment and all other obligations of Borrower outstanding as of such date
under the Existing Credit Agreement, as amended, shall be deemed to be Revolving
Commitments and obligations outstanding under this Agreement, without any
further action by any Person.
Section 11.28    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Remainder of page intentionally left blank.]


111



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.


 
PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P., as the Borrower
By: Preferred Apartment Advisors, LLC, its agent


By:/s/ Jeffrey R. Sprain                          
Name: Jeffrey R. Sprain
Title: Senior Vice President, General Counsel & 
   Secretary


 


PREFERRED APARTMENT COMMUNITIES, INC., as a Credit Party
By: Preferred Apartment Advisors, LLC, its agent


By:/s/ Jeffrey R. Sprain                          
Name: Jeffrey R. Sprain
Title: Senior Vice President, General Counsel & 
   Secretary


 
 
 
 






































--------------------------------------------------------------------------------





 
KEYBANK NATIONAL ASSOCIATION, as the Swing Line Lender, as a Lender and as the
Administrative Agent


By:/s/ James K. Komperda                       
Name: James K. Komperda
Title: Vice President
 
 
















































--------------------------------------------------------------------------------





 
ROYAL BANK OF CANADA
By: /s/ Joshua Freedman                 
Name:Joshua Freedman
Title: Authorized Signatory


















































--------------------------------------------------------------------------------





Schedule 1

Lenders and Revolving Commitments
Lender
Revolving
Commitment
Revolving Facility Percentage as of
the Closing Date
KeyBank National Association


$110,000,000


81.481481480
%
Royal Bank of Canada


$25,000,000


18.518518520
%
 
 
 
Total:
$135,000,000
100
%
















--------------------------------------------------------------------------------





Schedule 1.01(C)
Subsidiary Guarantors as of the Closing Date
360 Irvine Lending, LLC
Bristol Birmingham Lending, LLC
City Park II Capital Lending, LLC
City Park Mezzanine Lending, LLC
Crescent Ave Lending, LLC
Encore Capital Lending, LLC
Haven Lubbock II Lending, LLC
Haven Lubbock Lending, LLC
Haven Northgate Lending, LLC
Haven Tampa Lending, LLC
Haven Waco Lending, LLC
Haven West Mezzanine Lending, LLC
Hidden River Capital Lending, LLC
Main Street Apartment Homes, LLC
New Market Properties, LLC
Newport Bishop Lending, LLC
Newport Kennesaw Mezzanine Lending, LLC
Oxford Hidden River Lending, LLC
Oxford Overture Lending, LLC
PAC Carveout, LLC
PAC City Vista Apartments, LLC
PAC Dawson Lending, LLC
PAC Lending, LLC
PAC Lenox, LLC
Preferred Campus Communities, LLC
SE Grocery LLC
Starkville Mezzanine Lending, LLC
Summit Crossing III Mezzanine Lending, LLC
Sunbelt Retail, LLC







--------------------------------------------------------------------------------





Schedule 5.05
Litigation
None.





--------------------------------------------------------------------------------




Schedule 5.11
Real Property
Stone Rise Apartments, LLC owns that certain 216-unit multifamily apartment
community located in suburban Philadelphia, Pennsylvania.
PAC Summit Crossing, LLC owns that certain 345-unit multifamily apartment
community located in suburban Atlanta, Georgia.
Ashford Park, LLC owns that certain 408-unit multifamily community located in
Atlanta, Georgia
WAM McNeil Ranch, LLC owns that certain 192-unit multifamily community located
in Austin, Texas
Lake Cameron, LLC owns that certain 328-unit multifamily community located in
Raleigh, Georgia
PAC Summit Crossing II, LLC owns that certain 140-unit multifamily apartment
community located in suburban Atlanta, Georgia
Woodstock Crossing Center, LLC owns that certain 66,122 square foot retail
property located in Woodstock, Georgia
Spring Hill Plaza, LLC owns that certain 61,750 square foot retail property
located in Spring Hill, Tennessee
Parkway Town Centre, LLC owns that certain 65,587 square foot retail property
located in Smyrna, Tennessee
Salem Cove, LLC owns that certain 62,356 square foot retail property located in
Murfreesboro, Tennessee
Deltona Landing, LLC owns that certain 59,966 square foot retail property
located in Orlando, Florida
Powder Springs-Macland Retail, LLC owns that certain 77,853 square foot retail
property located in Powder Springs, Georgia
NMP Kingwood Glen, LLC owns that certain 103,397 square foot retail property
located in Houston, Texas
Barclay Crossing, LLC owns that certain 54,958 square foot retail property
located in Tampa, Florida
Sweetgrass Corner, LLC owns that certain 89,124 square foot retail property
located in Charleston, South Carolina
Parkway Centre, LLC owns that certain 53,088 square foot retail property located
in Columbus, Georgia
PAC Enclave at Vista Ridge, LLC owns that certain 300-unit multifamily community
located in Dallas, Texas
Sandstone Creek, LLC owns that certain 364-unit multifamily community located in
Kansas City, Kansas
Stoneridge Farms Hunt Club, LLC owns that certain 364-unit multifamily community
located in Nashville, Tennessee
PAC Vineyards, LLC owns that certain 369-unit multifamily community located in
Houston, Texas
PAC Northpointe, LLC owns that certain 280-unit multifamily community located in
Houston, Texas
PAC Cypress, LLC owns that certain 240-unit multifamily community located in
Houston, Texas
PAC Sarasota, LLC owns that certain 237-unit multifamily community located in
Sarasota, Florida
PAC Naples, LLC owns that certain 308-unit multifamily community located in
Naples, Florida
PAC Citypark View, LLC owns that certain 284-unit multifamily community located
in Charlotte, North Carolina
New Market – Plano, LLC owns that certain 140,218 square foot retail property
located in Plano, Texas
PAC Creekside, LLC owns that certain 395-unit multifamily community located in
San Antonio, Texas
PAC Citilakes, LLC owns that certain 346-unit multifamily community located in
Orlando, Florida
PAC Lenox Regent, LLC owns that certain 18-unit multifamily community with
approximately 12,631 square feet of retail and office space in Nashville,
Tennessee
PAC Lenox Retreat, LLC owns that certain 183-unit multifamily community in
Nashville, Tennessee
PAC Lenox Village, LLC owns that certain 273-unit multifamily community together
with approximately 34,961 square feet of commercial retail and office space in
Nashville, Tennessee
New Market – Royal Lakes, LLC owns that certain 119,493 square foot retail
property located in Atlanta, Georgia





--------------------------------------------------------------------------------




New Market – Summit Point, LLC owns that certain 111,970 square foot retail
property located in Atlanta, Georgia
New Market – Overlook LLC owns that certain 213,095 square foot retail property
located in Chattanooga, Tennessee
Main Street Stone Creek, LLC owns that certain 246-unit multifamily community
located in Port Arthur, Texas
Main Street Baldwin, LLC owns that certain 528-unit multifamily community in
Orlando, Florida
PAC Crosstown Walk, LLC owns that certain 342-unit multifamily community in
Tampa, Florida
PAC Overton Rise, LLC owns that certain 294-unit multifamily community in
Atlanta, Georgia
New Market – Wade Green, LLC owns that certain 75,000 square foot retail
property located in Atlanta, Georgia
New Market – Anderson, LLC owns that certain 223,211 square foot retail property
located in Anderson, South Carolina
New Market – East Gate LLC owns that certain 75,716 square foot retail property
located in Aiken, South Carolina
New Market – Fairview LLC owns that certain 53,888 square foot retail property
located in Simpsonville, South Carolina
New Market – Furys Ferry LLC owns that certain 70,458 square foot retail
property located in Augusta, Georgia
New Market – Rosewood LLC owns that certain 36,887 square foot retail property
located in Columbia, South Carolina
New Market – Southgate LLC owns that certain 75,092 square foot retail property
located in Pelham, Alabama
New Market – Victory Village, LLC owns that certain 71,300 square foot retail
property located in Nashville, Tennessee
525 Avalon Park, LLC owns that certain 487-unit multifamily community in
Orlando, Florida
PCC Tallahassee, LLC owns that certain 219-unit, 679-bed student housing
community located near Florida State University in Tallahassee, Florida
PAC City Vista Apartments, LLC owns an approximate 96% equity ownership interest
in Oxford City Vista Development, LLC, which is the sole member of Oxford City
Vista Apartments, LLC, which owns that certain 272 unit apartment community in
Pittsburgh, Pennsylvania
New Market –Cumming, LLC owns that certain 301,711 square foot retail property
located in Atlanta Georgia



























--------------------------------------------------------------------------------




Schedule 5.15
Intellectual Property
Intellectual Property Assignment and License Agreement between Preferred
Apartment Advisors, LLC and Preferred Apartment Communities, Inc. dated as of
March 14, 2012
Trademark License Agreement between Preferred Apartment Advisors, LLC and
Preferred Apartment Communities, Inc. dated as of March 14, 2012







--------------------------------------------------------------------------------





Schedule 5.17
Insurance
Multifamily:
Insured
Type
Carrier
Policy #
PAC Naples, LLC
Property - CAT
Certain Underwriters at Lloyds
AMR-41206-01
Avenues @ Cypresswood
Indian Harbor Insurance Company
AMP-752007702
Avenues @ Northpointe
QBE Specialty Insurance Company
MSP1252605
Venue at Lakewood Ranch
General Security Indemnity Company of Arizona
10T0296590332315-01
Citilakes
United Specialty Insurance Company
USI1332301
Founders Village
Lexington Insurance Company
LEX08429807501
Main Street Stone Creek
Princeton Excess and Surplus Lines Insurance Co.
7DA3CM000321801
Crosstown Walk
International Insurance Company of Hannover
HAN1330301
Village at Baldwin Park
 
525 Avalon Park
PCC Tallahassee
 
PAC Naples, LLC
Terrorism
Lloyds of London
UTS253466115
Avenues @ Cypresswood
Avenues @ Northpointe
Venue at Lakewood Ranch
Citilakes
Founders Village
Main Street Stone Creek
Crosstown Walk
Village at Baldwin Park
525 Avalon Park
PCC Tallahassee
 
 
 






--------------------------------------------------------------------------------




Ashford Park
Property - Non-CAT
 
 
Note, Terrorism is built into the Non-CAT Policy
 
Alterra Excess & Surplus Lines Insurance Co.
MKLS11PP004046
CityPark View
Lloyds of London
K15LS02180
Enclave at Vista Ridge
Arch Specialty Insurance Company
ESP730179301
Lake Cameron
Steadfast Insurance Company
XPP0083365801
McNeil House
RSUI Indemnity Company
NHT394846
Stone Rise
Starr Surplus Lines Insurance
SLSTPTY10798815
Summit Crossing
Chubb Custom
44734641-00
Sandstone Creek Apartments
General Security Indemnity Company of AZ
T0234451502405
Stoneridge Farms at the Hunt Club
Aspen Specialty
PRAFV1315
Summit Crossing Phase II
 
 
 
 
 
Vineyards
Avenues at Creekside
Lenox Village Town Center Phase III
Retreat at Lenox Village
Regent at Lenox Village
Overton Rise
City Vista
 






--------------------------------------------------------------------------------




PAC Naples, LLC
Equipment Breakdown


Continental Casualty Company
4035001719
Avenues @ Cypresswood
Avenues @ Northpointe
Venue at Lakewood Ranch
Citilakes
Founders Village
Main Street Stone Creek
Crosstown Walk
Ashford Park
CityPark View
Enclave at Vista Ridge
Lake Cameron
McNeil House
Stone Rise
Summit Crossing
Sandstone Creek Apartments
Stoneridge Farms at the Hunt Club
Summit Crossing Phase II
Vineyards
Avenues at Creekside
Lenox Village Town Center Phase III
 
Retreat at Lenox Village
Regent at Lenox Village
Village at Baldwin Park
Overton Rise
525 Avalon Park
City Vista
PCC Tallahassee
 






--------------------------------------------------------------------------------




PAC Naples, LLC
General Liability
Great American E&S Insurance Company
GLO1680128
Avenues @ Cypresswood
Avenues @ Northpointe
Venue at Lakewood Ranch
Citilakes
Founders Village
Main Street Stone Creek
Crosstown Walk
Ashford Park
CityPark View
Enclave at Vista Ridge
Lake Cameron
McNeil House
Stone Rise
Summit Crossing
Sandstone Creek Apartments
Stoneridge Farms at the Hunt Club
Summit Crossing Phase II
Vineyards
Avenues at Creekside
Lenox Village Town Center Phase III
 
Retreat at Lenox Village
Regent at Lenox Village
Village at Baldwin Park
Overton Rise
525 Avalon Park
City Vista
PCC Tallahassee
 
 






--------------------------------------------------------------------------------




PAC Naples, LLC
Umbrella
First American Insurance Company
ILEX00005995201
Avenues @ Cypresswood
The North River Insurance Company
5227986078
Avenues @ Northpointe
Great American Insurance Company
416272200
Venue at Lakewood Ranch
 
Citilakes
Founders Village
Main Street Stone Creek
Crosstown Walk
Ashford Park
CityPark View
Enclave at Vista Ridge
Lake Cameron
McNeil House
Stone Rise
Summit Crossing
Sandstone Creek Apartments
Stoneridge Farms at the Hunt Club
Summit Crossing Phase II
Vineyards
Avenues at Creekside
Lenox Village Town Center Phase III
Retreat at Lenox Village
Regent at Lenox Village
Village at Baldwin Park
Overton Rise
525 Avalon Park
City Vista
PCC Tallahassee
 
 
 






--------------------------------------------------------------------------------




Preferred Apartment Communities, Inc.
Directors & Officers Liability Insurance
Liberty Mutual Underwriters, Inc.
DOATAACH8A005
Preferred Apartment Advisors, LLC for Preferred Apartment Communities, Inc. and
all of its subsidiaries
Cyber Liability
Zurich
TBD





Retail:
Insured
Carrier
Type
Policy #
New Market Properties, LLC(*)
Landmark American Ins Co
Wind Buy Back
LHD389343
New Market Properties, LLC(*)
Liberty Mutual Fire Ins Co
Business Automobile
ASC-Z91-463010-015
New Market Properties, LLC(*)
Liberty Mutual Fire Ins Co
Commercial Property
YU2-Z91-463010-0454
New Market Properties, LLC(*)
Liberty Mutual Fire Ins Co
General Liability
TB2-Z91-463010-02454
New Market Properties, LLC(*)
Liberty Mutual Fire Ins Co
Umbrella
TH7-Z91-463010-0354



(*) New Market Properties, LLC is the first named insured on these policies.
These policies have each entity that is a wholly owned (direct or indirect)
subsidiary of New Market Properties, LLC as an additional named insured.







--------------------------------------------------------------------------------







Schedule 5.22
Capitalization
*All Information as of 6/30/16
PAC REIT:
Security
Shares Issued
Shares Authorized
Common Stock
23,725,125
400,066,666
Series A Redeemable Preferred Stock
688,788
3,050,000



Warrants to purchase Common Stock outstanding in the Unit Offerings:







As of 6/30/16, 10,336 Warrants had been exercised for 1,395,980 shares of Common
Stock for an aggregate purchase price of $14,550,482.60.
Redemption Rights – Series A Redeemable Preferred Stock:
Redemption at the Option of a Holder. Beginning on the date of original issuance
of the shares of Series A Redeemable Preferred Stock to be redeemed, the holder
will have the right to require PAC REIT to redeem such shares of Series A
Redeemable Preferred Stock at a redemption price equal to the Stated Value
(initial $1,000.00/share), less a 13% redemption fee, plus any accrued but
unpaid dividends.
Beginning one year from the date of original issuance of the shares of Series A
Redeemable Preferred Stock to be redeemed, the holder will have the right to
require PAC REIT to redeem such shares of Series A Redeemable Preferred Stock at
a redemption price equal to the Stated Value, less a 10% redemption fee, plus
any accrued but unpaid dividends.
Beginning three years from the date of original issuance of the shares of Series
A Redeemable Preferred Stock to be redeemed, the holder will have the right to
require PAC REIT to redeem such shares of Series A Redeemable Preferred Stock at
a redemption price equal to the Stated Value, less a 5% redemption fee, plus any
accrued but unpaid dividends.
Beginning four years from the date of original issuance of the shares of Series
A Redeemable Preferred Stock to be redeemed, the holder will have the right to
require PAC REIT to redeem such shares of Series A Redeemable Preferred Stock at
a redemption price equal to the Stated Value, less a 3% redemption fee, plus any
accrued but unpaid dividends.
Beginning five years from the date of original issuance of the shares of Series
A Redeemable Preferred Stock to be redeemed, the holder will have the right to
require PAC REIT to redeem such shares of Series A Redeemable Preferred Stock at
a redemption price equal to 100% of the Stated Value, plus any accrued but
unpaid dividends.
In addition, subject to restrictions, beginning on the date of original issuance
and ending two years thereafter, we will redeem such shares of Series A
Redeemable Preferred Stock of a holder who is a natural person upon his or her
death at the written request of the holder’s estate at a cash redemption price
equal to the Stated Value, plus accrued and unpaid dividends thereon through and
including the date of redemption.
If a holder of Series A Redeemable Preferred Stock or its estate (in the case of
a holder's death) causes PAC REIT to redeem such shares of Series A Redeemable
Preferred Stock, PAC REIT has the right, in its sole discretion, to pay the
redemption price in cash or in equal value of our common stock, based on the
volume weighted average price of PAC REIT's common stock for the 20 trading days
prior to the redemption, in exchange for the Series A Redeemable Preferred
Stock.
Schedule of redemption fees and dates for outstanding Series A Redeemable
Preferred Stock:





--------------------------------------------------------------------------------











Borrower:    
Name of Partner
Type of Interest
Type of Unit
Units Held
Preferred Apartment Communities, Inc.
General Partner
GP Unit
36,666
Preferred Apartment Communities, Inc.
Limited Partner
Class A Units
23,686,502
Preferred Apartment Communities, Inc.
Limited Partner
Series A Redeemable Preferred Units
651,934
Preferred Apartment Advisors, LLC
Limited Partner
Class A Units
0.1
Preferred Apartment Advisors, LLC
Special Limited Partner
N/A
N/A
WSW Holdings, LLC f/b/o John A. Williams
Limited Partner
Class B
67,437
Class A
0
WSW Holdings, LLC f/b/o Leonard A. Silverstein
Limited Partner
Class B
52,451
Class A
190,946
William F. Leseman
Limited Partner
Class B
14,986
Class A
71,960
Michael J. Cronin
Limited Partner
Class B
14,986
Class A
71,960
Daniel M. DuPree
Limited Partner
Class B
52,451
Class A
64,846
Jeffrey R. Sprain
Limited Partner
Class B
10,790
Class A
0
Shirley K. Day
Limited Partner
Class B
1,499
Class A
4,000
Paul Cullen
Limited Partner
Class B
2,998
Class A
8,703
John A. Isakson
Limited Partner
Class B
4,496
Class A
9,244
Steve Bartkowski
Limited Partner
Class A
1,223
Jeff Sherman
Limited Partner
Class B
2,998
Class A
2,176
Joel Murphy
Limited Partner
Class B
24,353
Class A
41,882
Al Haworth
Limited Partner
Class B
7,493
Rob Gayle
Limited Partner
Class B
2,998
Terry Chapman
Limited Partner
Class B
4,496
Michael Buttram
Limited Partner
Class B
1,499
Wade Green Associates LLLP
Limited Partner
Class A
419,228



Subsidiaries (unless indicated otherwise, each is owned 100% by Borrower):
360 Irvine Lending, LLC
525 Avalon Park, LLC (5)
Ashford Park, LLC





--------------------------------------------------------------------------------




Barclay Crossing, LLC (2)
Bristol Birmingham Lending, LLC
City Park Mezzanine Lending, LLC
City Park II Capital Lending, LLC
City Vista Mezzanine Lending, LLC
Crescent Ave Lending, LLC
Deltona Landing, LLC (2)
Encore Capital Lending, LLC
Haven Fayetteville Lending, LLC
Haven Lubbock II Lending, LLC
Haven Northgate Lending, LLC
Haven West Mezzanine Lending, LLC
Haven Waco Lending, LLC
Haven Lubbock Lending, LLC
Haven Tampa Lending, LLC
Hidden River Capital Lending, LLC
Iris Crosstown Mezzanine Lending, LLC
Irvine Mezzanine Lending, LLC
Kennesaw Mezzanine Lending, LLC
Lake Cameron, LLC
Madison Wade Green Lending, LLC (1)
Main Street Apartment Homes, LLC
Main Street Stone Creek, LLC (5)
Main Street Baldwin, LLC (5)
Manassas Mezzanine Lending, LLC
New Market Properties, LLC
New Market –Anderson, LLC (6)
New Market – Cherokee, LLC (6)
New Market – Cumming, LLC (2)
New Market – East Gate LLC (6)
New Market – Fairview LLC (6)
New Market – Furys Ferry LLC (6)
New Market – Heritage, LLC (6)
New Market – Oak Park, LLC (6)
New Market – Overlook, LLC (2)
New Market – Parkland, LLC (6)
New Market – Plano, LLC (2)
New Market – Rosewood LLC (6)
New Market – Royal Lakes, LLC (2)
New Market – Sandy Plains, LLC (6)
New Market – Southgate LLC (6)
New Market – Summit Point, LLC (2)
New Market – Thompson Bridge, LLC (6)
New Market – University Palms, LLC (6)
New Market – Victory Village, LLC (2)
New Market – Wade Green, LLC (2)
New Town Mezzanine Lending, LLC
Newport Bishop Lending, LLC
Newport Kennesaw Mezzanine Lending, LLC





--------------------------------------------------------------------------------




Newport Overton Mezzanine Lending, LLC
NMP Kingwood Glen, LLC (2)
Oxford City Vista Apartments, LLC (9)
Oxford City Vista Development, LLC (8)
Oxford Encore Lending, LLC
Oxford Hidden River Lending, LLC
Oxford Overture Lending, LLC
PAC Brookwood Center, LLC (3)
PAC Carveout, LLC
PAC Citilakes, LLC (3)
PAC Citypark View, LLC
PAC City Vista Apartments, LLC (3)
PAC Creekside, LLC
PAC Crosstown Walk, LLC
PAC Cypress, LLC
PAC Dawson Lending, LLC (1)
PAC Enclave at Vista Ridge, LLC
PAC Galleria 75, LLC (3)
PAC Lending, LLC
PAC Lenox, LLC (3)
PAC Lenox Regent, LLC (4)
PAC Lenox Retreat, LLC (4)
PAC Lenox Village, LLC (4)
PAC Naples, LLC
PAC Northpointe, LLC
PAC Overton Rise, LLC
PAC Sarasota, LLC
PAC Sorrel, LLC (3)
PAC Summit Crossing, LLC
PAC Summit Crossing II, LLC
PAC Vineyards, LLC
PACOP Special Member, Inc.
Parkway Centre, LLC (2)
Parkway Town Centre, LLC (1)
PCC Tallahassee, LLC (7)
Powder Springs-Macland Retail, LLC (2)
Preferred Campus Communities, LLC
Sandstone Creek, LLC
Salem Cove, LLC (2)
SE Grocery LLC (2)
Spring Hill Plaza, LLC (1)
Starkville Mezzanine Lending, LLC
Stone Rise Apartments, LLC
Stoneridge Farms Hunt Club, LLC
Summit Crossing III Mezzanine Lending, LLC
Sunbelt Retail, LLC (1)
Sweetgrass Corner, LLC (2)
Trail Creek Apartments, LLC
WAM McNeil Ranch, LLC





--------------------------------------------------------------------------------




Weems Mezzanine Lending, LLC
Woodstock Crossing Center, LLC (1)


(1)    Entities 100% owned by New Market Properties, LLC
(2)    Entities 100% owned by Sunbelt Retail, LLC
(3)    Entities 100% owned by PAC Carveout, LLC
(4)    Entities 100% owned by PAC Lenox, LLC
(5)    Entities 100% owned by Main Street Apartment Homes, LLC
(6)    Entities 100% owned by SE Grocery LLC
(7)    Entities 100% owned by Preferred Campus Communities, LLC
(8)     Entity is approximately 96% owned by PAC City Vista Apartments, LLC
(9)     Entity is 100% owned by Oxford City Vista Development, LLC
(10)    Entities 100% owned by PAC Lending, LLC





--------------------------------------------------------------------------------





Schedule 5.24
Bank Accounts


[On File with the Company]









--------------------------------------------------------------------------------





Schedule 5.25


Material Contracts
 
Note in the amount of $16,603,935 dated as of May 8, 2013 issued by Newport
Overton Holdings, LLC to Newport Overton Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of May 8, 2013 among Newport Overton Holdings,
LLC and Newport Overton Mezzanine Lending, LLC
Purchase Option Agreement dated as of May 8, 2013 between Newport Overton
Holdings, LLC and Newport Overton Mezzanine Lending, LLC
Unconditional Guaranty of Completion dated as of May 8, 2013 by Robert F.
Krause, Jr. and J. Richard Stephens, Jr. in favor of Newport Overton Mezzanine
Lending, LLC
Guaranty of Recourse Obligations dated as of May 8, 2013 by Robert F. Krause,
Jr. and J. Richard Stephens, Jr. in favor of Newport Overton Mezzanine Lending,
LLC
Unconditional Guaranty of Payment and Performance dated as of May 8, 2013 by
Robert F. Krause, Jr. and J. Richard Stephens, Jr. in favor of Newport Overton
Mezzanine Lending, LLC
Assignment of Interests dated as of May 8, 2013 by Newport Overton Holdings, LLC
to Newport Overton Mezzanine Lending, LLC
Acknowledgement dated May 8, 2013 by Newport Overton, LLC
Membership Interest Power from Newport Overton Holdings, LLC regarding Newport
Overton, LLC Certificate No. 1
Irrevocable Proxy Agreement dated May 8, 2013 among Newport Overton Holdings,
LLC, Newport Overton, LLC and Newport Overton Mezzanine Lending, LLC
Indemnity Agreement Regarding Hazardous Materials dated as of May 8, 2013 by
Newport Overton Holdings, LLC, Robert F. Krause, Jr. and J. Richard Stephens,
Jr. for the benefit of Newport Overton Mezzanine Lending, LLC
Subordination of Development Agreement dated as of May 8, 2013 by Newport
Development Partners, LLC, Newport Overton Holdings, LLC, Newport Overton, LLC
and Newport Overton Mezzanine Lending, LLC
Subordination of Construction Contract dated as of May 8, 2013 by WSE Builders,
LLC, Newport Overton Holdings, LLC, Newport Overton, LLC and Newport Overton
Mezzanine Lending, LLC
Intercreditor Agreement dated as of May 8, 2013 by and between Fifth Third Bank
and Newport Overton Mezzanine Lending, LLC
First Amendment to Mezzanine Loan Agreement and Other Documents dated as of
September 30, 3015 by and among Newport Overton Holdings, LLC, Robert F. Krause,
J. Richard Stephens, Jr. and Newport Overton Mezzanine Lending, LLC
Note in the amount of $6,940,795 dated as of July 15, 2013 issued by Haven
Campus Communities Member, LLC to Haven West Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of July 15, 2013 among Haven Campus
Communities Member, LLC and Haven West Mezzanine Lending, LLC





--------------------------------------------------------------------------------

Exhibit 10.1


Purchase Option Agreement dated as of July 15, 2013 between Haven Campus
Communities Member, LLC and Haven West Mezzanine Lending, LLC
Unconditional Guaranty of Completion dated as of July 15, 2013 by Watkins J.
Blane, Jr., Daniel C. Norman, Stephen H. Whisenant and John A. Williams, Jr. in
favor of Haven West Mezzanine Lending, LLC
Guaranty of Recourse Obligations dated as of July 15, 2013 by Watkins J. Blane,
Jr., Daniel C. Norman, Stephen H. Whisenant and John A. Williams, Jr. in favor
of Haven West Mezzanine Lending, LLC
Unconditional Guaranty of Payment and Performance dated as of July 15, 2013 by
Watkins J. Blane, Jr., Daniel C. Norman, Stephen H. Whisenant and John A.
Williams, Jr. in favor of Haven West Mezzanine Lending, LLC
Assignment of Interests dated as of July 15, 2013 by Haven Campus Communities
Member, LLC to Haven West Mezzanine Lending, LLC
Acknowledgement dated July 15, 2013 by Haven Campus Communities-Carrollton LLC
Membership Interest Power from Haven Campus Communities Member, LLC regarding
Haven Campus Communities-Carrollton LLC Certificate No. 1
Irrevocable Proxy Agreement dated July 15, 2013 among Haven Campus Communities
Member, LLC, Haven Campus Communities-Carrollton LLC and Haven West Mezzanine
Lending, LLC
Indemnity Agreement Regarding Hazardous Materials dated as of July 15, 2013 by
Haven Campus Communities Member, LLC, Watkins J. Blane, Jr., Daniel C. Norman,
Stephen H. Whisenant and John A. Williams, Jr. for the benefit of Haven West
Mezzanine Lending, LLC
Subordination of Development Agreement dated as of July 15, 2013 by Haven Campus
Communities, LLC, Haven Campus Communities Member, LLC, Haven Campus
Communities-Carrollton LLC and Haven West Mezzanine Lending, LLC
Subordination of Construction Contract dated as of July 15, 2013 by Apex
Construction Services, LLC, Haven Campus Communities Member, LLC, Haven Campus
Communities-Carrollton LLC and Haven West Mezzanine Lending, LLC
Assignment of Interests dated as of July 15, 2013 by Stephen H. Whisenant, SHW
Partners, L.L.L.P., WSW Holdings, LLC to Haven West Mezzanine Lending, LLC
Intercreditor Agreement dated as of July 15, 2013 by and between Community &
Southern Bank and Haven West Mezzanine Lending, LLC
Dealer Manager Agreement dated as of October 11, 2013 between Preferred
Apartment Communities, Inc. and International Assets Advisory, LLC
Capital On Demand Sales AgreementTM dated May 4, 2016 between Preferred
Apartment Communities, Inc. and JonesTrading Institutional Services, LLC
Capital On Demand Sales AgreementTM dated May 4, 2016 between Preferred
Apartment Communities, Inc. and FBR Capital Markets & Co.
Capital On Demand Sales AgreementTM dated May 4, 2016 between Preferred
Apartment Communities, Inc. and Canaccord Genuity Inc.
Note in the amount of $6,116,384 dated as of June 16, 2014 issued by Haven
Campus Communities Starkville Member, LLC to Starkville Mezzanine Lending, LLC





--------------------------------------------------------------------------------

Exhibit 10.1


Mezzanine Loan Agreement dated as of June 16, 2014 among Haven Campus
Communities Starkville Member, LLC and Starkville Mezzanine Lending, LLC
Purchase Option Agreement dated as of June 16, 2014 between Haven Campus
Communities Starkville Member, LLC and Starkville Mezzanine Lending, LLC
Unconditional Guaranty of Completion dated as of June 16, 2014 by Watkins J.
Blane, Jr., Mark Boutwell, Stephen H. Whisenant, John A. Williams, Jr. in favor
of Starkville Mezzanine Lending, LLC
Guaranty of Recourse Obligations dated as of June 16, 2014 by Watkins J. Blane,
Jr., Mark Boutwell, Stephen H. Whisenant, John A. Williams, Jr. in favor of
Starkville Mezzanine Lending, LLC
Unconditional Guaranty of Payment and Performance dated as of June 16, 2014 by
Watkins J. Blane, Jr., Mark Boutwell, Stephen H. Whisenant, John A. Williams,
Jr. in favor of Starkville Mezzanine Lending, LLC
Assignment of Interests dated as of June 16, 2014 by Haven Campus Communities
Starkville Member, LLC to Starkville Mezzanine Lending, LLC
Acknowledgement dated June 16, 2014 by Haven Campus Communities - Starkville,
LLC
Membership Interest Power from Haven Campus Communities Starkville Member, LLC
regarding Haven Campus Communities - Starkville, LLC Certificate No. 1
Irrevocable Proxy Agreement dated June 16, 2014 among Haven Campus Communities
Starkville Member, LLC, Haven Campus Communities - Starkville, LLC and
Starkville Mezzanine Lending, LLC
Indemnity Agreement Regarding Hazardous Materials dated as of June 16, 2014 by
Haven Campus Communities Starkville Member, LLC, Watkins J. Blane, Jr., Mark
Boutwell, Stephen H. Whisenant, John A. Williams, Jr., for the benefit of
Starkville Mezzanine Lending, LLC
Subordination of Development Agreement dated as of June 16, 2014 by haven Campus
Communities LLC, Haven Campus Communities - Starkville, LLC, Haven Campus
Communities Starkville Member, LLC and Starkville Mezzanine Lending, LLC
Subordination of Construction Contract dated as of June 16, 2014 by The
Favergray Company, LLC, Haven Campus Communities - Starkville, LLC, Haven Campus
Communities Starkville Member, LLC and Starkville Mezzanine Lending, LLC
Intercreditor Agreement dated as of June 16, 2014 by and between Community Trust
Bank and Starkville Mezzanine Lending, LLC
First Amendment to Mezzanine Loan Agreement and Other Documents dated as of
March 31, 2015 by and among Haven Campus Communities Starkville Member, LLC,
Watkins J. Blane, Jr., Mark Boutwell, Stephen H. Whisenant, John A. Williams,
Jr. and Starkville Mezzanine Lending, LLC
Second Amendment to Mezzanine Loan Agreement and Other Documents dated as of
September 30, 2015 by and among Haven Campus Communities Starkville Member, LLC,
Watkins J. Blane, Jr., Mark Boutwell, Stephen H. Whisenant, John A. Williams,
Jr. and Starkville Mezzanine Lending, LLC
Extension Agreement by and between Haven Campus Communities Starkville Member,
LLC and Starkville Mezzanine Lending, LLC dated as of November 30, 2015
Note in the amount of $7,246,400 dated as of February 27, 2015 issued by Oxford
Summit Apartments III LLC to Summit Crossing III Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of February 27, 2015 among Oxford Summit
Apartments III LLC and Summit Crossing III Mezzanine Lending, LLC





--------------------------------------------------------------------------------

Exhibit 10.1


Purchase Option Agreement dated as of February 27, 2015 between Oxford Summit
Apartments III LLC and Preferred Apartment Communities Operating Partnership,
L.P.
Unconditional Guaranty of Completion dated as of February 27, 2015 by W. Daniel
Faulk, Jr. and Richard A. Denny, III in favor of Summit Crossing III Mezzanine
Lending, LLC
Guaranty of Recourse Obligations dated as of February 27, 2015 by W. Daniel
Faulk, Jr. and Richard A. Denny, III in favor of Summit Crossing III Mezzanine
Lending, LLC
Unconditional Guaranty of Payment and Performance dated as of February 27, 2015
by W. Daniel Faulk, Jr. and Richard A. Denny, III in favor of Summit Crossing
III Mezzanine Lending, LLC
Assignment of Interests dated as of February 27, 2015 by Oxford Summit
Development III LLC to Summit Crossing III Mezzanine Lending, LLC
Acknowledgement dated February 27, 2015 by Oxford Summit Apartments III LLC
Membership Interest Power from Oxford Summit Development III LLC regarding
Oxford Summit Apartments III LLC Certificate No. 1
Irrevocable Proxy Agreement dated February 27, 2015 among Oxford Summit
Apartments III LLC, Oxford Summit Development III LLC and Summit Crossing III
Mezzanine Lending, LLC
Indemnity Agreement Regarding Hazardous Materials dated as of February 27, 2015
by W. Daniel Faulk, Jr. and Richard A. Denny, III for the benefit of Summit
Crossing III Mezzanine Lending, LLC
Subordination of Development Agreement dated as of February 27, 2015 by haven
Oxford Properties, LLC, Oxford Summit Apartments III LLC and Summit Crossing III
Mezzanine Lending, LLC
Subordination of Construction Contract dated as of February 27, 2015 by Oxford
Properties, LLC, Oxford Summit Apartments III LLC and Summit Crossing III
Mezzanine Lending, LLC
Intercreditor Agreement dated as of February 27, 2015 by and between Atlantic
Capital Bank and Summit Crossing III Mezzanine Lending, LLC
First Amendment to Mezzanine Loan Agreement and Other Documents dated as of
September 30, 2015 by and among Oxford Summit Apartments III LLC, W. Daniel
Faulk, Jr., Richard A. Denny, III and Summit Crossing III Mezzanine Lending, LLC
First Amendment to Purchase Option Agreement dated as of September 30, 2015 by
and between Oxford Summit Apartments III LLC and Preferred Apartment Communities
Operating Partnership, L.P.
Note in the amount of $10,975,000 dated as of January 27, 2015 issued by Newport
Town Village Holdings, LLC to Newport Kennesaw Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of January 27, 2015 among Newport Town Village
Holdings, LLC and Newport Kennesaw Mezzanine Lending, LLC
Purchase Option Agreement dated as of January 27, 2015 between Newport Town
Village, LLC and Preferred Apartment Communities Operating Partnership, L.P.
Unconditional Guaranty of Completion dated as of January 27, 2015 by Robert F.
Krause, Jr. and J. Richard Stephens, Jr. in favor of Newport Kennesaw Mezzanine
Lending, LLC
Guaranty of Recourse Obligations dated as of January 27, 2015 by Robert F.
Krause, Jr. and J. Richard Stephens, Jr. in favor of Newport Kennesaw Mezzanine
Lending, LLC
Unconditional Guaranty of Payment and Performance dated as of January 27, 2015
by Robert F. Krause, Jr. and J. Richard Stephens, Jr. in favor of Newport
Kennesaw Mezzanine Lending, LLC





--------------------------------------------------------------------------------

Exhibit 10.1


Assignment of Interests dated as of January 27, 2015 by Newport Town Village
Holdings to Newport Kennesaw Mezzanine Lending, LLC
Acknowledgement dated January 27, 2015 by Newport Town Village, LLC
Membership Interest Power from Newport Town Village Holdings regarding Newport
Town Village, LLC Certificate No. 1
Irrevocable Proxy Agreement dated January 27, 2015 among Newport Town Village
Holdings, LLC, Newport Town Village, LLC and Newport Kennesaw Mezzanine Lending,
LLC
Indemnity Agreement Regarding Hazardous Materials dated as of January 27, 2015
by Robert F. Krause, Jr. and J. Richard Stephens, Jr. for the benefit of Newport
Kennesaw Mezzanine Lending, LLC
Subordination of Development Agreement dated as of January 27, 2015 by haven
Newport Development Partners, LLC, Newport Town Village, LLC, Newport Town
Village Holdings, LLC and Newport Kennesaw Mezzanine Lending, LLC
Subordination of Construction Contract dated as of January 27, 2015 by Oxford
Properties, LLC, Newport Town Village, LLC, Newport Town Village Holdings, LLC
and Newport Kennesaw Mezzanine Lending, LLC
Intercreditor Agreement dated as of January 27, 2015 by and between Community &
Southern Bank and Newport Kennesaw Mezzanine Lending, LLC
First Amendment to Mezzanine Loan Agreement and Other Documents dated as of
September 30, 2015 by and among Newport Town Village, LLC, Robert F. Krause,
Jr., J. Richard Stephens, Jr. and Newport Kennesaw Mezzanine Lending, LLC
First Amendment to Purchase Option Agreement dated as of September 30, 2015 by
and between Newport Town Village, LLC and Preferred Apartment Communities
Operating Partnership, L.P.




Note in the amount of $15,598,352 dated as of April 9, 2015 issued by Haven
Lubbock Partners, LLC to Haven Lubbock Lending, LLC
Member Loan Agreement dated as of April 9, 2015 among Haven Lubbock Partners,
LLC and Haven Lubbock Lending, LLC
Purchase Option Agreement dated as of April 9, 2015 between Haven Campus
Communities-Lubbock, LLC and Preferred Apartment Communities Operating
Partnership, L.P.
Unconditional Guaranty of Completion dated as of April 9, 2015 by Watkins J.
Blane, Jr., Brian A. Miller, Stephen H. Whisenant and John A. Williams, Jr. in
favor of Haven Lubbock Lending, LLC
Guaranty of Recourse Obligations dated as of April 9, 2015 by Watkins J. Blane,
Jr., Brian A. Miller, Stephen H. Whisenant and John A. Williams, Jr. in favor of
Haven Lubbock Lending, LLC
Unconditional Guaranty of Payment and Performance dated as of April 9, 2015 by
Watkins J. Blane, Jr., Brian A. Miller, Stephen H. Whisenant and John A.
Williams, Jr. in favor of Haven Lubbock Lending, LLC
Assignment of Interests dated as of April 9, 2015 by Haven Lubbock Partners, LLC
to Haven Lubbock Lending, LLC
Acknowledgement dated April 9, 2015 by Haven Campus Communities-Lubbock, LLC





--------------------------------------------------------------------------------

Exhibit 10.1


Membership Interest Power from Haven Lubbock Partners, LLC regarding Haven
Campus Communities-Lubbock, LLC, LLC Certificate No. 1
Irrevocable Proxy Agreement dated April 9, 2015 among Haven Lubbock Partners,
LLC, Haven Campus Communities-Lubbock, LLC and Haven Lubbock Lending, LLC
Indemnity Agreement Regarding Hazardous Materials dated as of April 9, 2015 by
Watkins J. Blane, Jr., Brian A. Miller, Stephen H. Whisenant and John A.
Williams, Jr. for the benefit of Haven Lubbock Lending, LLC
Subordination of Development Agreement dated as of April 9, 2015 by Haven Campus
Communities-Lubbock, LLC, Haven Lubbock Partners, LLC and Haven Lubbock Lending,
LLC
Tri-Party Agreement dated as of April 9, 2015 by and between Community &
Southern Bank and Haven Lubbock Lending, LLC
First Amendment to Mezzanine Loan Agreement and Other Documents dated as of
September 30, 2015 by and among Haven Lubbock Partners, LLC, Watkins J. Blane,
Jr., Brian A. Miller, Stephen H. Whisenant, John A. Williams, Jr. and Haven
Lubbock Lending, LLC
First Amendment to Purchase Option Agreement dated as of September 30, 2015by
and between Haven Lubbock Partners, LLC and Preferred Apartment Communities
Operating Partnership, L.P.
Construction Mortgage, Assignment and Security Agreement dated as of April 17,
2015 between Haven Campus Communities-Tampa, LLC and Haven Tampa Lending, LLC
Note in the amount of $2,900,000 dated as of April 17, 2015 issued by Haven
Campus Communities-Tampa, LLC to Haven Tampa Lending, LLC
Assignment of Project Documents dated as of April 17, 2015 issued by Haven
Campus Communities-Tampa, LLC to Haven Tampa Lending, LLC
Indemnity Agreement Regarding Hazardous Materials dated as of April 17, 2015 by
Watkins J. Blane, Jr., Brian A. Miller, Stephen H. Whisenant, Daniel C. Norman
and John A. Williams, Jr. for the benefit of Haven Tampa Lending, LLC
Unconditional Guaranty of Payment and Performance dated as of April 17, 2015 by
Watkins J. Blane, Jr., Brian A. Miller, Stephen H. Whisenant, Daniel C. Norman
and John A. Williams, Jr. in favor of Haven Tampa Lending, LLC
Note in the amount of $15,455,668 dated as of May 1, 2015 issued by Haven Waco
Partners, LLC to Haven Waco Lending, LLC
Member Loan Agreement dated as of May 1, 2015 among Haven Waco Partners, LLC and
Haven Waco Lending, LLC
Purchase Option Agreement dated as of May 1, 2015 between Haven Campus
Communities-Waco, LLC and Preferred Apartment Communities Operating Partnership,
L.P.
Unconditional Guaranty of Completion dated as of May 1, 2015 by Watkins J.
Blane, Jr., Brian A. Miller, Stephen H. Whisenant and John A. Williams, Jr. in
favor of Haven Waco Lending, LLC
Guaranty of Recourse Obligations dated as of May 1, 2015 by Watkins J. Blane,
Jr., Brian A. Miller, Stephen H. Whisenant and John A. Williams, Jr. in favor of
Haven Waco Lending, LLC
Unconditional Guaranty of Payment and Performance dated as of May 1, 2015 by
Watkins J. Blane, Jr., Brian A. Miller, Stephen H. Whisenant and John A.
Williams, Jr. in favor of Haven Waco Lending, LLC





--------------------------------------------------------------------------------

Exhibit 10.1


Assignment of Interests dated as of May 1, 2015 by Haven Waco Partners, LLC to
Haven Waco Lending, LLC
Acknowledgement dated May 1, 2015 by Haven Campus Communities-Waco, LLC
Membership Interest Power from Haven Waco Partners, LLC regarding Haven Campus
Communities-Waco, LLC, LLC Certificate No. 1
Irrevocable Proxy Agreement dated May 1, 2015 among Haven Waco Partners, LLC,
Haven Campus Communities-Waco, LLC and Haven Waco Lending, LLC
Indemnity Agreement Regarding Hazardous Materials dated as of May 1, 2015 by
Watkins J. Blane, Jr., Brian A. Miller, Stephen H. Whisenant and John A.
Williams, Jr. for the benefit of Haven Waco Lending, LLC
Subordination of Development Agreement dated as of May 1, 2015 by Haven Campus
Communities-Lubbock, LLC, Haven Waco Partners, LLC and Haven Waco Lending, LLC
Intercreditor Agreement dated as of May 1, 2015 by and between SunTrust Bank and
Haven Waco Lending, LLC


First Amendment to Mezzanine Loan Agreement and Other Documents dated as of
September 30, 2015 by and among Haven Waco Partners, LLC, Watkins J. Blane, Jr.,
Brian A. Miller, Stephen H. Whisenant, John A. Williams, Jr. and Haven Waco
Lending, LLC
First Amendment to Purchase Option Agreement dated as of September 30, 2015 by
and between Haven Waco Partners, LLC and Preferred Apartment Communities
Operating Partnership, L.P.
Note in the amount of $6,920,000 dated as of July 21, 2015 issued by Overture
Partners, LLC to Oxford Overture Lending, LLC
Member Loan Agreement dated as of July 21, 2015 among Overture Partners, LLC and
Oxford Overture Lending, LLC
Purchase Option Agreement dated as of July 21, 2015 between Iris Crosstown
Apartments II LLC and Preferred Apartment Communities Operating Partnership,
L.P.
Unconditional Guaranty of Completion dated as of July 21, 2015 by W. Daniel
Faulk, Jr., Richard A. Denny, III and J. Michael Morris in favor of Oxford
Overture Lending, LLC
Guaranty of Recourse Obligations dated as of July 21, 2015 by W. Daniel Faulk,
Jr., Richard A. Denny, III and J. Michael Morris in favor of Oxford Overture
Lending, LLC
Unconditional Guaranty of Payment and Performance dated as of July 21, 2015 by
W. Daniel Faulk, Jr., Richard A. Denny, III and J. Michael Morris in favor of
Oxford Overture Lending, LLC
Assignment of Interests dated as of July 21, 2015 by Overture Partners, LLC to
Oxford Overture Lending, LLC
Acknowledgement dated July 21, 2015 by Iris Crosstown Apartments II LLC
Membership Interest Power from Overture Partners, LLC regarding Iris Crosstown
Apartments II LLC, LLC Certificate No. 1
Irrevocable Proxy Agreement dated July 21, 2015 among Overture Partners, LLC,
Iris Crosstown Apartments II LLC and Oxford Overture Lending, LLC





--------------------------------------------------------------------------------

Exhibit 10.1


Indemnity Agreement Regarding Hazardous Materials dated as of July 21, 2015 by
Overture Partners, LLC, W. Daniel Faulk, Jr., Richard A. Denny, III and J.
Michael Morris for the benefit of Oxford Overture Lending, LLC
Subordination of Development Agreement dated as of July 21, 2015 by Haven Campus
Communities-Lubbock, LLC, Overture Partners, LLC and Oxford Overture Lending,
LLC
Tri-Party Agreement dated as of July 21, 2015 by and between Community &
Southern Bank, Oxford Overture Lending, LLC and Iris Crosstown Apartments II LLC
First Amendment to Mezzanine Loan Agreement and Other Documents dated as of
September 30, 2015 by and among Overture Partners, LLC, W. Daniel Faulk, Jr.,
Richard A. Denny, III, J. Michael Morris and Oxford Overture Lending, LLC
First Amendment to Purchase Option Agreement dated as of September 30, 2015 by
and between Overture Partners, LLC and Preferred Apartment Communities Operating
Partnership, L.P.




Note in the amount of $12,857,005 dated as of December 16, 2015 issued by Hendon
– BRE Dawson Capital, LLC to PAC Dawson Lending, LLC
Member Loan Agreement dated as of December 16, 2015 among Hendon – BRE Dawson
Capital, LLC and PAC Dawson Lending, LLC
Purchase Option Agreement dated as of December 16, 2015 between Hendon – BRE
Dawson Marketplace, LLC and New Market Properties, LLC
Unconditional Guaranty of Completion dated as of December 16, 2015 by J. Charles
Hendon, Jr. in favor of PAC Dawson Lending, LLC
Guaranty of Recourse Obligations dated as of December 16, 2015 by J. Charles
Hendon, Jr. in favor of PAC Dawson Lending, LLC
Unconditional Guaranty of Payment and Performance dated as of December 16, 2015
by J. Charles Hendon, Jr. in favor of PAC Dawson Lending, LLC
Assignment of Interests dated as of December 16, 2015 by Hendon – BRE Dawson
Capital, LLC to PAC Dawson Lending, LLC
Acknowledgement dated December 16, 2015 by Hendon – BRE Dawson Marketplace, LLC
Membership Interest Power from Hendon – BRE Dawson Capital, LLC regarding Hendon
– BRE Dawson Marketplace, LLC Certificate No. 1
Indemnity Agreement Regarding Hazardous Materials dated as of December 16, 2015
by Hendon – BRE Dawson Capital, LLC and J. Charles Hendon, Jr. for the benefit
of PAC Dawson Lending, LLC
Subordination of Development Agreement dated as of December 16, 2015 by Hendon
Properties, LLC, Hendon – BRE Dawson Marketplace, LLC and PAC Dawson Lending,
LLC
Subordination of Construction Contract dated as of December 16, 2015 by Collins
and Arnold Construction Company, Hendon – BRE Dawson Marketplace, LLC and PAC
Dawson Lending, LLC
Subordination of Engineer Agreement dated as of December 16, 2015 by Haines
Gipson & Associates, Inc., Hendon – BRE Dawson Marketplace, LLC and PAC Dawson
Lending, LLC





--------------------------------------------------------------------------------

Exhibit 10.1


Subordination of Architect Agreement dated as of December 16, 2015 by Alex Munoz
& Associates, Inc., Hendon – BRE Dawson Marketplace, LLC and PAC Dawson Lending,
LLC
Subordination of Management Agreement dated as of December 16, 2015 by Hendon
Property Management, LLC, Hendon – BRE Dawson Marketplace, LLC and PAC Dawson
Lending, LLC
Subordination of Traffic Engineer Agreement dated as of December 16, 2015 by A&R
Engineering Inc., Hendon – BRE Dawson Marketplace, LLC and PAC Dawson Lending,
LLC
Intercreditor Agreement dated as of December 16, 2015 by and between Iberia
Bank, Community & Southern Bank, PAC Dawson Lending, LLC, New Market Properties,
LLC and Hendon – BRE Dawson Marketplace, LLC


Loan Agreement dated as of October 9, 2015 between Encore Capital Member, LLC
and Encore Capital Lending, LLC
Note in the amount of $9,758,200 dated as of October 9, 2015 issued by Encore
Capital Member, LLC to Encore Capital Lending, LLC
Pledge Agreement dated as of October 9, 2015 by Mill Green Partners, LLC in
favor of Encore Capital Lending, LLC
Personal Guaranty Agreement dated as of October 9, 2015 by W. Daniel Faulk, Jr.
and Richard A. Denny, III in favor of Encore Capital Lending, LLC
Note in the amount of $4,734,960 dated as of December 4, 2015 issued by Hidden
River Capital, LLC to Oxford Hidden River Lending, LLC
Mezzanine Loan Agreement dated as of December 4, 2015 among Hidden River
Capital, LLC and Oxford Hidden River Lending, LLC
Purchase Option Agreement dated as of December 4, 2015 between Hidden River
Apartments LLC and Preferred Apartment Communities Operating Partnership, L.P.
Unconditional Guaranty of Completion dated as of December 4, 2015 by W. Daniel
Faulk, Jr., Richard A. Denny III and J. Michael Morris in favor of Oxford Hidden
River Lending, LLC
Guaranty of Recourse Obligations dated as of December 4, 2015 by W. Daniel
Faulk, Jr., Richard A. Denny III and J. Michael Morris in favor of Oxford Hidden
River Lending, LLC
Unconditional Guaranty of Payment and Performance dated as of December 4, 2015
by W. Daniel Faulk, Jr., Richard A. Denny III and J. Michael Morris in favor of
Oxford Hidden River Lending, LLC
Assignment of Interests dated as of December 4, 2015 by Hidden River Capital,
LLC to Oxford Hidden River Lending, LLC
Acknowledgement dated December 16, 2015 by Hidden River Apartments, LLC
Membership Interest Power from Hidden River Capital, LLC regarding Hidden River
Apartments LLC Certificate No. 1
Indemnity Agreement Regarding Hazardous Materials dated as of December 4, 2015
by Hidden River Capital, LLC, W. Daniel Faulk, Jr., Richard A. Denny III and J.
Michael Morris for the benefit of Oxford Hidden River Lending, LLC
Subordination of Development Agreement dated as of December 4, 2015 by Oxford
Properties, LLC, Hidden River Apartments, LLC and Oxford Hidden River Lending,
LLC





--------------------------------------------------------------------------------

Exhibit 10.1


Subordination of Construction Contract dated as of December 4, 2015 by Oxford
Properties, LLC, Hidden River Apartments, LLC and Oxford Hidden River Lending,
LLC
Subordination of Engineer Agreement dated as of December 4 2015 by King
Engineering Associates, LLC, Hidden River Apartments, LLC and Oxford Hidden
River Lending, LLC
Subordination of Architect Agreement dated as of December 4, 2015 by Nile Bolton
Associates, Inc., Hidden River Apartments, LLC and Oxford Hidden River Lending,
LLC
Intercreditor Agreement dated as of December 4, 2015 by and between IberiaBank
and Oxford Hidden River Lending, LLC
Loan Agreement dated as of December 4, 2015 between Mill Green Capital, LLC and
Hidden River Capital Lending, LLC
Note in the amount of $5,380,000 dated as of December 4, 2015 issued by Mill
Green Capital, LLC to Hidden River Capital Lending, LLC
Pledge Agreement dated as of December 4, 2015 by Mill Green Opportunity Fund II,
LLC in favor of Hidden River Capital Lending, LLC
Personal Guaranty Agreement dated as of December 4, 2015 by W. Daniel Faulk, Jr.
and Richard A. Denny, III in favor of Hidden River Capital Lending, LLC
Note in the amount of $59,052,582.97 dated as of July 1, 2015 issued by Fusion
Mezzanine Borrower, LLC to 360 Irvine Lending, LLC
Member Loan Agreement dated as of July 1, 2015 among Fusion Mezzanine Borrower,
LLC and 360 Irvine Lending, LLC
Purchase Option Agreement dated as of July 1, 2015 between Fusion Property
Owner, LLC and Preferred Apartment Communities Operating Partnership, L.P.
Unconditional Guaranty of Completion dated as of July 1, 2015 by W. Clark Butler
III and Jeff D. Warshaw in favor of 360 Irvine Lending, LLC
Guaranty of Recourse Obligations dated as of July 1, 2015 by W. Clark Butler III
and Jeff D. Warshaw in favor of 360 Irvine Lending, LLC
Unconditional Guaranty of Payment and Performance dated as of July 1, 2015 by W.
Clark Butler III and Jeff D. Warshaw in favor of 360 Irvine Lending, LLC
Assignment of Interests dated as of July 1, 2015 by Fusion Mezzanine Borrower,
LLC to 360 Irvine Lending, LLC
Acknowledgement dated July 1, 2015 by Fusion Property Owner, LLC
Membership Interest Power from Fusion Mezzanine Borrower LLC regarding Fusion
Property Owner, LLC Certificate No. 1
Indemnity Agreement Regarding Hazardous Materials dated as of July 1, 2015 by
Fusion Mezzanine Borrower, LLC, W. Clark Butler III and Jeff D. Warshaw for the
benefit of PAC Dawson Lending, LLC
Intercreditor Agreement dated as of December 16, 2015 by and between Iberia
Bank, Community & Southern Bank, PAC Dawson Lending, LLC, New Market Properties,
LLC and Hendon – BRE Dawson Marketplace, LLC
Tri-Party Agreement dated as of July 1, 2015 by and among Community & Southern
Bank, 360 Irvine Lending, LLC and Fusion Property Owner, LLC





--------------------------------------------------------------------------------

Exhibit 10.1


Deed to Secure Debt, Assignment, Security Agreement and Fixture Filing dated as
of August 31, 2015 between Newport Bishop, LLC and Newport Bishop Lending, LLC
Note in the amount of $3,107,011.914 dated as of August 31, 2015 issued by
Newport Bishop, LLC to Newport Bishop Lending, LLC
Assignment of Project Documents dated as of August 31, 2015 issued by Newport
Bishop, LLC to Newport Bishop Lending, LLC
Indemnity Agreement Regarding Hazardous Materials dated as of August 31, 2015 by
Newport Bishop, LLC, Robert F. Krause, Jr. and J. Richard Stephens, Jr. for the
benefit of Newport Bishop Lending, LLC
Unconditional Guaranty of Payment and Performance dated as of August 31, 2015 by
Robert F. Krause, Jr. and J. Richard Stephens, Jr. in favor of Newport Bishop
Lending, LLC
Deed to Secure Debt, Assignment and Security Agreement dated as of January 13,
2016 by and between 1122 Crescent Land Holdings, LLC and Crescent Ave Lending,
LLC
Assignment of Project Documents dated as of January 13, 2016 by 1122 Crescent
Land Holdings, LLC to Crescent Ave Lending, LLC
Indemnity Agreement Regarding Hazardous Materials dated as of January 13, 2016
by 1122 Crescent Land Holdings, LLC and Scott L. Leventhal for the benefit of
Crescent Ave Lending, LLC
Note in the amount of $6,000,000.00 dated as of January 13, 2016 issued by
Crescent Land Holdings, LLC to Crescent Ave Lending, LLC
Subordination, Standstill and Intercreditor Agreement dated as of January 13,
2016 by an between Crescent Ave Lending, LLC and Strategic Real Estate
Opportunity Fund, LLC
Unconditional Guaranty of Payment and Performance dated as of January 13, 2016
by Scott L. Leventhal in favor of Crescent Ave Lending, LLC
Acknowledgment dated April 19, 2016 by Haven Campus Communities-Lubbock II, LLC
Agreement Regarding Post-Closing Items dated as of April 19, 2016 by and among
Haven Lubbock II Partners, LLC and Haven Lubbock II Lending, LLC
Assignment of Interests made as of April 19, 2016 by Haven Lubbock II Partners,
LLC to Haven Lubbock II Lending, LLC
Certificate regarding Project Budget dated April 19, 2016 by and between Haven
Lubbock II Partners, LLC and Haven Lubbock II Lending, LLC
Memorandum of Purchase Option Agreement dated as of April 19, 2016 by and
between Haven Campus Communities-Lubbock II, LLC and Preferred Apartment
Communities Operating Partnership, L.P.
Guaranty of Recourse Obligations made as of April 19, 2016 by Watkins J. Blane,
Jr., Brian A. Miller, Stephen H. Whisenant and John A. Williams, Jr., jointly
and severally, in favor of Haven Lubbock II Lending, LLC
Indemnity Agreement Regarding Hazardous Materials dated as of April 19, 2016 by
Haven Lubbock II Partners, LLC, Watkins J. Blane, Jr., Brian A. Miller, Stephen
H. Whisenant and John A. Williams, Jr., for the benefit of Haven Lubbock II
Lending, LLC
Intercreditor Agreement dated as of April 19, 2016 by and between Origin Bank
and Haven Lubbock II Lending, LLC





--------------------------------------------------------------------------------

Exhibit 10.1


Irrevocable Proxy Agreement dated as of April 19, 2016 by and among Haven
Lubbock II Partners, LLC, Haven Campus Communities-Lubbock II, LLC and Haven
Lubbock II Lending, LLC
Mezzanine Loan Agreement dated as of April 19, 2016 by and among Haven Lubbock
II Partners, LLC and Haven Lubbock II Lending, LLC
Note in the amount of $9,357,171.00 dated as of April 19, 2016 issued by Haven
Lubbock II Partners, LLC to Haven Lubbock II Lending, LLC
Purchase Option Agreement dated April 19, 2016 by and between Haven Campus
Communities-Lubbock II, LLC and Preferred Apartment Communities Operating
Partnership, L.P.
Subordination of Construction Contract dated April 19, 2016 by the Favergray
Company, Haven Campus Communities-Lubbock II, LLC, Haven Lubbock II Partners,
LLC and Haven Lubbock II Lending, LLC
Subordination of Development Agreement dated April 19, 2016 by Haven Campus
Communities, LLC, Haven Campus Communities-Lubbock II, LLC, Haven Lubbock II
Partners, LLC and Haven Lubbock II Lending, LLC
Subordination of Property Management Agreement dated April 19, 2016 by Preferred
Campus Management, LLC, Haven Campus Communities-Lubbock II, LLC, Haven Lubbock
II Partners, LLC and Haven Lubbock II Lending, LLC
Unconditional Guaranty of Completion made as of April 19, 2016 by Watkins J.
Blane, Jr., Brian A. Miller, Stephen H. Whisenant and John A. Williams, Jr., in
favor of Haven Lubbock II Lending, LLC
Unconditional Guaranty of Payment and Performance made as of April 19, 2016 by
Watkins J. Blane, Jr., Brian A. Miller, Stephen H. Whisenant and John A.
Williams, Jr., jointly and severally, in favor of Haven Lubbock II Lending, LLC
Note in the amount of $33,750,000.00 dated as of March 15, 2016 issued by Haven
Campus Communities-Northgate LLC to Haven Northgate Lending, LLC
Loan Agreement dated as of March 15, 2016 by and among Haven Campus
Communities-Northgate LLC and Haven Northgate Lending, LLC
Assignment of Project Documents dated as of March 15, 2016 by Haven Campus
Communities-Northgate LLC to Haven Northgate Lending, LLC
Unconditional Guaranty of Completion made as of March 15, 2016 by Watkins J.
Blane, Jr., Brian A. Miller, Stephen H. Whisenant and John A. Williams, Jr., in
favor of Haven Northgate Lending, LLC
Indemnity Agreement Regarding Hazardous Materials dated as of March 15, 2016 by
Haven Campus Communities-Northgate LLC, Watkins J. Blane, Jr., Brian A. Miller,
Stephen H. Whisenant and John A. Williams, Jr., for the benefit of Haven
Northgate Lending, LLC
Certification of Rent Roll by Haven Campus Communities-Northgate LLC to Haven
Northgate Lending, LLC
Subordination of Development Agreement dated March 15, 2016 by Haven Campus
Communities, LLC, Haven Campus Communities-Northgate LLC and Haven Northgate
Lending, LLC
Subordination of Property Management Agreement dated March 15, 2016 by Campus
Apartments Management, LLC, Haven Campus Communities-Northgate LLC and Haven
Northgate Lending, LLC
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated March 15, 2016 by and between Haven Campus Communities-Northgate
LLC for the benefit of Haven Northgate Lending, LLC





--------------------------------------------------------------------------------

Exhibit 10.1


Borrower's Certificate dated March 15, 2016 by Stephen H. Whisenant and John A.
Williams, Jr.
Escrow Letter dated March 15, 2016 by Dentons to Chicago Title of Texas, LLC
Acknowledgment dated January 8, 2016 by Oxford City Park Apartments II LLC
Assignment of Interests made as of January 8, 2016 by Oxford City Park Capital
II LLC to City Park Mezzanine Lending, LLC
Certificate regarding Project Budget dated January 8, 2016 by and between Oxford
City Park Capital II LLC to City Park Mezzanine Lending, LLC
Collateral Assignment of Rights of First Offer dated January 8, 2016 from Oxford
Properties, LLC to City Park Mezzanine Lending, LLC
Memorandum of Purchase Option Agreement dated as of January 8, 2016 by and
between Oxford City Park Apartments II LLC and Preferred Apartment Communities
Operating Partnership, L.P.
Indemnity Agreement Regarding Hazardous Materials dated as of January 8, 2016 by
Oxford City Park Capital II LLC, W. Daniel Faulk, Jr., and Richard A. Deny III
in favor of City Park Mezzanine Lending, LLC
Intercreditor Agreement dated as of January 8, 2016 by and between Ameris Bank
and City Park Mezzanine Lending, LLC
Irrevocable Proxy Agreement dated as of January 8, 2016 by Oxford City Park
Capital II LLC, Oxford City Park Apartment II LLC and City Park Mezzanine
Lending, LLC
Mezzanine Loan Agreement dated as of January 8, 2016 by Oxford City Park Capital
II LLC and City Park Mezzanine Lending, LLC
Note in the amount of $3,364,800.00 dated as of January 8, 2016 issued by Oxford
City Park Capital II LLC to City Park Mezzanine Lending, LLC
Purchase Option Agreement dated January 8, 2016 by and between Oxford City Park
Apartments II LLC and Preferred Apartment Communities Operating Partnership,
L.P.
Subordination of Construction Contract dated January 8, 2016 by Oxford
Properties, LLC, Oxford City Park Apartments II LLC, Oxford City Park Capital II
LLC and City Park Mezzanine Lending, LLC
Subordination of Architect Agreement dated January 8, 2016 by The Corcoran OTA
Group, Inc., Oxford City Park Apartments II LLC, Oxford City Park Capital II LLC
and City Park Mezzanine Lending, LLC
Subordination of Development Agreement dated January 8, 2016 by Oxford
Properties, LLC, Oxford City Park Apartments II LLC, Oxford City Park Capital II
LLC and City Park Mezzanine Lending, LLC
Subordination of Engineer Agreement dated January 8, 2016 by Merrick & Company,
Oxford City Park Apartments II LLC, Oxford City Park Capital II LLC and City
Park Mezzanine Lending, LLC
Unconditional Guaranty of Completion made as of January 8, 2016 by W. Daniel
Faulk, Jr., and Richard A. Deny III in favor of City Park Mezzanine Lending, LLC
Unconditional Guaranty of Payment and Performance made as of January 8, 2016 by
W. Daniel Faulk, Jr., and Richard A. Deny III in favor of City Park Mezzanine
Lending, LLC
Guaranty of Recourse Obligations made as of January 8, 2016 by W. Daniel Faulk,
Jr., and Richard A. Deny III in favor of City Park Mezzanine Lending, LLC
Certificate for Membership Interest in Oxford City Park Apartments II LLC
effective as of January 8, 2016





--------------------------------------------------------------------------------

Exhibit 10.1


Acknowledgment dated December 4, 2015 by Hidden River Apartments LLC
Assignment of Interests made as of December 4, 2015 by Hidden River Capital, LLC
to Oxford Hidden River Lending, LLC
Certificate regarding Project Budget dated as of December 4, 2015 by Hidden
River Capital, LLC and Oxford Hidden River Lending, LLC
Memorandum of Purchase Option Agreement dated as of December 4, 2015 by and
between Hidden River Apartments LLC and Preferred Apartment Communities
Operating Partnership, L.P.
Indemnity Agreement Regarding Hazardous Materials dated as of December 4, 2015
by W. Daniel Faulk, Jr., Richard A. Deny III and J. Michael Morris to Oxford
Hidden River Lending, LLC
Intercreditor Agreement dated as of December 4, 2015 by and between IberiaBank
and Oxford Hidden River Lending, LLC
Irrevocable Proxy Agreement dated as of December 4, 2015 by Hidden River
Capital, LLC, Hidden River Apartments LLC and Oxford Hidden River Lending, LLC
Mezzanine Loan Agreement dated as of December 4, 2015 by Hidden River Capital,
LLC and Oxford Hidden River Lending, LLC
Note in the amount of $4,734,960.00 dated as of December 4, 2015 issued by
Hidden River Capital, LLC to Oxford Hidden River Lending, LLC
Purchase Option Agreement dated December 4, 2015 by and between Hidden River
Apartments LLC and Preferred Apartment Communities Operating Partnership, L.P.
Subordination of Construction Contract dated December 4, 2015 by Hidden River
Capital, LLC, Hidden River Apartments LLC and Oxford Hidden River Lending, LLC
Subordination of Architect Agreement dated December 4, 2015 by Niles Bolton
Associates, Inc., Hidden River Capital, LLC, Hidden River Apartments LLC and
Oxford Hidden River Lending, LLC
Subordination of Development Agreement dated December 4, 2015 by Oxford
Properties, LLC, Hidden River Capital, LLC, Hidden River Apartments LLC and
Oxford Hidden River Lending, LLC
Subordination of Engineer Agreement dated December 4, 2015 by King Engineering
Associates, Inc., Hidden River Capital, LLC, Hidden River Apartments LLC and
Oxford Hidden River Lending, LLC
Unconditional Guaranty of Completion made as of December 4, 2015 by W. Daniel
Faulk, Jr., Richard A. Deny III and J. Michael Morris to Oxford Hidden River
Lending, LLC
Unconditional Guaranty of Payment and Performance made as of December 4, 2015 by
W. Daniel Faulk, Jr., Richard A. Deny III and J. Michael Morris in favor of
Oxford Hidden River Lending, LLC
Guaranty of Recourse Obligations made as of December 4, 2015 by W. Daniel Faulk,
Jr., Richard A. Deny III and J. Michael Morris to Oxford Hidden River Lending,
LLC
Side Letter Agreement dated December 4, 2015 by Oxford Hidden River Development
LLC and Preferred Apartment Communities Limited Partnership, L.P.
Certificate No. 1 for Membership Interest in Hidden River Apartments LLC
effective as of December 4, 2015
Loan Agreement dated as of December 4, 2015 between Mill Green Capital, LLC and
Hidden River Capital Lending, LLC





--------------------------------------------------------------------------------

Exhibit 10.1


Pledge Agreement dated as of December 4, 2105 by Mill Green Opportunity Fund II,
LLC in favor of Hidden River Capital Lending, LLC
Promissory Note dated as of December 4, 2015 in the amount of $5,380,000.00 by
Mill Green Capital, LLC to Hidden River Capital Lending, LLC
Personal Guaranty dated as of December 4, 2015 by W. Daniel Faulk, Jr. and
Richard Denny to Hidden River Capital Lending, LLC
Fourth Amended and Restated Pledge and Security Agreement dated as of August 4,
2016 among Preferred Apartment Communities Operating Partnership, L.P., the
other parties listed thereto and KeyBank National Association
Fourth Amended and Restated Guaranty dated as of August 4, 2016 by each of
Preferred Apartment Communities, Inc., the other parties listed thereto and
KeyBank National Association
Buy-Sell Agreements with KeyBank National Association for each subsidiary for
which a 49% Pledge has been made to KeyBank National Association


Promissory Notes issued to Borrower for the following:
Grantor
Borrower
Amount
Date of Instrument
Date of Maturity
Borrower
Preferred Apartment Advisors, LLC
$15,000,000
January 27, 2016
December 31, 2016
Borrower
Oxford Contracting LLC
$1,500,000
August 27, 2013
April 30, 2017
Borrower
Preferred Capital Marketing Services, LLC
$1,500,000
December 31, 2014
December 31, 2016
Borrower
360 Residential, LLC
$2,000,000
June 30, 2016
June 30, 2017
Borrower
Haven Campus Communities, LLC
$11,500,000
March 14, 2016
December 31, 2016
Borrower
Newport Development Partners, LLC
$3,000,000
June 30, 2016
June 30, 2017
Borrower
Oxford Capital Partners, LLC
$13,400,000
October 5, 2015
March 31, 2017
Borrower
Hendon Properties, LLC
$2,000,000
December 8, 2015
March 31, 2017
Borrower
360 Residential, LLC II
$3,255,000
December 30, 2015
December 31, 2017
Borrower
Mulberry Development Group, LLC
$500,000
March 31, 2016
May 31, 2017
Borrower
360 Capital Company, LLC
$2,000,000
May 24, 2016
December 31, 2017



See Schedule 5.22 regarding Warrants.
See Schedule 5.26 regarding affiliate transactions.





--------------------------------------------------------------------------------

Exhibit 10.1


Schedule 5.26


Affiliate Transactions


1.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and Steve Bartkowski

2.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and Gary B. Coursey

3.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and Daniel M. Dupree

4.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and Howard A. McLure

5.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and Timothy A. Peterson

6.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and John A. Williams

7.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and Leonard A. Silverstein

8.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and Michael J. Cronin

9.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and William F. Leseman

10.
Indemnification Agreement dated as of January 1, 2014 between Preferred
Apartment Communities, Inc. and William J. Gresham, Jr.

11.
Indemnification Agreement dated as of September 1, 2014 between Preferred
Apartment Communities, Inc. and Joel Murphy

12.
Indemnification Agreement dated as of May 5, 2016 between Preferred Apartment
Communities, Inc. and John M. Wiens.

13.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and WSW Holdings, LLC f/b/o John A. Williams

14.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and WSW Holdings, LLC f/b/o Leonard A. Silverstein    

15.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Michael J. Cronin

16.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and William F. Leseman

17.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Daniel M. DuPree

18.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Jeffrey R. Sprain

19.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Shirley K. Day






--------------------------------------------------------------------------------

Exhibit 10.1


20.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Paul Cullen

21.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and John A. Isakson

22.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Jeff Sherman

23.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Al Haworth

24.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Terry Chapman

25.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Michael Buttram

26.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Currey R. Gayle

27.
2016 Class B Unit Award Agreement dated as of January 4, 2016 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Joel Murphy

28.
Guaranty of Lease dated as of March 28, 2014 by Preferred Apartment Communities,
Inc. to Medici Atlanta, LLC

29.
Contract of Purchase and Sale between Lely Apartments, LLC and Preferred
Apartment Communities Operating Partnership, L.P. date as of June 19, 2015

30.
Purchase and Sale Agreement between Madison Retail – Royal Lakes, LLC and New
Market Properties, LLC dated as of June 8, 2015, as amended

31.
Restricted Stock Agreements, dated as of May 5, 2016 by and among Preferred
Apartment Communities, Inc., and each of Gary B. Coursey, Howard McLure, John M.
Wiens, Steve Bartkowski, Timothy A. Peterson and William J. Gresham






--------------------------------------------------------------------------------

Exhibit 10.1


Schedule 7.03


Liens
None.





